Exhibit 10.1

 

 

 

Published CUSIP Number: 864478AK8

Revolving Credit Facility CUSIP Number: 864478AL6

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 5, 2020

among

SUBURBAN PROPANE, L.P.,

as the Borrower,

SUBURBAN PROPANE PARTNERS, L.P.,

as the Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

an L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO BANK, N.A.,

BNP PARIBAS,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIZENS BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

TD BANK, N.A.

and

TRUIST BANK,

Co-Syndication Agents

CITIBANK, N.A.,

Documentation Agent

CITIBANK, N.A.,

Joint Lead Arranger

BOFA SECURITIES, INC.,

WELLS FARGO SECURITIES, LLC,

BNP PARIBAS,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIZENS BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A.,

TD SECURITIES (USA) LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page  

Article I. Definitions and Accounting Terms

     1  

1.01

     Defined Terms      1  

1.02

     Other Interpretive Provisions      35  

1.03

     Accounting Terms      36  

1.04

     Rounding      37  

1.05

     Times of Day; Rates      37  

1.06

     Letter of Credit Amounts      37  

Article II. The Commitments and Credit Extensions

     37  

2.01

     The Revolving Credit Loans      37  

2.02

     Borrowings, Conversions and Continuations of Loans      38  

2.03

     Letters of Credit      39  

2.04

     Swing Line Loans      49  

2.05

     Prepayments      52  

2.06

     Termination or Reduction of Commitments      55  

2.07

     Repayment of Loans      56  

2.08

     Interest      56  

2.09

     Fees      57  

2.10

     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate      58  

2.11

     Evidence of Debt      58  

2.12

     Payments Generally; Administrative Agent’s Clawback      59  

2.13

     Sharing of Payments by Lenders      60  

2.14

     [Reserved]      61  

2.15

     Increase in Revolving Credit Facility      61  

2.16

     Incremental Term Facility      63  

2.17

     Defaulting Lenders      64  

Article III. Taxes, Yield Protection and Illegality

     67  

3.01

     Taxes      67  

3.02

     Illegality      71  

3.03

     Inability to Determine Rates      72  

3.04

     Increased Costs; Reserves on Eurodollar Rate Loans      75  

3.05

     Compensation for Losses      77  

3.06

     Mitigation Obligations; Replacement of Lenders      77  

3.07

     Survival      78  

Article IV. Conditions Precedent to Credit Extensions

     78  

4.01

     Conditions of Initial Credit Extension      78  

4.02

     Conditions to all Credit Extensions      80  

Article V. Representations and Warranties

     81  

5.01

     Existence, Qualification and Power      81  

5.02

     Authorization; No Contravention      81  

5.03

     Governmental Authorization; Other Consents      81  

5.04

     Binding Effect      81  

5.05

     Financial Statements; No Material Adverse Effect      81  

5.06

     Litigation      82  

 

i



--------------------------------------------------------------------------------

5.07

    

No Default

     82  

5.08

    

Ownership of Property; Liens

     82  

5.09

    

Environmental Compliance

     82  

5.10

    

Insurance

     83  

5.11

    

Taxes

     84  

5.12

    

ERISA Compliance

     84  

5.13

    

Subsidiaries; Equity Interests; Loan Parties

     84  

5.14

    

Margin Regulations; Investment Company Act

     85  

5.15

    

Disclosure

     85  

5.16

    

Compliance with Laws

     85  

5.17

    

Intellectual Property; Licenses, Etc.

     86  

5.18

    

Solvency

     86  

5.19

    

Casualty, Etc.

     86  

5.20

    

Labor Matters

     86  

5.21

    

Collateral Documents

     86  

5.22

    

OFAC, etc.

     86  

5.23

    

Anti-Corruption Laws

     86  

5.24

    

Affected Financial Institution

     86  

5.25

    

Covered Entities

     86  

5.26

    

Beneficial Ownership Certification

     86  

5.27

    

Regulation H

     87  

Article VI. Affirmative Covenants

     87  

6.01

    

Financial Statements

     87  

6.02

    

Certificates; Other Information

     88  

6.03

    

Notices

     90  

6.04

    

Payment of Obligations

     91  

6.05

    

Preservation of Existence, Etc.

     91  

6.06

    

Maintenance of Properties

     91  

6.07

    

Maintenance of Insurance

     91  

6.08

    

Compliance with Laws

     91  

6.09

    

Books and Records

     91  

6.10

    

Inspection

     92  

6.11

    

Use of Proceeds

     92  

6.12

    

Covenant to Guarantee Obligations and Give Security

     92  

6.13

    

Compliance with Environmental Laws

     94  

6.14

    

Preparation of Environmental Assessments

     95  

6.15

    

Further Assurances

     96  

6.16

    

Compliance with Terms of Leaseholds

     97  

6.17

    

Material Contracts

     97  

6.18

    

Corporate Identity

     97  

6.19

    

Anti-Corruption Laws

     97  

Article VII. Negative Covenants

     97  

7.01

    

Liens

     97  

7.02

    

Indebtedness

     100  

7.03

    

Investments

     102  

7.04

    

Fundamental Changes

     104  

7.05

    

Dispositions

     104  

7.06

    

Restricted Payments

     105  

7.07

    

Change in Nature of Business

     105  

 

ii



--------------------------------------------------------------------------------

7.08

    

Transactions with Affiliates

     105  

7.09

    

Burdensome Agreements

     106  

7.10

    

Use of Proceeds

     106  

7.11

    

Financial Covenants.

     106  

7.12

    

Amendments of Organization Documents

     106  

7.13

    

Accounting Changes

     107  

7.14

    

Prepayments of Indebtedness

     107  

7.15

    

Holding Companies

     107  

7.16

    

[Reserved]

     107  

7.17

    

Swap Agreements

     107  

7.18

    

Sanctions

     107  

7.19

    

Anti-Corruption Laws

     107  

Article VIII. Events of Default and Remedies

     108  

8.01

    

Events of Default

     108  

8.02

    

Remedies upon Event of Default

     110  

8.03

    

Application of Funds

     110  

Article IX. Administrative Agent

     111  

9.01

    

Appointment and Authority

     111  

9.02

    

Rights as a Lender

     112  

9.03

    

Exculpatory Provisions

     112  

9.04

    

Reliance by Administrative Agent

     113  

9.05

    

Delegation of Duties

     113  

9.06

    

Resignation of Administrative Agent

     114  

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

     115  

9.08

    

No Other Duties, Etc.

     115  

9.09

    

Administrative Agent May File Proofs of Claim

     115  

9.10

    

Collateral and Guaranty Matters

     116  

9.11

    

Secured Cash Management Agreements and Secured Hedge Agreements

     117  

9.12

    

Certain ERISA Matters

     117  

Article X. Continuing Guaranty

     118  

10.01

    

Guaranty

     118  

10.02

    

Rights of Lenders

     119  

10.03

    

Certain Waivers

     119  

10.04

    

Obligations Independent

     119  

10.05

    

Subrogation

     120  

10.06

    

Termination; Reinstatement

     120  

10.07

    

Subordination

     120  

10.08

    

Stay of Acceleration

     120  

10.09

    

Condition of Borrower

     120  

10.10

    

Additional Guarantor Waivers and Agreements

     121  

10.11

    

Keepwell

     121  

Article XI. Miscellaneous

     122  

11.01

    

Amendments, Etc.

     122  

11.02

    

Notices; Effectiveness; Electronic Communications

     124  

11.03

    

No Waiver; Cumulative Remedies; Enforcement

     126  

11.04

    

Expenses; Indemnity; Damage Waiver

     126  

11.05

    

Payments Set Aside

     129  

 

iii



--------------------------------------------------------------------------------

11.06

    

Successors and Assigns.

     129  

11.07

    

Treatment of Certain Information; Confidentiality

     134  

11.08

    

Right of Setoff.

     135  

11.09

    

Interest Rate Limitation

     136  

11.10

    

Counterparts; Integration; Effectiveness

     136  

11.11

    

Survival of Representations and Warranties

     136  

11.12

    

Severability

     136  

11.13

    

Replacement of Lenders

     137  

11.14

    

Governing Law; Jurisdiction; Etc.

     137  

11.15

    

California Judicial Reference

     138  

11.16

    

Real Property Collateral Located in the State of California

     139  

11.17

    

Waiver of Jury Trial

     139  

11.18

    

No Advisory or Fiduciary Responsibility

     139  

11.19

    

Electronic Execution of Assignments and Certain Other Documents

     140  

11.20

    

USA PATRIOT Act

     140  

11.21

    

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

     140  

11.22

    

Acknowledgment Regarding Any Supported QFCs

     141  

11.23

    

Amendment and Restatement

     142  

11.24

    

ENTIRE AGREEMENT

     142  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

   Agway Subsidiaries; Inactive Subsidiaries

1.01(b)

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

7.02

   Existing Indebtedness

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  

Committed Loan Notice

B

  

Swing Line Loan Notice

C

  

Revolving Credit Note

D

  

Compliance Certificate

E

  

Assignment and Assumption

F

  

Third Amended and Restated Guaranty

G

  

Third Amended and Restated Security Agreement

H-1

  

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships)

H-2

  

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships)

H-3

  

U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships)

H-4

  

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships)

 

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of March 5, 2020, among SUBURBAN PROPANE, L.P., a Delaware limited
partnership (the “Borrower”), SUBURBAN PROPANE PARTNERS, L.P., a Delaware
limited partnership (the “Parent”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower and the Parent are party to that certain Second Amended and
Restated Credit Agreement dated as of March 3, 2016 among the Borrower, the
Parent, the lenders party thereto, and Bank of America, N.A., as administrative
agent (as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of May 1, 2017, the “Existing Credit Agreement”), which
amended and restated that certain Amended and Restated Credit Agreement dated as
of January 5, 2012 among the Borrower, the Parent, the lenders party thereto,
and Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of August 1, 2012
and the Second Amendment to Amended and Restated Credit Agreement dated as of
May 9, 2014), which amended and restated that certain Credit Agreement dated as
of June 26, 2009 among the Borrower, the Parent, the lenders party thereto, and
Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Credit Agreement dated as of March 9, 2010, the “Original Credit
Agreement”).

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement and the Lenders have indicated their willingness to do so on
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:“Acceptable Refinancing” means the retirement in
full of the applicable Subject Existing Indebtedness, including the entire
outstanding principal amount thereof and interest, fees, premiums, and other
applicable amounts due with respect thereto pursuant to a refinancing with
unsecured Indebtedness, the incurrence of which is permitted under
Section 7.02(l).

“Act” has the meaning set forth in Section 11.20.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account, each in the United States, as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, including all schedules, exhibits and
annexes hereto.

“Agway Subsidiaries” means, collectively, each of the twenty companies that are
Wholly-Owned Subsidiaries of Gas Connection, LLC as of the date hereof and are
identified as “Agway Subsidiaries” on Schedule 1.01(a) hereto; provided,
however, if the book value of any such Subsidiary exceeds $1 million at any
time, such Subsidiary shall no longer be deemed an “Agway Subsidiary;” and
provided further that if the aggregate book value of all assets of the Agway
Subsidiaries exceeds $10 million at any time, none of such Subsidiaries shall be
deemed an “Agway Subsidiary.” Nothing in this Agreement shall prevent the
Borrower from causing the winding up and dissolution of any Agway Subsidiary
during the term of this Agreement in accordance with Section 7.04(e).

“Applicable Percentage” means (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility Amount
represented by such Revolving Credit Lender’s Revolving Credit Commitment at
such time, subject to adjustment as provided in Section 2.17, and (b) in respect
of any Incremental Term Facility at any time, the percentage (carried out to the
ninth decimal place) of such Incremental Term Facility represented by (i) on the
applicable Incremental Term Facility Effective Date, such Incremental Term
Facility Lender’s Incremental Term Facility Commitment at such time and
(ii) thereafter, the principal amount of the Incremental Term Facility Loans of
such Incremental Term Facility Lender at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of
each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility Amount shall be determined based on the Applicable
Percentage of such Revolving Credit Lender in respect of the Revolving Credit
Facility Amount most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in an amendment or supplement to this Agreement relating to an Incremental
Term Facility, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means with respect to the Revolving Credit Facility, the
applicable percentage per annum set forth below determined by reference to the
Total Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

  

Total Consolidated Leverage Ratio

   Applicable Margin
for Eurodollar Rate
Loans/
Letter of Credit Fee     Applicable
Margin for
Base Rate
Loans     Commitment
Fee   I    < 3.25:1      1.50 %      0.50 %      0.300 %  II   

> 3.25:1 but < 3.75:1

     1.75 %      0.75 %      0.375 %  III   

> 3.75:1 but < 4.25:1

     2.00 %      1.00 %      0.375 %  IV   

> 4.25:1 but < 4.75:1

     2.25 %      1.25 %      0.500 %  V    > 4.75:1      2.50 %      1.50 %     
0.500 % 

Any increase or decrease in the Applicable Rate for the Revolving Credit
Facility resulting from a change in the Total Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Revolving
Lenders, Pricing Level V shall apply in respect of the Revolving Credit
Facility, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered (after giving effect
to any applicable grace periods set forth in Section 8.01(b)) and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. The term “Applicable Rate”, as it relates to any Incremental Term
Facility, shall have the meaning set forth in such amendment or supplement to
this Agreement entered into in connection with such Incremental Term Facility
among the Borrower, the Guarantors, the Incremental Term Facility Lenders that
have agreed to participate in such Incremental Term Facility and the
Administrative Agent.

Notwithstanding anything to the contrary contained in this definition, (i) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (ii) the initial Applicable Rate shall be set
at Pricing Level IV until the first Business Day immediately following the date
a Compliance Certificate is delivered pursuant to Section 6.02(a).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility Amount at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility or any Incremental Term Facility, a Lender that has a Commitment
with respect to such Facility or holds a Revolving Credit Loan or an Incremental
Term Facility Loan, respectively, at such time, (b) with respect to the Letter
of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of BofA Securities, Wells Fargo Securities, LLC, BNP
Paribas, Capital One, National Association, Citizens Bank, National Association,
HSBC Bank USA, N.A., JPMorgan Chase Bank, N.A., TD Securities (USA) LLC and
SunTrust Robinson Humphrey, Inc. in their respective capacities as joint lead
arrangers and joint book running managers. As used herein, the term, “Arranger”
shall mean “each Arranger” or the “applicable Arranger” as the context may
require.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Financing
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Financing Lease and (c) all
Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended September 28, 2019,
and the related consolidated statements of income or operations, partners’
capital and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of any Incremental Term
Facility, the period from and including the applicable Incremental Term Facility
Effective Date to the earliest of (i) the Maturity Date for such Incremental
Term Facility and (ii) the date of termination of the commitments of the
respective Incremental Term Facility Lenders to make Incremental Term Facility
Loans pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) except during a Eurodollar Unavailability Period, the
Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. Any change in such prime rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Supervisors” means, with respect to the Parent or the Borrower, as the
case may be, such Board of Supervisors as defined in the Parent Partnership
Agreement or the Borrower Partnership Agreement, as applicable.

“BofA Securities” means BofA Securities, Inc.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Borrower, dated as of October 19, 2006, as
amended, as it may hereafter be further amended, supplemented or otherwise
modified from time to time consistent with the terms hereof.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or an
Incremental Term Facility Borrowing, as the context may require.

“Business” means the businesses of the Parent and its Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, then such day is also a London
Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers, the
Swing Line Lender or the Lenders, as collateral for L/C Obligations, the
Obligations in respect of Swing Line Loans or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swing Line Loans (as the context
may require), cash or deposit account balances or, if the Administrative Agent
and the applicable L/C Issuers or the Swing Line Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
L/C Issuers or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d) money market funds having assets of not less than $500,000,000, the
portfolios of which are limited solely to Investments of the character and
quality described in clauses (a), (b) and (c) of this definition and have an
average maturity of not more than two years; and

(e) an eligible security as defined in Rule 2a-7 of the Investment Company Act.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement; provided, however that if such Person ceases to
be a Lender or an Affiliate of a Lender, such Person shall no longer be a “Cash
Management Bank.”

“Change in Control” means the occurrence of any of the following events:

(a) any of the following shall occur: (i) at any time the Person who is then
Chief Executive Officer of the Parent shall fail to own and control,
beneficially and of record (free and clear of all Liens other than Liens in
favor of the Administrative Agent), a majority of the Equity Interests in the
General Partner, (ii) the General Partner shall fail to own and control
directly, beneficially and of record (free and clear of all Liens), 100% of the
general partner interests in the Parent, (iii) the General Partner shall fail to
own directly, beneficially and of record (free and clear of all Liens other than
Liens in favor of the Administrative Agent), 100% of the general partner
interests in the Borrower, (iv) the Parent shall fail to own directly or
indirectly, beneficially and of record (free and clear of all Liens), 100% of
the economic interest in the Borrower, or (v) the Parent shall fail to own
directly or indirectly, beneficially and of record, 100% of the limited
partnership interests in the Borrower; or

 

6



--------------------------------------------------------------------------------

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the voting Equity Interests of the Parent on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(c) a majority of the seats (excluding vacant seats) on the Board of Supervisors
of the Parent or the Borrower should at any time be occupied by Persons who were
not nominated by the General Partner, by a majority of the Board of Supervisors
of the Parent or the Borrower or by Persons so nominated; or

(d) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent or the Borrower, or control over the Equity
Interests of the Parent or the Borrower entitled to vote for members of the
Board of Supervisors or equivalent governing body of the Parent or the Borrower
on a fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such Equity Interests;
or

(e) a change in control with respect to the General Partner, the Parent or the
Borrower (or similar event, however denominated) should occur under and as
defined in any indenture or agreement in respect of Indebtedness in an aggregate
outstanding principal amount in excess of the Threshold Amount to which the
General Partner, the Parent, the Borrower or any Subsidiary is party.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7



--------------------------------------------------------------------------------

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, (a) the “Collateral Documents”
executed and delivered in connection with the Existing Credit Agreement and
listed on Annex A of that certain Confirmation of Collateral Documents executed
and delivered by the applicable Loan Parties on the Closing Date, (b) the
Security Agreements, each Deposit Account Control Agreement, each Investment
Account Control Agreement, the Guaranty and all other security agreements,
mortgages, deeds of trust, patent and trademark assignments, lease assignments,
guaranties and other similar agreements executed by the Borrower, any
Subsidiary, or any Guarantor in favor of the Administrative Agent, for the
benefit of the Secured Parties, now or hereafter delivered to the Administrative
Agent or any Secured Party pursuant to or in connection with the transactions
contemplated hereby, and all financing statements (or comparable documents now
or hereafter filed in accordance with the UCC or comparable law) against the
Borrower or any Guarantor, as debtor, in favor of the Administrative Agent, for
the benefit of the Secured Parties, as secured party, and (c) any amendments,
supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.

“Commercial Bank” means a financial institution with assets of at least
$1,000,000,000, and which accepts demand and time deposits and extends credit in
the ordinary course of business.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means a Revolving Credit Commitment or an Incremental Term Facility
Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) an Incremental Term Facility Borrowing, (c) a conversion of Loans from one
Type to the other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, including any
rule, regulation or official interpretation by the Commodity Futures Trading
Commission thereof.

“Common Units” means Common Units of the Parent representing limited partner
interests in the Parent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Billing Program” means an accounts receivable billing and
purchasing arrangement entered into between an ESCO and a utility provider
whereby the utility provider performs billing and collection services for the
ESCO with respect to the commodity component of gas or electricity owned by an
ESCO and delivered to the utility’s customers.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any Person at any date of determination, an
amount equal to Consolidated Net Income of such Person and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus

(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes, (iii) depreciation and amortization
expense, (iv) losses, expenses and charges, in each case which do not represent
a cash item in such period and are not expected to represent a cash item in any
future period, (v) the amount of any make whole or premium paid in connection
with the prepayment of the Parent Notes, (vi) other unusual charges approved by
the Administrative Agent reducing such Consolidated Net Income, (vii) at the
option of Borrower, any Material Project EBITDA Adjustments, and (viii) without
duplication, any charges, fees or expenses (other than depreciation or
amortization expense) directly incurred in connection with any acquisition
permitted by this Agreement, in an aggregate amount not to exceed ten percent
(10%) of Consolidated EBITDA (as shown on the consolidated financial statements
of such Person and its consolidated Subsidiaries most recently delivered to the
Administrative Agent in accordance with Section 6.01 but without giving effect
to this clause (viii) in such calculation) for any Measurement Period.

and minus

(b) the following to the extent added in computing such Consolidated Net Income
and without duplication, (i) gains and other non-recurring gains during such
period, in each case which do not represent a cash item in such period and are
not expected to represent a cash item in any future period and (ii) in the case
of Consolidated EBITDA for the Parent or the Borrower, income from the Agway
Subsidiaries and income, if any, from Inactive Subsidiaries, and non-cash gains,
if any, from the sale of Agway Subsidiaries and Inactive Subsidiaries and their
respective properties;

provided, for the purposes of determining Consolidated EBITDA for any period
during which any Pro Forma Event is consummated, Consolidated EBITDA shall be
adjusted in a manner reasonably satisfactory to the Administrative Agent to give
effect to the consummation of such Pro Forma Event on a Pro Forma Basis for the
applicable Measurement Period.

“Consolidated Interest Charges” means, for any Person for any Measurement
Period, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Financing Leases that is treated as
interest in accordance with GAAP, in each case, of or by such Person and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Parent and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

“Consolidated Net Income” means, for any Person at any date of determination,
the net income of such Person and its consolidated Subsidiaries as determined in
accordance with GAAP (excluding extraordinary gains and extraordinary losses)
for that period; provided, that, there shall be excluded from such net income
(to the extent otherwise included therein) the income (or loss) of any entity
other than a Subsidiary in which such Person or any Subsidiary of such Person
has an ownership interest, except to the extent that any such income has been
actually received by such Person or such Subsidiary in the form of cash
dividends or similar cash distributions.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, with respect to the Parent at any date
of determination, the aggregate amount of total assets included in the Parent’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP and deducting therefrom the following amounts: (a) all
current liabilities reflected in such balance sheet and (b) all goodwill,
trademarks, patents and other like intangibles reflected in such balance sheet.

“Consolidated Total Debt” means, for any Person as of any date of determination,
all Total Debt of such Person and its Subsidiaries on a consolidated basis,
without duplication.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Code.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or Swing Line
Lender in writing

 

10



--------------------------------------------------------------------------------

that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and each Lender promptly following such determination.

“Deposit Account Control Agreement” means an agreement among the Administrative
Agent, a depository bank holding a deposit account for a Loan Party, and such
Loan Party, in form and substance satisfactory to the Administrative Agent,
evidencing that the Administrative Agent has “control” (as defined in the UCC)
of such deposit account.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Parent organized under the
laws of any State of the United States of America or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

11



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Elk Grove Facility” means the propane storage facility of the Borrower located
in Elk Grove, California.

“Environmental Assessment” means a report of an environmental assessment of the
applicable real property of such scope (including but not limited to the taking
of soil borings and air and groundwater samples and other above and below ground
testing) as the Administrative Agent may reasonably request, by a consulting
firm reasonably acceptable to the Administrative Agent, which shall be of a
scope reasonably necessary to address the perceived environmental concerns,
taking into account the use of the relevant property.

“Environmental Laws” means all applicable Federal, state, and local laws,
statutes, rules, regulations, codes, ordinances, directives or orders of any
Governmental Authority relating to the protection of the environment or to human
health and safety as related to environmental matters, including those relating
to the generation, processing, treatment, investigation, remediation, storage,
transport, disposal, management, handling, and use of Hazardous Materials, those
relating to the protection of environmentally sensitive areas or threatened or
endangered species, and those relating to the reporting or control of greenhouse
gases.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities and
including any liability for injury or damage to any person, property or natural
resource), of the Borrower, any other Loan Party or any of their respective
Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract or written agreement pursuant to which any Loan
Party has assumed liability with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

“Equity Consideration” has the meaning set forth on Schedule 1.01(d).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) the determination that any Pension Plan is considered an
at-risk plan or that any Multiemployer Plan is in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA;.

“ESCO” means any Subsidiary of the Borrower that provides natural gas and/or
electricity to end users thereof through a utility provider and participates in
one or more Consolidated Billing Program(s) in the ordinary course of such
Subsidiary’s business.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published on the website www.lma.eu.com or otherwise by the Loan Market
Association (or any successor person), as in effect from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing that day;

(c) if the Eurodollar Rate would be less than zero (0), such rate shall be
deemed zero (0) for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Credit Loan or an Incremental Term
Facility Loan that bears interest at a rate based on clause (a) of the
definition of “Eurodollar Rate.”

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash” on any date means an amount equal to the excess of (i) the book
value of Cash Equivalents owned by the Borrower and the Subsidiary Guarantors on
such date over (ii) an amount equal to the principal amount of Loans outstanding
on such date.

“Excluded Subsidiary” means a Person that becomes a Subsidiary after the Closing
Date whose Total Assets at the time of becoming a Subsidiary constitute less
than 5% of the Total Assets of the Parent as of the most recently ended fiscal
quarter of the Parent for which financial statements have been delivered
pursuant to Sections 6.01(a) or 6.01(c), as applicable, and who is designated as
an “Excluded Subsidiary” by the Borrower by written notice to the Administrative
Agent; provided that if at the end of any fiscal quarter of the Parent for which
financial statements have been delivered pursuant to Sections 6.01(a) or
6.01(c), as applicable, the Total Assets of any Excluded Subsidiary equals or
exceeds 5% of the Total Assets of the Parent as of the end of such fiscal
quarter, such Subsidiary shall no longer be deemed an “Excluded Subsidiary;” and
provided further that if at the end of any such fiscal quarter of the Parent,
the Total Assets of all Excluded Subsidiaries in the aggregate exceed 5% of the
Total Assets of the Parent as of the end of such fiscal quarter, none of such
Subsidiaries shall be deemed an “Excluded Subsidiary.”

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.11 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in

 

14



--------------------------------------------------------------------------------

a Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing 2024 Parent Notes” means the 5.50% senior notes, due 2024, of the
Parent and Suburban Energy Finance Corporation issued in the original principal
amount of $525,000,000 pursuant to the Indenture dated as of May 27, 2014 and
the First Supplemental Indenture dated as of May 27, 2014.

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date that are described
on Schedule 1.01(b).

“Extraordinary Receipt” means any cash and cash equivalents received by or paid
to or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or condemnation awards (or payments in lieu thereof) to
the extent that any such receipt is in an amount equal to or less than
$1,000,000 with respect to any single occurrence.

“Facility” means the Revolving Credit Facility or any Incremental Term Facility,
as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) and any applicable intergovernmental agreements
with respect thereto and laws enacting such intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter agreement, dated January 29, 2020, among the
Borrower, the Administrative Agent and BofA Securities.

“Financing Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded, classified and accounted for as a financing
lease.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Suburban Energy Services Group LLC, a Delaware limited
liability company.

“General Partner Guaranty” means the Third Amended and Restated General Partner
Guaranty, substantially in the form of Exhibit F made by the General Partner in
favor of the Secured Parties.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Parent, the General Partner, the
Subsidiary Guarantors, the Intermediate Entity Guarantors and the MLP Subsidiary
Guarantors.

“Guaranty” means, collectively, the guaranty made by the Parent under Article X,
the General Partner Guaranty, and the Subsidiary Guaranty, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12, as
each of the same may be renewed, extended, amended, restated or otherwise
modified from time to time.

“Hazardous Materials” means any substance, material or waste which is now or
hereafter regulated by any Governmental Authority because of its effect or
potential effect on human health and safety as related to environmental matters
or the environment, including any material, substance or waste which is defined
as a “hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “solid waste,” “pollutant,” or
“contaminant,” “toxic waste,” or “toxic substance” under any provision of Law,
and including petroleum, petroleum products, natural gas, natural gas liquids,
liquefied natural gas or synthetic gas, friable asbestos (except for friable
asbestos located in a facility acquired or leased by any Loan Party or any of
their respective Subsidiaries after the date of this Agreement and which will be
removed within 45 days of such acquisition or lease), urea formaldehyde and
polychlorinated biphenyls.

“Hedge Bank” means any Lender or Affiliate of a Lender that is a party to a
Secured Hedge Agreement regardless of whether such Person ceases to be a Lender
or an Affiliate of a Lender hereunder.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

17



--------------------------------------------------------------------------------

“Inactive Subsidiaries” means collectively, each of the Subsidiaries of the
Borrower that have a book value of less than $3 million as of the date hereof
and that are not engaged in active business as of the date hereof and that are
identified as an “Inactive Subsidiary” on Schedule 1.01(a) hereto; provided,
however, if after the date hereof, any such Subsidiary has a book value of
$3 million or more, or engages in active business, such Subsidiary shall no
longer be deemed an “Inactive Subsidiary.”

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

“Incremental Term Facility Borrowing” means a borrowing made under an
Incremental Term Facility consisting of simultaneous Incremental Term Facility
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Incremental Term Facility Lenders under
such Incremental Term Facility.

“Incremental Term Facility Commitment” means, as to each Incremental Term
Facility Lender, its obligation to make Incremental Term Facility Loans to the
Borrower pursuant to an amendment or supplement to this Agreement relating to an
Incremental Term Facility, in the aggregate principal amount at any time not to
exceed the amount set forth in such amendment or supplement.

“Incremental Term Facility Effective Date” has the meaning specified in
Section 2.16(c).

“Incremental Term Facility Lender” has the meaning specified in Section 2.16(c).

“Incremental Term Facility Loan” means an advance made by any Incremental Term
Facility Lender under an Incremental Term Facility.

“Incremental Term Facility Note” means a promissory note made by the Borrower in
favor of an Incremental Term Facility Lender evidencing Incremental Term
Facility Loans made by such Incremental Term Facility Lender under an
Incremental Term Facility, in form and substance reasonably acceptable to the
Borrower and such Incremental Term Facility Lender.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

18



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness in respect of Financing Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations (other than contingent obligations) of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
declared dividends) in respect of any Equity Interest in such Person or any
other Person or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

Notwithstanding the foregoing, in no event shall any earnout or similar
contingent obligation constitute Indebtedness except to the extent then earned,
due and payable, and unpaid.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Parent under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Indebtedness” or “intercompany Indebtedness” means Indebtedness of
the Parent owed to a Subsidiary.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or such other period that is twelve months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

19



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Entity Guarantors” means, collectively, Suburban LP Holdings, LLC,
Suburban LP Holdings, Inc. and each other Subsidiary of the Parent that directly
or indirectly owns Equity Interests of the Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Account Control Agreement” means an agreement among the
Administrative Agent, a Securities Intermediary holding a securities account for
a Loan Party, and such Loan Party, in form and substance satisfactory to the
Administrative Agent, evidencing that the Administrative Agent has “control” (as
defined in the UCC) of such securities account.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to each Letter of Credit issued, or in the case
of each Existing Letter of Credit deemed issued, hereunder, either Bank of
America, Wells Fargo Bank, N.A., or any other Lender that has agreed to issue a
Letter of Credit at the request of the Borrower in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

20



--------------------------------------------------------------------------------

“L/C Issuer Commitment” means (a) with respect to Bank of America, an amount set
forth opposite Bank of America’s name under the caption “L/C Issuer Commitment”
on Schedule 2.01, or such other amount (not to exceed, when added to the L/C
Issuer Commitments of all other L/C Issuers, the Letter of Credit Sublimit) as
shall be agreed in writing from time to time by Bank of America and the Borrower
(with prompt notice to the Administrative Agent), (b) with respect to Wells
Fargo Bank, N.A., an amount set forth opposite Wells Fargo Bank, N.A.’s name
under the caption “L/C Issuer Commitment” on Schedule 2.01, or such other amount
(not to exceed, when added to the L/C Issuer Commitments of all other L/C
Issuers, the Letter of Credit Sublimit) as shall be agreed in writing from time
to time by Wells Fargo Bank, N.A. and the Borrower (with prompt notice to the
Administrative Agent), and (C) with respect to any Lender which agrees to be an
L/C Issuer after the Closing Date, the amount (not to exceed, when added to the
L/C Issuer Commitments of all other L/C Issuers, the Letter of Credit Sublimit)
agreed in writing from time to time by such L/C Issuer, the Borrower and the
Administrative Agent; provided that to the extent that any increase in any
existing L/C Issuer Commitment, or the addition of any new L/C Issuer
Commitment, would cause the sum of all L/C Issuer Commitments to exceed the
Letter of Credit Sublimit (any such excess is herein referred to as the “L/C
Commitment Excess”), all of the unused L/C Issuer Commitments (other than the
L/C Issuer Commitment that has caused such L/C Commitment Excess) shall be
reduced in an amount equal to such L/C Commitment Excess on a pro rata basis (or
on such other basis as may be agreed by the Borrower, each L/C Issuer and the
Administrative Agent) with the effect that after all such reductions the sum of
the L/C Issuer Commitments of all L/C Issuers shall not exceed the Letter of
Credit Sublimit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms, but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes each L/C Issuer and the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $225,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility Amount.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(g)(i).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or an Incremental Term
Facility Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.03(g) of this Agreement and (h) any
other document executed by a Loan Party that states by its terms that it is a
“Loan Document”.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole or the Parent and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Project” means any construction or expansion project of a Borrower or
its Subsidiaries, the aggregate budgeted or actual capitalized cost of which, in
each case, including capitalized costs expended prior to the acquisition of any
such project by a Borrower or its Subsidiaries, as the case may be, exceeds
$50,000,000.

 

22



--------------------------------------------------------------------------------

“Material Project EBITDA Adjustments” means, with respect to each Material
Project:

(A) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount as determined in good faith by the Borrower and set forth
in an officer’s certificate (to be reviewed and approved by the Administrative
Agent in accordance with clause (C) below) as the projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the Scheduled Commercial Operation Date (as defined below) of such Material
Project (such amount to be determined based on customer contracts relating to
such Material Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts less expenses related
thereto, capital costs and expenses, the Scheduled Commercial Operation Date,
commodity price assumptions and other factors as determined in good faith by the
Borrower and set forth in such officer’s certificate (to be reviewed and
approved by the Administrative Agent in accordance with clause (C) below) which
may, at the Borrower’s option, be added to Consolidated EBITDA for the fiscal
quarter in which construction or expansion of such Material Project commences
and for each fiscal quarter thereafter until the Commercial Operation Date of
such Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
Scheduled Commercial Operation Date (as used in this Agreement, references to
“Scheduled Commercial Operation Date” mean the Scheduled Commercial Operation
Date as reflected in the request from the Borrower to the Administrative Agent
for approval of the applicable Material Project EBITDA Adjustments), then the
foregoing amount shall be reduced, for quarters ending after the Scheduled
Commercial Operation Date to (but excluding) the first full quarter after the
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the actual period of delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%, and
(v) longer than 365 days, 100%; and

(B) beginning with the first three fiscal quarters following the Commercial
Operation Date of a Material Project, an amount as determined in good faith by
the Borrower and set forth in an officer’s certificate (to be reviewed and
approved by the Administrative Agent in accordance with clause (C) below) as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for such fiscal quarters, but
without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date.

(C) Notwithstanding the foregoing:

(a) no such additions shall be allowed with respect to any Material Project
unless:

(i) at least 30 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed to by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.11, the Borrower shall have delivered
to the Administrative Agent an officer’s certificate containing written pro
forma projections of Consolidated EBITDA attributable to such Material Project
for the first full four fiscal quarter periods following the Scheduled
Commercial Operation Date with respect to such Material Project, and

 

23



--------------------------------------------------------------------------------

(ii) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received current
estimates as to Material Project completion percentage, the expected Commercial
Operation Date, any known material delays with respect thereto, such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

(b) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is the five (5) year anniversary of the Closing Date, and (b) with
respect to any Incremental Term Facility, the final maturity date established
for such Incremental Term Facility in the amendment or supplement to this
Agreement entered into in connection with such Incremental Term Facility;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day; provided further that,
if an Acceptable Refinancing has not been completed with respect to any Subject
Existing Indebtedness by the date that is 91 days prior to the stated maturity
of such Subject Existing Indebtedness (the date that is 91 days prior to the
applicable stated maturity, the “Subject Maturity Date”), then the Maturity Date
shall be such Subject Maturity Date.

“Measurement Period” means, for any Person at any date of determination, the
most recently completed four fiscal quarters of such Person.

“MLP Subsidiary Guarantors” means, collectively, each of the Subsidiaries of the
Parent (other than the Intermediate Entity Guarantors and the Borrower and its
Subsidiaries) that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust, deeds and
other similar security documents executed by a Loan Party that purport to grant
a Lien to the Administrative Agent (or a trustee for the benefit of the
Administrative Agent) for the benefit of the Secured Parties in any Mortgaged
Properties, in form and substance satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned property of a Loan Party with respect to
which a Mortgage is granted.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction and any reserves for adjustment in
respect of the price relating to a Disposition, established in accordance with
GAAP (other than Indebtedness under the Loan

 

24



--------------------------------------------------------------------------------

Documents), (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction including legal,
accounting, investment banking and other professional fees and (C) taxes paid or
reasonably estimated to be payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if (1) reserves established pursuant to subclause (A) exceeds the actual
purchase price adjustment required to be paid in connection with such
transactions, or (2) the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, in each case, the aggregate amount of such excess shall
constitute Net Cash Proceeds.

When used with respect to the sale or issuance of any Equity Interests by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, “Net Cash Proceeds”
means the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the sum of the underwriting discounts
and commissions, and other reasonable out-of-pocket expenses, incurred by such
Loan Party or such Subsidiary in connection with such transaction including
reasonable legal, accounting, investment banking and other professional fees.

“New Jersey Headquarters” means the premises constituting the headquarters of
the Borrower located in Whippany, New Jersey.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Credit Note or an Incremental Term Facility Note, as
the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses and fees are allowed claims in such proceeding; provided that the
Obligations shall exclude any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oregon Tank Farm” means the propane storage facility of the Borrower located in
Jackson County, Medford, Oregon.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

25



--------------------------------------------------------------------------------

“Original Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Swing
Line Loans and Incremental Term Facility Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans, Swing Line Loans and
Incremental Term Facility Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Notes” means the collective reference to (i) the 5.75% senior notes, due
2025, of the Parent and Suburban Energy Finance Corporation issued in the
original principal amount of $250,000,000 pursuant to the Indenture dated as of
May 27, 2014 and the Second Supplemental Indenture dated as of February 25,
2015, (ii) the Existing 2024 Parent Notes, (iii) the 5.875% senior notes, due
2027, of the Parent and Suburban Energy Finance Corporation issued in the
original principal amount of $350,000,000 pursuant to the Indenture dated as of
May 27, 2014 and the Third Supplemental Indenture dated as of February 14, 2017
and (iv) any other Parent Refinancing Notes.

“Parent Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Parent dated as of July 31, 2007, as it may hereafter
be amended, supplemented or otherwise modified from time to time consistent with
the terms hereof.

“Parent Refinancing Notes” means, collectively, any Parent Notes amended after
the date hereof and any Indebtedness of the Parent (other than intercompany
Indebtedness) issued in exchange for, or the net proceeds of which are used to
refund, refinance, replace, defease or discharge all or any portion of the
Parent Notes; provided that:

(a) the principal amount (or accreted value, if applicable) of such Parent
Refinancing Notes may exceed the principal amount (or accreted value, if
applicable) of the Parent Notes being amended, extended, refinanced, renewed,
replaced, defeased or refunded if the Parent is in compliance with
Section 7.11(b) on a Pro Forma Basis, calculated for the most recently ended
Measurement Period for which financial statements have been delivered pursuant
to Sections 6.01(a) or 6.01(c), as applicable, plus (iii) all accrued interest
on said Parent Notes and the amount of all fees, expenses and premiums incurred
in connection with such refinancing;

 

26



--------------------------------------------------------------------------------

(b) such Parent Refinancing Notes have a final maturity date not earlier than
the final maturity date of, and have a weighted average life to maturity equal
to or greater than the weighted average life to maturity of, the Parent Notes
being amended, extended, refinanced, renewed, replaced, defeased or refunded;

(c) such Indebtedness is incurred by the Person or Persons that are the obligor
on the Parent Notes being amended, extended, refinanced, renewed, replaced,
defeased or refunded; and

(d) neither the Borrower nor any Subsidiary of the Borrower Guarantees the
Parent Refinancing Notes.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, as amended, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Protection Act
of 2006, as amended and, thereafter, Section 412, 430, 431, 432 and 436 of the
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an acquisition permitted by Section 7.03(f) or
(g).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA, the
Senior Secured Consolidated Leverage Ratio, the Total Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio:

(a) any Pro Forma Event during the applicable Measurement Period or subsequent
to such Measurement Period and on or prior to the date of determination will be
given pro forma effect, as if they had occurred on the first day of the
applicable Measurement Period;

 

27



--------------------------------------------------------------------------------

(b) any Person that is a Subsidiary on the date of determination will be deemed
to have been a Subsidiary at all times during such Measurement Period; and

(c) any Person that is not a Subsidiary on the date of determination will be
deemed not to have been a Subsidiary at any time during such Measurement Period.

“Pro Forma Event” means any Investments, acquisitions, mergers, consolidations
and dispositions of any Subsidiary, line of business or division, that have been
made by the specified Person or any of its Subsidiaries, or any Person or any of
its Subsidiaries acquired by, merged or consolidated with the specified Person
or any of its Subsidiaries, and including any financing transactions related to
the foregoing and any incurrence or repayment (including by redemption,
repurchase, repayment, retirement or extinguishment) of Indebtedness related to
the foregoing, and including increases in ownership of Subsidiaries related to
the foregoing, in each case as permitted by this Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.22.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Distributions” means (i) with respect to the Borrower, the
distributions by the Borrower of Available Cash (as defined in the Borrower
Partnership Agreement) or (ii) with respect to the Parent, the distributions by
the Parent of Available Cash (as defined in the Parent Partnership Agreement).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(v).

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migration, or
disposing.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Reportable Investment” has the meaning specified in Section 7.03(f)(vi).

 

28



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Incremental Term Facility Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Incremental Term Facility Lenders” means, as of any date of
determination for any Incremental Term Facility, Incremental Term Facility
Lenders holding more than 50% of the sum of (a) the Outstanding Amount of all
Incremental Term Facility Loans applicable to such Incremental Term Facility and
(b) aggregate unused Incremental Term Facility Commitments applicable to such
Incremental Term Facility, if any; provided that any unused Incremental Term
Facility Commitments applicable to such Incremental Term Facility of, and the
portion of such Outstanding Amount of all Incremental Term Facility Loans
applicable to such Incremental Term Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; and provided further that, the amount of any participation
in any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or the
applicable L/C Issuer, as the case may be, in making such determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; and provided further that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or the applicable
L/C Issuer, as the case may be, in making such determination.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for the purposes of the delivery of the
certificates pursuant to Section 4.01(a)(iv), the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s

 

29



--------------------------------------------------------------------------------

stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. For the avoidance of doubt, in the case of eligible
personnel who make a tax election in connection with vesting of restricted
units, which instructs the Borrower to withhold restricted units about to vest
and apply the cash value thereof against the individual’s federal and state
income tax withholding liability, no Restricted Payment transaction shall be
deemed to have occurred.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Facility” means the revolving credit facility established by
the terms of this Agreement.

“Revolving Credit Facility Amount” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract made or entered into at any
time, or in effect at any time, whether as a result of assignment or transfer or
otherwise, between any Loan Party and any Hedge Bank; provided that if such
Hedge Bank ceases to be a Lender or an Affiliate of a Lender hereunder, “Secured
Hedge Agreements” shall not include any Swap Contract entered into by such Hedge
Bank and a Loan Party after such time such Hedge Bank ceased to be a Lender or
an Affiliate of a Lender.

 

30



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement (General Partner)” means the Third Amended and Restated
Pledge, Assignment and Security Agreement substantially in the form of Exhibit G
hereto, executed by the General Partner in favor of the Administrative Agent,
for the benefit of the Secured Parties, as renewed, extended, amended or
restated or otherwise modified from time to time.

“Security Agreement (Parent and Subsidiaries)” means the Third Amended and
Restated Pledge, Assignment and Security Agreement substantially in the form of
Exhibit G hereto, executed by the Parent, the Borrower, each Intermediate Entity
Guarantor, each Subsidiary Guarantor and each MLP Subsidiary Guarantor in favor
of the Administrative Agent, for the benefit of the Secured Parties, as renewed,
extended, amended or restated or otherwise modified from time to time.

“Security Agreements” means, collectively, each of the Security Agreement
(General Partner) and the Security Agreement (Parent and Subsidiaries), together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, as each of the same may be renewed, extended, amended,
restated or otherwise modified from time to time.

“Senior Secured Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Senior Secured Indebtedness of the Borrower as
of such date to (b) Consolidated EBITDA of the Borrower for the most recently
completed Measurement Period.

“Senior Secured Indebtedness” means, at any time, (i) Total Debt of the Borrower
secured by Liens on any assets of any Loan Party at such time, including Total
Debt under this Agreement, (ii) Total Debt of any Subsidiary Guarantor secured
by Liens on any assets of any Loan Party at such time, and (iii) all Total Debt
of any Subsidiary of the Borrower (other than a Subsidiary Guarantor) at such
time. For the avoidance of doubt, nothing in this definition shall be construed
to permit the Borrower or any of its Subsidiaries to incur or permit Liens other
than those permitted by Section 7.01.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.11).

 

31



--------------------------------------------------------------------------------

“Subject Existing Indebtedness” means the Existing 2024 Parent Notes.

“Subject Maturity Date” has the meaning specified in the definition of “Maturity
Date”.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent (which shall include for the avoidance of doubt, the Borrower).

“Subsidiary Guarantors” means, collectively, each of the Subsidiaries of
Borrower listed on Part (a) of Schedule 5.13 (other than the Agway Subsidiaries
and the Inactive Subsidiaries) and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Subsidiary Guaranty” means the Third Amended and Restated Guaranty dated as of
the date hereof made by the Intermediate Entity Guarantors, the Subsidiary
Guarantors, and the MLP Subsidiary Guarantors in favor of the Secured Parties,
substantially in the form of Exhibit F, together with each other guaranty and
guaranty supplement delivered by a Subsidiary Guarantor pursuant to
Section 6.12, as each of the same may be renewed, extended, amended, restated or
otherwise modified from time to time.

“Supported QFC” has the meaning specified in Section 11.22.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

32



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Commitment” means, as to any Lender (a) the amount set forth
opposite such Lender’s name under the caption “Swing Line Commitment” on
Schedule 2.01 hereof or (b) if such Lender has entered into an Assignment and
Assumption or has otherwise assumed a Swing Line Commitment after the Closing
Date, the amount set forth for such Lender as its Swing Line Commitment in the
Register maintained by the Administrative Agent pursuant to Section 11.06(c).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent) appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Revolving Credit Facility Amount. The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility Amount.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means the greater of (x) $50,000,000 and (y) 10.0% of
Consolidated Net Tangible Assets at any one time outstanding.

“Total Assets” means with respect to any Person and its Subsidiaries, as of the
end of any fiscal quarter of such Person, the aggregate book value of total
assets of such Person and its Subsidiaries as shown on the balance sheet of such
Person and its Subsidiaries as of such date, determined on a consolidated basis
in accordance with GAAP.

“Total Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt of the Parent as of such date to
(b) Consolidated EBITDA of the Parent for the most recently completed
Measurement Period.

 

33



--------------------------------------------------------------------------------

“Total Debt” means, with respect to any Person at any time, all Indebtedness of
such Person and its Subsidiaries at such time (other than contingent
Indebtedness described under clause (b) of the definition of “Indebtedness” and
Indebtedness described under clause (c) of the definition of “Indebtedness”)
determined on a consolidated basis in accordance with GAAP.

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

“Total Revolving Credit Outstandings” means, at any time, the aggregate
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of September 28, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year ended September 28, 2019 of the Borrower and its
Subsidiaries, including the notes thereto.

“Unencumbered Liquid Assets” means, collectively, Cash Equivalents owned by the
Borrower and any amounts available to be drawn hereunder by the Borrower as
Revolving Credit Loans.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.

 

34



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Wholly-Owned” means, when used in connection with a Subsidiary of a Person,
that all of the issued and outstanding Equity Interests of such Subsidiary are
directly or indirectly owned by such Person, and (i) when used in connection
with a “Subsidiary Guarantor,” that all of the issued and outstanding Equity
Interests of such Subsidiary Guarantor are directly or indirectly owned by the
Borrower, and (ii) when used in connection with a “Guarantor” or “MLP Subsidiary
Guarantor,” that all of the issued and outstanding Equity Interests of such
Guarantor or MLP Subsidiary Guarantor are directly or indirectly owned by the
Parent. For purposes of this definition, any directors’ qualifying shares or
investments by foreign nationals, in each case, mandated by applicable Law shall
be disregarded in determining the ownership of a Subsidiary.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents or any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, extended, replaced, restated,
supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law, rule
or regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

35



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided further that, the Borrower may notify the
Administrative Agent of any change in GAAP relating to leases that affects the
way such financial ratios or requirements are calculated and elect to calculate
such ratios or requirements after taking into account such change, but once
Borrower has made such election, it may not change the way it calculates such
ratios or requirements without the consent of the Required Lenders. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

36



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of any Person and its Subsidiaries or to the
determination of any amount for any Person and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that such Person is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability in the
absence of gross negligence or willful misconduct with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed for all
purposes (other than determining the Letter of Credit Fee payable in connection
with such Letter of Credit) to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Article II.

The Commitments and Credit Extensions

2.01 The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility Amount, and (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

37



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each Incremental Term Facility Borrowing,
each conversion of Revolving Credit Loans or any Incremental Term Facility Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (i) telephone, or (ii) a Committed Loan Notice; provided
that any telephone notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, an
Incremental Term Facility Borrowing, a conversion of Revolving Credit Loans or
Incremental Term Facility Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans or
Incremental Term Facility Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans or Incremental Term Facility Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Credit Loans or Incremental Term
Facility Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Revolving Credit Borrowing or an Incremental
Term Facility Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing

 

38



--------------------------------------------------------------------------------

is the initial Credit Extension, Section 4.01, or if such Borrowing is an
Incremental Term Facility Borrowing, in the amendment or supplement to this
Agreement relating to such Incremental Term Facility), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Committed Loan Notice with
respect to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of any event or condition that with the giving of any
notice, the passage of time, or both, would be an Event of Default, the Required
Lenders may require that no Loans be requested as, converted to or continued as
Eurodollar Rate Loans. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than 5 Interest
Periods in effect in respect of the Revolving Credit Facility. After giving
effect to Incremental Term Facility Borrowings, all conversions of Incremental
Term Facility Loans from one Type to the other, and all continuations of
Incremental Term Facility Loans as the same Type, there shall not be more than 5
Interest Periods in effect in respect of such Incremental Term Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Parent, Borrower or the
Wholly-Owned Subsidiary Guarantors, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters

 

39



--------------------------------------------------------------------------------

of Credit issued by it; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or the
Wholly-Owned Subsidiary Guarantors and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility Amount, (x) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit, and (z) the Outstanding Amount
of the L/C Obligations under Letters of Credit issued by such L/C Issuer shall
not exceed such L/C Issuer’s L/C Issuer Commitment. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

40



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at such time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after (after giving effect to Section 2.17(a)(iv))) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to

 

41



--------------------------------------------------------------------------------

such L/C Issuer. Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, such L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless such L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Wholly-Owned
Subsidiary Guarantor) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, such L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such

 

42



--------------------------------------------------------------------------------

L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that no L/C Issuer shall permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by an L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

43



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank

 

44



--------------------------------------------------------------------------------

compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of an L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing applicable thereto shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

45



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer

 

46



--------------------------------------------------------------------------------

Document. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or any L/C
Issuer (with a copy to the Administrative Agent) (i) if such L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit remains outstanding, or any other L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
within one Business Day following written request by the Administrative Agent,
Cash Collateralize 100% of the then Outstanding Amount of all L/C Obligations.
Sections 2.05, 2.17 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. In addition, at any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize 100% of the Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the L/C Issuers and the Lenders, as applicable, a first priority security
interest in all such cash, deposit accounts and all balances therein and in all
other property so provided as collateral pursuant to this Agreement, and in all
proceeds of the foregoing, all as security for the obligations for which Cash
Collateral may be applied as set forth herein. If at any time the Administrative
Agent determines that Cash Collateral provided pursuant to this Agreement is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided (other than Liens permitted pursuant to Section 7.01(c)), or
that the total amount of such Cash Collateral is less than 100% of the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash

 

47



--------------------------------------------------------------------------------

Collateral provided by any Defaulting Lender). All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the financial institution that
serves as Administrative Agent. The Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce any L/C
Issuer’s Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
payment in full of all other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the applicable L/C
Issuers that there exists excess Cash Collateral; provided, however, (x) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of a Default (and following application as provided in
this Section 2.03(g) may be otherwise applied in accordance with Section 8.03),
and (y) that the Person providing Cash Collateral and each L/C Issuer may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure and other obligations and shall remain subject to the security interest
granted pursuant to the Loan Documents; and provided further that to the extent
that such Cash Collateral was provided by or on behalf of the Borrower or any
other Loan Party and is not released as aforesaid, then such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower or any other Loan Party for, and no L/C Issuer’s rights and remedies
against the Borrower or any other Loan Party shall be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade—International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.17, with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance

 

48



--------------------------------------------------------------------------------

with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it, at the rate per
annum specified in the Fee Letter, as applicable, or as may be agreed between
the Borrower and such L/C Issuer, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit and on the last Business Day of the month in which such Letter of
Credit expires. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letter of Credit Issued for Wholly-Owned Subsidiary Guarantors or Parent.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Wholly-Owned
Subsidiary Guarantor or Parent, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Wholly-Owned Subsidiary Guarantors or Parent inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the business of such Wholly-Owned Subsidiary Guarantors and
Parent.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender shall, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility Amount at such time, and

 

49



--------------------------------------------------------------------------------

(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
(iii) the aggregate amount of all Swing Line Loans outstanding shall not exceed
the Swing Line Commitment of such Swing Line Lender and provided further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. The Swing Line Lender shall not be required to fund
any Swing Line Loan unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate as set forth in Section 2.08(a)(iii). Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (i) telephone, (ii) by a Swing Line Loan Notice,
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then

 

50



--------------------------------------------------------------------------------

outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility Amount and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.03(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.03(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

51



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans and Incremental Term Facility Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans

 

52



--------------------------------------------------------------------------------

and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i)

(A) At any time in which any Incremental Term Facility Loan remains outstanding,
if any Loan Party or any of its Subsidiaries (other than Agway Subsidiaries,
Inactive Subsidiaries or Excluded Subsidiaries) Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d), (e) or (h)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (iii) and (v)
below); provided, however, that (1) the first $50,000,000 of such Net Cash
Proceeds received in any fiscal year (the “Exempt Proceeds”) shall not be
subject to the mandatory prepayment requirements set forth in this
Section 2.05(b)(i)(A), and (2) with respect to any Net Cash Proceeds received in
respect of a Disposition described in this Section 2.05(b)(i)(A) in excess of
the Exempt Proceeds, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as within 12 months

 

53



--------------------------------------------------------------------------------

after the receipt of such Net Cash Proceeds, such reinvestment shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that (x) any Net Cash Proceeds not so
reinvested within such 12 month period shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(i)(A), and (y) if a
Default has occurred and is continuing at any time that the Borrower or a
Subsidiary Guarantor receives or is holding any Net Cash Proceeds which have not
yet been reinvested, such Net Cash Proceeds shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(i)(A).

(B) [Reserved].

(ii) At any time in which any Incremental Term Facility Loan remains
outstanding, upon any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries (other than Agway
Subsidiaries, Excluded Subsidiaries, or Inactive Subsidiaries), and not
otherwise included in clause (i) of this Section 2.05(b), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary (such prepayments to be applied as set forth in clauses (iii)
and (v) below); provided, however, that (A) the first $50,000,000 of such
Extraordinary Receipts received in any fiscal year (the “Exempt Receipts”) shall
not be subject to the mandatory prepayment requirements set forth in this
Section 2.05(b)(ii), and (B) with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments in
excess of the Exempt Receipts, at the election of the Borrower (as notified by
the Borrower to the Administrative Agent on or prior to the date of receipt of
such insurance proceeds, condemnation awards or indemnity payments), and so long
as no Default shall have occurred and be continuing, such Loan Party or such
Subsidiary may apply within 12 months after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received; and provided, further, however, that
(A) any cash proceeds not so applied within such 12 month period shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii), and (B) if a Default has occurred and is continuing at any
time that a Loan Party or Subsidiary receives or is holding any Net Cash
Proceeds which have not yet been applied to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received, such cash proceeds shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(ii).

(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to the Revolving Credit Facility (in
the manner set forth in clause (v) of this Section 2.05(b)) and the Incremental
Term Facilities unless expressly stated otherwise.

(iv) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility Amount at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

 

54



--------------------------------------------------------------------------------

(v) Except as otherwise provided in Section 2.17, prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Credit Facility required pursuant to clause (i) or
(ii) of this Section 2.05(b), the amount remaining, if any, after the prepayment
in full of all L/C Borrowings, Swing Line Loans and Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the
applicable L/C Issuer or the Revolving Credit Lenders, as applicable.

(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall not reduce the Revolving Credit Commitments.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility Amount, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility Amount, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility Amount if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility Amount, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit.

(b) Mandatory.

(i) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility Amount at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(ii) Unless provided otherwise in the amendment or supplement to this Agreement
executed in connection with an Incremental Term Facility, the aggregate
Incremental Term Facility Commitments of all Incremental Term Facility Lenders
under such Incremental Term Facility shall be automatically and permanently
reduced to zero on the Incremental Term Facility Effective Date after the
Incremental Term Facility Borrowing is made on such date.

 

55



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Facility
Amount under this Section 2.06. Upon any reduction of the Revolving Credit
Facility Amount, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility Amount
accrued until the effective date of any termination of the Revolving Credit
Facility Amount shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Credit Loans. On the Maturity Date for the Revolving Credit
Facility, the Borrower shall repay to the Revolving Credit Lenders the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(b) Swing Line Loans. On the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility, the Borrower shall repay each Swing Line Loan.

(c) Incremental Term Facility Loans. The Borrower shall repay to the applicable
Incremental Term Facility Lenders the aggregate amount of all Incremental Term
Facility Loans made under an Incremental Term Facility at such times as may be
set forth in the amendment or supplement to this Agreement executed in
connection with such Incremental Term Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid in
full.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders (and written notice to
the Borrower thereof) such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid in
full.

 

56



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders (and written notice to the
Borrower thereof), while any Event of Default exists (other than as set forth in
clauses (b)(i) and (b)(ii) above), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws for so long as such Event of Default
continues.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility Amount exceeds
the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to each Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

57



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (i) the Total Consolidated Leverage Ratio as calculated by the
Parent as of any applicable date was inaccurate and (ii) a proper calculation of
the Total Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

58



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or

 

59



--------------------------------------------------------------------------------

the applicable L/C Issuers, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the applicable L/C Issuers, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and Incremental Term Facility Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any

 

60



--------------------------------------------------------------------------------

of the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.03(g), or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 [Reserved].

2.15 Increase in Revolving Credit Facility.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Revolving Credit
Facility Amount; provided that (i) any such request for an increase shall be in
a minimum amount of $25,000,000, and (ii) the Aggregate Commitments after giving
effect to (A) all increases of the Revolving Credit Facility Amount under this
Section 2.15 and (B) all Incremental Term Facilities established pursuant to
Section 2.16 shall not exceed $850,000,000 at any time. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent, each L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may (i) request that one or
more Lenders increase their Revolving Credit Commitment, (ii) invite all Lenders
to increase their respective Revolving Credit Commitment, and/or (iii) invite
additional Eligible Assignees to become Revolving Credit Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

61



--------------------------------------------------------------------------------

(b) Notification by Administrative Agent; Additional Revolving Credit Lenders.
In the event the Borrower invites all Lenders to increase their respective
Revolving Credit Commitment, then at the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond. Each
Revolving Credit Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Revolving Credit Percentage of such requested increase. Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment. The Administrative Agent shall
notify the Borrower and each Revolving Credit Lender of the Revolving Credit
Lenders’ responses to each request made hereunder.

(c) Effective Date and Allocations. If the Revolving Credit Facility Amount is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase in the Revolving Credit Commitments, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party, in each case in form and substance
reasonably satisfactory to the Administrative Agent, (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase in the Revolving Credit Commitment, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase in
the Revolving Credit Commitment (and, if applicable, any simultaneous
Incremental Term Facility Loan made pursuant to Section 2.16) and any Revolving
Credit Borrowing made or to be made in connection therewith (it being understood
that the full principal amount of such increase in the Revolving Credit
Commitment shall be deemed to be a Revolving Credit Borrowing to be made in
connection therewith), (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a), (b), (c) and (d),
respectively, of Section 6.01, (B) no Default exists, and (C) the Borrower will
be in compliance with the financial covenants set forth in Section 7.11 on a Pro
Forma Basis. The Borrower shall prepay any Revolving Credit Loans outstanding on
the Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

 

62



--------------------------------------------------------------------------------

2.16 Incremental Term Facility.

(a) Request for Incremental Term Facility. Provided that there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request one or more
incremental term loan facilities under this Agreement (each an “Incremental Term
Facility”); provided that (i) any such Incremental Term Facility shall be in a
minimum amount of $25,000,000, and (ii) the Aggregate Commitments after giving
effect to all increases of the Revolving Credit Facility Amount under
Section 2.15 and all Incremental Term Facilities established under this
Section 2.16 shall not exceed $850,000,000 at any time. To achieve the full
amount of a requested Incremental Term Facility, and subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld),
the Borrower may (i) request that one or more Lenders participate in such
Incremental Term Facility, (ii) invite all Lenders to participate in such
Incremental Term Facility, and/or (iii) invite additional Eligible Assignees to
participate in such Incremental Term Facility. For purposes of clarification,
the Borrower’s option to request one or more additional Incremental Term
Facilities pursuant to this Section 2.16 shall be reinstated and remain
available to the Borrower upon the termination or repayment of any established
Incremental Term Facilities, provided that after giving effect thereto the
Aggregate Commitments do not exceed the maximum amount set forth above at any
time.

(b) Notification by Administrative Agent; Incremental Term Facility Lenders. In
the event the Borrower invites all Lenders to participate in a requested
Incremental Term Facility, then at the time of giving such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond as to whether it elects to
participate in the requested Incremental Term Facility. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
participate in the requested Incremental Term Facility and, if so, the amount of
such participation. Any Lender not responding within such time period shall be
deemed to have declined to participate in such Incremental Term Facility. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.

(c) Effective Date and Allocations. If an Incremental Term Facility is provided
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Incremental Term Facility Effective Date”)
and the final allocation of such Incremental Term Facility. The Administrative
Agent shall promptly notify the Borrower and the lenders participating in such
Incremental Term Facility (the “Incremental Term Facility Lenders”) of the final
allocation of such Incremental Term Facility and the Incremental Term Facility
Effective Date.

(d) Conditions to Effectiveness of Incremental Term Facilities. As a condition
precedent to any Incremental Term Facility, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the
Incremental Term Facility Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party, in each case in form and
substance reasonably satisfactory to the Administrative Agent, (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such Incremental Term Facility, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such Incremental Term
Facility (and, if applicable, any simultaneous increase in the Revolving Credit
Commitment made pursuant to Section 2.15 and any Revolving Credit Borrowing made
or to be made in connection therewith (it being understood that the full
principal amount of such increase in the Revolving Credit Commitment shall be
deemed to be a Revolving Credit Borrowing to be made in connection therewith)),
(A) the representations and

 

63



--------------------------------------------------------------------------------

warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Incremental Term Facility Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a), (b),
(c) and (d), respectively, of Section 6.01, (B) no Default exists, and (C) the
Borrower will be in compliance with the financial covenants set forth in
Section 7.11 on a Pro Forma Basis.

(e) Terms of Incremental Term Facilities. Each Incremental Term Facility shall
have such terms and conditions as are not inconsistent herewith and as are set
forth in an amendment or supplement to this Agreement entered into among the
Borrower, the Guarantors, the Incremental Term Facility Lenders that have agreed
to participate in such Incremental Term Facility and the Administrative Agent
(but not any of the other Lenders); provided, however, that (A) each Incremental
Term Facility shall rank pari passu in right of payment and of security with the
other Facilities, (B) Loans made under an Incremental Term Facility shall not
mature earlier than the Maturity Date with respect to the Revolving Credit
Facility, (C) each Incremental Term Facility shall be treated substantially the
same as (and in any event, no more favorably than) the Revolving Credit Facility
(in each case, including with respect to mandatory and voluntary prepayments)
and (D) each Incremental Term Facility will accrue interest at rates determined
by the Borrower, the applicable Incremental Term Facility Lenders and the
Administrative Agent, which rates may be higher or lower than the rates
applicable to the Revolving Credit Loans.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.17 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Required
Revolving Lenders and Required Incremental Term Facility Lenders and in
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from such
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.03(g); fourth, as the
Borrower may request (so long as no Default exists), to the funding of any

 

64



--------------------------------------------------------------------------------

Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.03(g);
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Revolving Credit Commitments without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.03(g).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting

 

65



--------------------------------------------------------------------------------

Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer or Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Applicable Revolving Credit
Percentage of any Non-Defaulting Lender in the Total Revolving Credit
Outstandings to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
Subject to Section 11.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Credit Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held pro rata by the Lenders in
accordance with the Revolving Credit Commitments (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

66



--------------------------------------------------------------------------------

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower or
the Parent hereunder or under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or other applicable withholding agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent, the Borrower or the Parent, then the Administrative Agent, the Borrower
or the Parent shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If the Borrower, the Parent or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower or the Parent, as the case may be, shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If the Borrower, the Parent or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) the Borrower, the Parent or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower, the Parent or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower or the Parent shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

67



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower and the Parent. Without duplication
of, or limiting the provisions of subsection (a) above, the Borrower and the
Parent shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Borrower and the Parent shall, and do hereby, jointly and severally,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower and the Parent by a
Lender or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or L/C Issuer (but only to the extent that the
Borrower or the Parent has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower or
the Parent to do so), (y) the Administrative Agent, the Borrower and the Parent,
as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent, the Borrower and the
Parent, as applicable, against any Excluded Taxes attributable to such Lender or
L/C Issuer, in each case, that are payable or paid by the Administrative Agent,
the Borrower or the Parent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or the Parent, as the case may be, to a Governmental Authority as
provided in this Section 3.01, the Borrower and the Parent shall each deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

68



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower, to the Parent and to the Administrative Agent, at the time or times
reasonably requested by the Borrower, the Parent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower, the Parent or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower, the Parent or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower, the Parent or the
Administrative Agent as will enable the Borrower, the Parent or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower or the Parent is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower, the Parent
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, the Parent or the Administrative Agent and
in any event as required by applicable law), executed copies of IRS Form W-9 (or
any successor form thereto) certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so
deliver to the Borrower, the Parent and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower, the Parent or
the Administrative Agent and in any event as may be required by applicable law),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable)establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty,

 

69



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower or the Parent within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner of any payments
received by it pursuant to this Agreement, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Parent and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower, the Parent or
the Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower, the
Parent, or the Administrative Agent to determine the withholding or deduction
required to be made (including, without limiting the foregoing, any successor
form to any of the forms described in subsection (B)); and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments

 

70



--------------------------------------------------------------------------------

made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the date hereof, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower, the Parent and the Administrative Agent in writing
of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or the Parent, as the case may be or with respect to which the
Borrower or the Parent, as the case may be has paid additional amounts pursuant
to this Section 3.01, it shall pay to the Borrower or the Parent, as the case
may be an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or the Parent, as the
case may be under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower or the Parent, as the case may be, upon the request of the Recipient,
agrees to repay the amount paid over to the Borrower or the Parent, as the case
may be (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower or the Parent, as the case may be,
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, the Parent or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or a L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obligations hereunder or
to make, maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by

 

71



--------------------------------------------------------------------------------

such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (a) the Administrative Agent determines that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (a)(i) above, “Impacted
Loans”), or (b) the Administrative Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered

 

72



--------------------------------------------------------------------------------

with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark, giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any

 

73



--------------------------------------------------------------------------------

such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in
clause (x), object to the Adjustment; or (B) in the case of an amendment to
replace LIBOR with a rate described in clause (y), object to such amendment;
provided that for the avoidance of doubt, in the case of clause (A), the
Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

(d) If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.

(e) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(f) In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

(g) For purposes hereof:

(i) “LIBOR Successor Rate Conforming Changes” means, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

74



--------------------------------------------------------------------------------

(ii) “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;

(iii) “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;

(iv) “SOFR-Based Rate” means SOFR or Term SOFR; and

(v) “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
rate on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

75



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

 

76



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense (but excluding any loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

77



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent and the
Facility Termination Date.

Article IV.

Conditions Precedent to Credit Extensions

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent (unless compliance is waived
in accordance with Section 11.01):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies, faxes or scanned pdf files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Security Agreement (General Partner), the Security Agreement (Parent
and Subsidiaries), the General Partner Guaranty, the Subsidiary Guaranty, and
all other Collateral Documents required by the Administrative Agent (including
any amendments (including any amendments as may be necessary to reflect the
increased amount of the Aggregate Commitment), modifications, restatements,
confirmations, or reaffirmations of any “Collateral Documents” executed and
delivered in connection with the Existing Credit Agreement, as the
Administrative Agent may reasonably require, executed by the Loan Parties party
thereto in appropriate form for recording, where necessary, together with
evidence that such reasonable actions as are necessary, or in the opinion of the
Administrative Agent or the Required Lenders desirable, to perfect the
Administrative Agent’s Liens in the Collateral have been taken or arrangements
therefor reasonably satisfactory to the Administrative Agent have been made;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization;

 

78



--------------------------------------------------------------------------------

(vi) a favorable opinion of Proskauer Rose LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender;

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) that as of the Closing Date no Default (as defined in the Existing Credit
Agreement) exists under the Existing Credit Agreement;

(ix) a certificate of the Borrower confirming that (A) all insurance required to
be maintained pursuant to the Loan Documents has been obtained and is in effect,
(B) there are no past due premiums in respect of any such insurance, (C) the
Administrative Agent, on behalf of the Secured Parties, is named as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral, and (D) all (1) standard flood hazard
determination forms and, (2) if any property is located in a special flood
hazard area, (x) notices to (and confirmations of receipt by) the Borrower as to
the existence of a special flood hazard and, if applicable, the unavailability
of flood hazard insurance under the National Flood Insurance Program and
(y) evidence of applicable flood insurance, if available, in each case in such
form, on such terms and in such amounts as required by Flood Insurance Laws or
as otherwise reasonably required by the Administrative Agent have been
delivered;

(x) upon the reasonable request of any Lender, documentation and other
information of the Borrower so requested in connection with applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act, and a Beneficial Ownership Certification of any
Loan Party that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation; and

(xi) such other assurances, certificates or documents as the Administrative
Agent, any L/C Issuer, the Swing Line Lender or any Lender reasonably may
require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

 

79



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel (including local counsel) to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent or such counsel).

(d) The conditions precedent set forth in Section 4.02 shall have been
satisfied.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and the
L/C Issuer to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a), (b), (c) and (d), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, an L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

80



--------------------------------------------------------------------------------

Article V.

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (other than the Inactive Subsidiaries and the
Agway Subsidiaries), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) materially conflict with or result
in any material breach or contravention of, or the creation of any Lien under,
or require any material payment to be made under (i) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No (a) approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, or (b) material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any other
Person, is necessary or required in connection with (i) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, (ii) the grant by any Loan Party of the Liens granted
by it pursuant to the Collateral Documents, (iii) the perfection or maintenance
of the Liens created under the Collateral Documents (including the first
priority nature thereof) or (iv) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, in each case, except such as
have been obtained or made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the Unaudited Financial Statements
(such Unaudited Financial Statements to be subject to the absence of footnotes
and to normal year-end adjustments) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent (or Borrower, as applicable) and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied in all material respects throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the Parent
(or Borrower, as applicable) and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

81



--------------------------------------------------------------------------------

(b) The following representation and warranty shall be applicable to financial
statements required by Sections 6.01(c) and 6.01(d) for the fiscal quarter
ending on December 28, 2019 and for all fiscal quarters thereafter: The
unaudited consolidated balance sheets of the Borrower (or Parent, as applicable)
and its Subsidiaries dated as of the applicable quarter-end date and the related
consolidated statements of income or operations, partners’ capital and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied in all material respects throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower (or Parent, as applicable) and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end adjustments.

(c) Since the date of each of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet, statements of operations and cash
flows of the Parent and its Subsidiaries delivered pursuant to Section 6.01(e)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial condition and performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of a Responsible Officer of the General
Partner, the Parent or the Borrower after due and diligent investigation,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of their respective Subsidiaries
or against any of their respective properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, (b) after giving
effect to any insurance coverage, could reasonably be expected, individually or
in the aggregate, to result in a final judgment or order for the payment of
money in excess of the Threshold Amount, or (c) which could reasonably be
expected, individually or in the aggregate, to result in a non-monetary judgment
that could reasonably be expected to result in a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries, and the operations
conducted by each of them, are in compliance with Environmental Laws except to
the extent that noncompliance would not reasonably be expected to have a
Material Adverse Effect. The Loan Parties and their respective Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law or for any Release of Hazardous Materials on
their respective businesses, operations and properties, and as a result thereof,
neither the Parent nor the Borrower has reasonably concluded that such
Environmental Laws and claims would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(b) There has been no Release or threatened Release of Hazardous Materials on,
at, under, to or from any property currently or, to the best of the knowledge of
the Loan Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries during the term of such party’s ownership or operation, except for
such Releases or threatened Releases which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, and as of
the Closing Date would not reasonably be expected to have a material adverse
effect on the value of the real property Collateral taken as a whole.

(c) All Hazardous Materials generated, used, treated, handled or stored at, or
transported by any Loan Party or any of its Subsidiaries have been disposed of
at off-site locations, or in the case of friable asbestos was removed and
disposed of at an off-site location or encapsulated, in each case in a manner
not reasonably expected to result in a Material Adverse Effect, and as of the
Closing Date would not reasonably be expected to result in a material adverse
effect on the value of the real property Collateral taken as a whole.

(d) There are no pending or, to the knowledge of the Borrower, threatened claims
of Environmental Liability against any Loan Party or any of its Subsidiaries or
relating to any property currently or, to the best of the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries, and to the knowledge of the Borrower there exists no reasonable
basis for the assertion of such Environmental Liability; and there are no
pending or, to the knowledge of the Borrower, threatened investigations by any
Governmental Authority concerning the presence or Release of Hazardous Materials
relating to any property currently or, to the knowledge of the Loan Parties,
formerly owned or operated by any Loan Party or any of its Subsidiaries, except
for such claims, assertions, investigations of Environmental Liability that
would not individually or in the aggregate reasonably be expected to have a
Material Adverse Effect, and as of the Closing Date would not individually or in
the aggregate reasonably be expected to have a material adverse effect on the
value of the real property Collateral taken as a whole.

(e) No action has been taken pursuant to the provisions of Sections 25220
through 25227 of the California Health and Safety Code to designate the Elk
Grove Facility or any other real property owned or operated by the Loan Parties
or any of their respective Subsidiaries in the State of California as a
hazardous waste property or border zone property or otherwise to materially and
adversely restrict the land use of the Elk Grove Facility or any other real
property material to the operation of the Business owned by the Loan Parties or
any of their respective Subsidiaries in the State of California (including
through a moratorium on new land uses), nor do the Loan Parties or any of their
respective Subsidiaries have actual knowledge of any condition which would
reasonably be expected to give rise to such designation or other material or
adverse restriction.

5.10 Insurance. The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or Subsidiary operates. As to all improved real property
constituting collateral security for the Obligations, (i) the Administrative
Agent has received (x) such flood hazard determination forms, notices and
confirmations thereof, and effective flood hazard insurance policies as are
described in Section 4.01 with respect to real

 

83



--------------------------------------------------------------------------------

property collateral on the Closing Date, (ii) all flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full, and (iii) except as the
Borrower or Parent has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any property into or
out of special flood hazard area.

5.11 Taxes. Each Loan Party and each of their respective Subsidiaries have filed
all Federal, state income and other material tax returns required to be filed by
it, and have paid all Federal, state and other material Taxes to the same extent
as that required by Section 6.04. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement with any Person other than the Borrower or any other
Subsidiary of the Parent.

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state Laws, (ii) as of the Closing Date, each Plan
that is intended to qualify under Section 401(a) of the Code is entitled to rely
upon an opinion or notification letter issued to the sponsor of an IRS-approved
master and prototype or volume submitter plan document or has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent and the Borrower, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification, and
(iii) the Borrower and each ERISA Affiliate have made all required contributions
to each Pension Plan subject to the Pension Funding Rules, and no application
for a funding waiver or an extension of any amortization period pursuant to the
Pension Funding Rules has been made with respect to any Pension Plan.

(b) There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, in each case, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
General Partner, the Parent, the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the General Partner, the Parent, the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the General
Partner, the Parent, the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties.

(a) As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents. No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.

 

84



--------------------------------------------------------------------------------

(b) The sole general partner of the Parent is the General Partner and the sole
general partner of the Borrower is the General Partner.

(c) The General Partner’s general partnership interests in the Parent and in the
Borrower, respectively, do not give the holder of such interests any economic
right in either the Parent or the Borrower. The only limited partners of the
Borrower are (i) the Parent, which owns a 99.9% limited partner interest in the
Borrower, and (ii) Suburban LP Holding, LLC, a Delaware limited liability
company (“Suburban Holding”), which owns a 0.1% limited partner interest in the
Borrower. The only Persons owning partnership interests in the Borrower are the
General Partner, the Parent and Suburban Holding.

5.14 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged and no Loan Party will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. Neither
the Parent, the Borrower nor any of their respective Subsidiaries own margin
stock.

(b) No Loan Party, no Person Controlling any Loan Party, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. The Parent and the Borrower have each disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries or any other Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each of the
Parent and the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Parent and the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
General Partner, the Parent, and the Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.18 Solvency. The Parent and the Borrower are each, individually and together
with its Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. No Loan Party nor any Subsidiary thereof has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years that, either individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.22 OFAC, etc. Neither the Loan Parties, nor any of their respective
Subsidiaries, nor, to the actual knowledge of the Loan Parties and their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is controlled by
any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s list of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority where the
Loan Parties conduct business or (iii) located, organized or resident in a
Designated Jurisdiction.

5.23 Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, and other similar anti-corruption legislation in other
jurisdictions where the Loan Parties conduct business and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such applicable laws.

5.24 Affected Financial Institution. No Loan Party nor any Subsidiary thereof is
an Affected Financial Institution.

5.25 Covered Entities. No Loan Party is a Covered Entity.

5.26 Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

 

86



--------------------------------------------------------------------------------

5.27 Regulation H. No Mortgaged Property is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (i) as to the fact that such Mortgaged Property is a Flood
Hazard Property, (ii) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (iii) such other flood hazard determination forms, notices and
confirmations thereof as requested by the Administrative Agent and (b) copies of
insurance policies or certificates of insurance of the applicable Loan Party
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as loss payee on behalf of the Lenders. All
flood hazard insurance policies required hereunder have been obtained and remain
in full force and effect, and the premiums thereon have been paid in full.

Article VI.

Affirmative Covenants

Each of the Parent and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter until the Facility Termination Date, each such
Person shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, and 6.11) cause each Subsidiary to (unless compliance
is waived in accordance with Section 11.01):

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ capital, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with the standards of the Public Company
Accounting Oversight Board and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

(b) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ capital, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller of Borrower as fairly presenting the financial
condition, results of operations, partners’ capital and cash flows of Borrower
and its Subsidiaries in accordance with GAAP;

(c) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (commencing
with the fiscal quarter ended March 28, 2020), a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal quarter, setting
forth in comparative form the figures as at the end of the previous fiscal year,
and the related consolidated statements of operations for such fiscal quarter,
and statements of operations, changes in partners’ capital and cash flows for
the portion of the Parent’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, if applicable, and the corresponding

 

87



--------------------------------------------------------------------------------

portion of the previous fiscal year, if applicable, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Parent as fairly presenting the financial condition, results
of operations, partners’ capital and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

(d) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 28, 2020), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, setting forth in comparative form the figures as at the end of the
previous fiscal year, and the related consolidated statements of operations for
such fiscal quarter, and statements of operations, changes in partners’ capital
and cash flows for the portion of Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year, if applicable, and the corresponding
portion of the previous fiscal year, if applicable, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, partners’ capital and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; and

(e) as soon as available, but in any event at least 60 days after the end of
each fiscal year of the Parent, an annual budget of the Parent and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Parent of consolidated balance sheets and statements of operations and
cash flows of the Parent and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b), (c) and (d) (commencing with the delivery of the
financial statements for the fiscal quarter ended March 28, 2020), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Parent (which delivery may,
unless the Administrative Agent or a Lender (by a request made through the
Administrative Agent) requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b) promptly after any request by the Administrative Agent or any Lender (by a
request made through the Administrative Agent), copies of any detailed audit
reports, management letters or recommendations submitted to any Loan Party, the
Board of Supervisors of the Parent or the Borrower, or the board of directors
(or the audit committee of the board of directors) of any other Loan Party by
independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
Common Units of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary files with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

88



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) concurrently with the delivery of the Compliance Certificate delivered in
connection with the annual financial statement pursuant to Section 6.01(a), a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g) promptly after the assertion or occurrence thereof, notice of (i) any
action, proceeding or threatened action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with or relating to
any Environmental Law, Environmental Permit or Hazardous Materials that could
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the value of the real property Collateral taken as a whole and
(ii) any material development in any such action or proceeding or with respect
to any such noncompliance.

(h) Promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act.

(i) To the extent any of the Parent or the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, an updated Beneficial
Ownership Certification promptly following any change in the information
provided in the Beneficial Ownership Certification delivered to any Lender in
relation to such Person that would result in a change to the list of beneficial
owners identified in such certification.

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (acting through the Administrative Agent) may from time to time
reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a) or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Parent shall notify the Administrative
Agent (by fax or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery.

 

89



--------------------------------------------------------------------------------

Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger may, but shall not be obligated to,
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Parent or the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak,
DebtDomain or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent, the Borrower
or their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of the Parent and the
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each of the Parent and the Borrower shall be deemed
to have authorized the Administrative Agent, the Arranger, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Parent, the Borrower or their respective securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent referred to in Section 2.10(b); and

(d) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), and (ii) receipt of any Extraordinary Receipt, or any sale
or issuance of Equity Interests, for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(ii).

Each notice pursuant to Section 6.03 (other than Section 6.03(d)) shall be
accompanied by a statement of a Responsible Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
or such Subsidiary, as applicable, has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

90



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Taxes upon it or
its properties or assets, unless the same are either (i) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party or
Subsidiary or (ii) the non-payment of which would not give rise to a Lien on any
property or assets of any Loan Party or any Subsidiary thereof (except as
permitted under Section 7.01(c)) and would not reasonably be expected to have a
Material Adverse Effect; and (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, casualty and condemnation, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Loan Party or a Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance. Without limiting the foregoing, the Borrower
shall and shall cause each appropriate Loan Party to (i) maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that constitutes collateral security for the
Obligations, on such terms and in such amounts as required by the Flood
Insurance Laws or as otherwise reasonably required by the Administrative Agent,
(ii) furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.

 

91



--------------------------------------------------------------------------------

6.10 Inspection. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of the properties
of the Loan Parties, to examine their corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower, no more than one time
for the Administrative Agent and the Lenders collectively per fiscal year of the
Borrower, at any reasonable time during normal business hours upon reasonable
advance notice to the applicable Loan Party; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing with respect to the Loan Parties and their Subsidiaries as often as
may be reasonably desired at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, Capital Expenditures, Permitted Acquisitions, to make payments in
respect of the Parent Notes as permitted by Section 7.14, and for other general
corporate purposes, in each case, not in contravention of any Law or of any Loan
Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Notify the Administrative Agent at the time that any Person becomes a
Subsidiary after the date of this Agreement, and

(i) within 30 days after such Person becomes a Subsidiary, cause such Subsidiary
to become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose; provided, however, that (A) a Controlled Foreign
Corporation shall not be required to become a Guarantor for so long as the Code
would impose adverse Tax consequences for such Guarantee, and (B) a Person that
becomes a Subsidiary after the Closing Date shall not be required to be a
Guarantor for so long as such Subsidiary is an Excluded Subsidiary,

(ii) within 30 days after such Person becomes a Subsidiary (other than with
respect to an Excluded Subsidiary), execute and deliver to the Administrative
Agent a Security Agreement, deeds of trust or mortgages covering any real
property on which a Lien is required pursuant to this Section 6.12, and such
financing statements and other documents and instruments related thereto as the
Administrative Agent may require in order to perfect such Liens, and

(iii) within 30 days after such Person becomes a Subsidiary (other than with
respect to an Excluded Subsidiary), deliver to the Administrative Agent such
documents of the types referred to in Sections 4.01(a)(iv) and (a)(v) and such
opinions (including opinions as to the legality, validity, binding effect and
enforceability of such documentation) of the general counsel of the Borrower
(and to the extent applicable, local counsel if such Subsidiary is a Foreign
Subsidiary or if real property Collateral is involved) as the Administrative
Agent requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(b) Cause (i) all present and future Equity Interests in the Borrower and each
of the present and future Subsidiaries of the Parent and the Borrower (other
than Equity Interests in the Inactive Subsidiaries for so long as the Inactive
Subsidiaries remain in the process of dissolution), and (ii) all material real
property and personal property and assets of the Parent, the Borrower, and each
of the other Loan Parties to be subject at all times to perfected Liens in favor
of the Administrative Agent to secure the Obligations pursuant to the terms and
conditions of Collateral Documents as the Administrative Agent shall reasonably
request; provided,

 

92



--------------------------------------------------------------------------------

however, (A) Liens shall not be required on Equity Interests of a Controlled
Foreign Corporation in excess of 65% of the voting power of all classes of
Equity Interests of such Controlled Foreign Corporation entitled to vote for so
long as the Code would impose adverse Tax consequences to a pledge in excess of
such amount; (B) with respect to real property, mortgages, surveys and title
policies will be required only on the New Jersey Headquarters, the Elk Grove
Facility and the Oregon Tank Farm and any other real property having a book
value in excess of $5,000,000; (C) with respect to owned fleet assets (trucks,
rail cars and similar collateral for which perfection of Liens would require
taking possession of, or noting liens on, certificates of title), Liens on such
assets need not be perfected for so long as the aggregate book value of such
assets is less than $70,000,000, and if the aggregate book value of such assets
equals or exceeds such amount, such Liens shall be perfected; (D) with respect
to deposit accounts, commodity accounts and securities accounts with less than
an aggregate amount of $5,000,000 with respect to each such category of
accounts, control agreements shall not be required for such accounts; (E) Liens
on commercial tort claims having a value, or involving asserted claims, of
$2,000,000 or less per commercial tort claim (or up to a maximum of $6,000,000
in the aggregate for all such commercial tort claims) need not be perfected;
(F) Liens on letter-of-credit rights with respect to letters of credit having a
face amount of $2,000,000 or less per letter of credit (or up to a maximum of
$6,000,000 in the aggregate for all such letters of credit) need not be
perfected; and (G) Liens shall not be required on accounts receivable of an ESCO
participating in a Consolidating Billing Program to the extent that such
accounts receivable are subject to sale by such ESCO to the utility provider
participating with such ESCO in such Consolidated Billing Program.

(c) In furtherance of the foregoing provisions of this Section 6.12, in
connection with (i) property of a Loan Party owned on the Closing Date for which
a Lien on such property is not required by Section 6.12(b) prior to the Closing
Date (other than accounts receivable of an ESCO referred to in the last proviso
to Section 6.12(b)), and (ii) property that becomes property owned by a Loan
Party after the Closing Date for which a Lien on such property is required by
Section 6.12(b), the Parent and the Borrower shall deliver and shall cause each
applicable Loan Party to deliver (A) such documentation as the Administrative
Agent may reasonably deem necessary or desirable (regardless of whether or not
similar documentation was deemed by the Administrative Agent to have been
reasonably necessary or desirable in prior dealings with the Loan Parties or in
prior transactions) in order to create and perfect and obtain the full benefits
of such Lien, including mortgages, deeds of trust, security agreements, UCC-1
financing statements, surveys, real estate title insurance policies, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of the grantor of liens, favorable opinions of the general counsel of
the Borrower (and to the extent applicable, local counsel if such Subsidiary is
a Foreign Subsidiary or if real property Collateral is involved) (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.01, all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (B) such other
documentation as the Administrative Agent or the Required Lenders may reasonably
deem necessary or desirable (regardless of whether or not similar documentation
was deemed by the Administrative Agent to have been reasonably necessary or
desirable in prior dealings with the Loan Parties or in prior transactions) in
order to create and perfect and obtain the full benefits of such Lien, including
an Environmental Assessment pursuant to Section 6.14(a)(iv) and appraisals.

 

93



--------------------------------------------------------------------------------

(d) Use its commercially reasonable efforts (without the obligation to pay
money) to deliver landlord waivers, access agreements and other third party
consents and agreements requested by the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
Collateral located at any facility, pipeline or location where inventory of a
Loan Party is located, if the volume of product located there is 500,000 gallons
or more (or if inventory is of a type not measured by gallons in an equivalent
amount) other than any facility, pipeline or location for which the Borrower
made efforts and was unable to obtain a third party agreement in connection with
the Original Credit Agreement (including, without limitation, the underground
storage facility leased by the Borrower in Tirzah, South Carolina).

(e) In the case of assets or properties, this Agreement and the other Loan
Documents shall not require the creation or perfection of Liens in particular
properties or assets if and for so long as, in the reasonable judgment of the
Administrative Agent, the cost of creating or perfecting such Liens in such
property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

(f) The Administrative Agent may grant extensions of time for the creation and
perfection of Liens in particular assets or property where it determines, in
consultation with the Borrower, that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents.

6.13 Compliance with Environmental Laws.

(a) Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits except in such instances where
(i) such failure to comply is being contested in good faith by appropriate
proceedings diligently conducted or (ii) such failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) Obtain and renew all Environmental Permits necessary for its operations and
properties, except to the extent that such failure to obtain or renew could not
reasonably be expected to have a Material Adverse Effect.

(c) With respect to a Release or threatened Release of Hazardous Materials on,
at, to or from real property owned or operated by a Loan Party or any Subsidiary
thereof (other than a Release or threatened Release which could not reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the value of the real property Collateral taken as a whole), conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action, in each case in all material respects, as required by
Environmental Law and if such real property constitutes Collateral, take such
other action, consistent with the commercial use of such Property, as is
necessary to have the use and benefit of such property as contemplated by the
Loan Documents provided, however, that neither any Loan Party nor any of their
respective Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

94



--------------------------------------------------------------------------------

6.14 Preparation of Environmental Assessments.

(a) If (i) a Default caused by reason of a breach of Sections 5.09 or 6.13 has
occurred and is continuing, (ii) the Required Lenders reasonably believe that
the presence of Hazardous Materials on or about any real property constituting
Collateral could reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the value of the real property Collateral taken as a
whole, (iii) a claim of Environmental Liability is made or threatened in writing
with respect to any real property Collateral that could reasonably be expected
to have a Material Adverse Effect or a material adverse effect on the value of
the real property Collateral taken as a whole, or (iv) if any Loan Party or any
of its Subsidiaries acquires property after the Closing Date on which a Lien is
required to be granted to secure the Obligations, then in the case of clause
(iv), provide to the Administrative Agent and the Lenders not less than twenty
(20) days prior to the acquisition thereof (or such lesser number of days as
shall be acceptable to the Administrative Agent), and in the case of clauses
(i), (ii) and (iii), then at the written request of the Required Lenders,
provide to the Lenders within 60 days after such request, in each instance at
the expense of the Borrower, (1) a current Environmental Assessment for each of
the properties described in such request (which shall be limited to the
properties being acquired or which are the subject of such Default, concern or
claim), and (2) in the case of clauses (i), (ii) and (iii), an explanation of
the Borrower’s (or other Loan Party’s) plans to remedy such Default or other
material adverse effect. Each of the Parent and the Borrower shall, and shall
cause each Subsidiary (other than an Inactive Subsidiary or an Agway Subsidiary)
to, cooperate with each consulting firm making any such Environmental Assessment
and supply to any such consulting firm, from time to time and promptly on
request, all non-privileged information in their custody or control to
facilitate the completion of the applicable Environmental Assessment. In the
case of clauses (i), (ii) and (iii) above, if the Borrower fails to deliver to
the Administrative Agent a copy of any requested Environmental Assessment within
sixty (60) days, of the Required Lenders’ written request, the Administrative
Agent may, with respect to either such failure, cause such requested
Environmental Assessment to be made at the Borrower’s expense and risk, and in
connection therewith, the Parent and the Borrower each hereby grants, and agrees
to cause any Subsidiary (other than an Inactive Subsidiary or an Agway
Subsidiary) that owns any applicable real property to grant, to the
Administrative Agent and its designees, subject to the rights of tenants,
(A) access to the applicable real properties at any reasonable time or times,
upon reasonable written notice, and (B) a non-exclusive license which is coupled
with an interest and is irrevocable for so long as any Lender shall have any
Commitment under the Credit Agreement, any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, to make or cause to be made any such requested
Environmental Assessments. Without limiting the generality of the foregoing,
with respect to the real property Collateral located in the State of California,
each of the Parent and the Borrower agree that the Administrative Agent and its
designees shall have the same right, power and authority to enter and inspect
such real property as is granted to the secured lender under Section 2929.5 of
the California Civil Code, and that Administrative Agent shall have the right to
appoint a receiver to enter and inspect such real property to the extent such
authority is provided under applicable law, including the authority given to the
secured lender under Section 564(c) of the California Code of Civil Procedure;
provided, Administrative Agent and its designees shall not exercise such rights
unless clause (i), (ii) or (iii) is triggered.

(b) Each of the Parent and the Borrower acknowledges and agrees for itself and
on behalf of its respective Subsidiaries that (i) the Administrative Agent and
the Lenders shall be under no duty to make any Environmental Assessment, and in
no event shall any such Environmental Assessment give rise to a representation
that any Hazardous Material is or is not present, or that there has been or
shall be compliance with any Environmental Law, nor shall any of the Loan
Parties, their respective Subsidiaries or any other person be entitled to rely
on any Environmental Assessment made by the Administrative Agent, any Lender or
any other Person at the request of the Required Lenders; provided, however, that
the Loan Parties shall be entitled to request a reliance letter from any third
party performing an Environmental

 

95



--------------------------------------------------------------------------------

Assessment if the Loan Parties are responsible for the cost thereof, and the
Lenders shall not object to such request (and, if requested by the Borrower, the
Administrative Agent will advise such third party that it is authorized to issue
such reliance letter at the Loan Parties’ expense); (ii) neither the
Administrative Agent nor any Lender owes any duty to inform the Loan Parties,
their respective Subsidiaries or any other person of any Hazardous Material or
other adverse condition; (iii) neither the Administrative Agent nor any Lender
owes any duty of care to protect the Loan Parties, their respective Subsidiaries
or any other person against any Hazardous Materials or other adverse condition;
provided however, that this Section 6.14 shall not relieve the Administrative
Agent or any of its designees for damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
its gross negligence or willful misconduct in conducting an Environmental
Assessment; (iv) Administrative Agent may, subject to the provisions of
Section 11.07 hereof, disclose to interested parties any information
Administrative Agent now or hereafter has about the environmental condition or
compliance of the real properties of the Parent and the Borrower or their
respective Subsidiaries, but shall be under no duty to disclose any such
information; (v) the Administrative Agent and the Lenders cannot control or
otherwise assure the truthfulness or accuracy of any Environmental Assessments;
(vi) the release of Environmental Assessments, or any information contained
therein or gathered in connection therewith, to prospective bidders at any
foreclosure sale of any real property Collateral associated with any
Environmental Assessment may have a material and adverse effect upon the amount
that a party may bid at such foreclosure sale; (vii) neither the Administrative
Agent nor any of the Lenders shall have any liability whatsoever as a result of
delivering any Environmental Assessments, or any information contained therein
or gathered in connection therewith, to any prospective bidder at a foreclosure
sale; and (viii) the Administrative Agent and each of the Lenders and each
Related Party of each of the foregoing Persons are released and forever
discharged from any and all claims, damages, causes of action, or other
liabilities of any type or nature whatsoever arising out of, connected with or
incidental to any Environmental Assessments or the delivery or disclosure
thereof; provided, this clause (viii) shall not relieve the Administrative
Agent, any Lender or any of their respective Related Parties from claims,
damages, causes of action or other liabilities that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Person’s gross negligence or willful misconduct in conducting such
Environmental Assessments.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party (and, without
limiting the foregoing, to comply with or evidence compliance with applicable
regulations or other requirements of any Governmental Authority with respect to
flood insurance applicable to any improved real property constituting collateral
security for the Obligations), and cause each of its Subsidiaries to do so.

 

96



--------------------------------------------------------------------------------

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real and personal property
to which any Loan Party or any of their respective Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated (except at the end of the contractual term of such leases) or any
rights to renew such leases to be forfeited or cancelled unless such Loan Party
determines in its reasonable business judgment that it does not require such
lease to be renewed, notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

6.17 Material Contracts. Perform and observe all the terms and provisions of
each contract that is material to its business to be performed or observed by
it, maintain each such contract in full force and effect, enforce each such
contract in accordance with its terms, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

6.18 Corporate Identity. Do or cause to be done (or refrain from doing or
causing to be done, as the case may be) all things necessary to ensure that the
separate legal identity of the Parent and the Borrower will at all times be
respected and that neither the Borrower nor any of its Subsidiaries will be
liable for any obligations, contractual or otherwise, of the General Partner,
the Parent or any other entity in which the General Partner or the Parent owns
any Equity Interest. Without limiting the foregoing, the Parent and the Borrower
will (a) observe all requirements, procedures and formalities necessary or
advisable in order that the Borrower will for all purposes be considered a
validly existing partnership separate and distinct from the Parent and their
other Subsidiaries, (b) not permit any commingling of the assets of the Parent
or any of its other Subsidiaries with assets of the Borrower or any of its other
Subsidiaries which would prevent the assets of the Parent or any of its other
Subsidiaries from being readily distinguished from the assets of the Borrower
and its Subsidiaries and (c) take reasonable and customary actions to ensure
that creditors of the General Partner, the Parent and their other Subsidiaries
are aware that each such Person is an entity separate and distinct from the
Borrower and its Subsidiaries. As used in this Section 6.18, “other
Subsidiaries” shall mean all Subsidiaries of the General Partner and the Parent
other than the Borrower and its Subsidiaries.

6.19 Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, and other similar anti-corruption legislation in other
jurisdictions where the Loan Parties conduct business and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such applicable laws.

Article VII.

Negative Covenants

Each of the Parent and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter until the Facility Termination Date, neither the
Parent nor the Borrower shall, nor shall the Parent or the Borrower permit any
Subsidiary to, directly or indirectly (unless compliance is waived in accordance
with Section 11.01):

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names any Loan Party or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a) Liens pursuant to any Loan Document;

 

97



--------------------------------------------------------------------------------

(b) Liens securing Indebtedness existing on the date hereof and listed on
Schedule 7.02 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(e), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(e);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or Liens for taxes that are not either individually or in
aggregate material;

(d) carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person or which are bonded;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions, servitudes, covenants, licenses,
encroachments, minor defects or other irregularities in title, liens securing
obligations under reciprocal easements or similar agreements and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

(h) (i) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement (ii) any Lien or restriction to which the interest
or title of such lessor or sublessor may be subject, or (iii) any subordination
of the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

(i) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties or any of their
Subsidiaries;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) Liens on the property or assets of any Subsidiary in favor of the
Borrower or any Wholly-Owned Subsidiary Guarantor, and (ii) Liens on the
property or assets of any MLP Subsidiary in favor of any Wholly-Owned MLP
Subsidiary Guarantor;

 

98



--------------------------------------------------------------------------------

(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(m) Liens securing Indebtedness permitted under Section 7.02(j); provided
(i) any such Lien shall be confined solely to the item or items of such property
(or improvement therein) so acquired or constructed and, if required by the
terms of the instrument creating such Lien, other property (or improvements
thereon) which is an improvement to such acquired or constructed property,
(ii) any such Lien shall be created contemporaneously with, or within sixty
(60) Business Days after, the acquisition or construction of such property, and
(iii) such Lien does not exceed an amount equal to 85% (100% in the case of
Financing Leases) of the fair market value of such assets (as determined in good
faith by the Board of Supervisors of the Borrower) at the time of acquisition
thereof;

(n) Liens granted to a utility provider by an ESCO on accounts receivable sold
to such utility provider in connection with a Consolidated Billing Program;

(o) precautionary UCC-1 financing statement filings by lessors in respect of
operating leases, provided that the obligations under such leases do not
constitute Indebtedness;

(p) Liens on tangible property or tangible assets (i) of any Subsidiary which
Liens are in existence at the time that such Subsidiary is acquired, and
(ii) existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Parent or any Subsidiary; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens
(1) are not incurred in connection with, or in anticipation of, such purchase or
acquisition, (2) are applicable only to specific tangible property or tangible
assets, and (3) do not attach to any other property or assets of the Parent or
any Subsidiary, and (B)(1) the Indebtedness secured by such Liens is permitted
under Section 7.02(i) or Section 7.02(j) and (2) the aggregate outstanding
principal amount of such Indebtedness does not exceed the greater of (x)
$50,000,000 and (y) 10% of Consolidated Net Tangible Assets at any one time
outstanding;

(q) Liens on Equity Interests of any joint venture owned by the Parent or any
Subsidiary to the extent securing Indebtedness of such joint venture that is
non-recourse to the Parent or any Subsidiary;

(r) (i) Liens on cash to secure obligations incurred in the ordinary course of
business (other than Indebtedness) and (ii) Liens on cash to secure obligations
arising under Swap Contracts with a counterparty other than a Hedge Bank;
provided that the aggregate amount of cash collateral permitted by the foregoing
clauses (i) and (ii) shall not at any time exceed $30,000,000;

(s) Liens securing Indebtedness permitted under Section 7.02(j);

(t) Liens with respect to obligations that do not exceed the greater of (x)
$25,000,000 and (y) 5.0% of Consolidated Net Tangible Assets at any one time
outstanding;

Notwithstanding the foregoing, the Parent will not, and will not permit any
Subsidiary to, create, assume, incur or suffer to exist any Lien (other than
Liens created by the Loan Documents) upon or with respect to any of its
proprietary software developed by or on behalf of the Parent or its Affiliates
and necessary and useful for the conduct of the Business.

 

99



--------------------------------------------------------------------------------

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) of the Parent, the Borrower, any
Subsidiary Guarantor or any MLP Subsidiary Guarantor existing or arising under
any Swap Contract permitted under Section 7.17;

(b) Indebtedness of the Parent and Suburban Energy Finance Corp. evidenced by
the Parent Notes (including the Parent Refinancing Notes), provided that neither
the Borrower nor any Subsidiary of the Borrower shall be an issuer of, or
Guarantee, any Parent Notes;

(c) (i) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or any
other Wholly-Owned Subsidiary Guarantor, and (ii) Indebtedness of a MLP
Subsidiary Guarantor owed to the Parent or to any other Wholly-Owned MLP
Subsidiary Guarantor, in each case, which Indebtedness shall constitute
“Collateral” under the Security Agreement and shall be otherwise permitted under
the provisions of Section 7.03;

(d) Indebtedness under the Loan Documents;

(e) other Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension other; and
provided, further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(f) (i) Guarantees of the Parent or any MLP Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of any Wholly-Owned MLP Subsidiary
Guarantor, and (ii) Guarantees in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any Subsidiary Guarantor;

(g) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business, and in each case,
not delinquent in payment;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;

 

100



--------------------------------------------------------------------------------

(i) (i) Indebtedness of a Subsidiary Guarantor or a MLP Subsidiary Guarantor
acquired after the date hereof and (ii) Indebtedness of any Person merged or
consolidated with or into the Borrower, any Subsidiary Guarantor or a MLP
Subsidiary Guarantor after the date hereof, which Indebtedness in each case,
exists at the time of such acquisition, merger, consolidation or conversion and
is not created in contemplation of such event and where such acquisition, merger
or consolidation is otherwise permitted by this Agreement;

(j) Indebtedness incurred, issued or assumed by the Borrower, any Subsidiary
Guarantor or any MLP Subsidiary Guarantor (i) to finance the acquisitions,
improvements or repairs (to the extent such improvements and repairs may be
capitalized on the books of such Person in accordance with GAAP) of, or
additions to, the property and assets of such Person, or (ii) to replace,
extend, renew, refund or refinance any such Indebtedness; provided that
(A) immediately before and immediately after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, no Event of Default shall have occurred
and be continuing and (B) immediately after giving effect to such incurrence of
such Indebtedness, the Borrower and its Subsidiaries and the Parent and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11 on a Pro Forma Basis, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a), (b), (c) or (d) as though the
incurrence of such Indebtedness had been occurred as of the first day of the
fiscal period covered thereby;

(k) Indebtedness in respect of Financing Leases incurred to finance the
acquisition of fleet assets; and

(l) other unsecured Indebtedness, provided that (A) immediately before and
immediately after giving effect to the incurrence of such unsecured Indebtedness
on a Pro Forma Basis, no Event of Default shall have occurred and be continuing
and (B) immediately after giving effect to such incurrence of such unsecured
Indebtedness, the Borrower and its Subsidiaries and the Parent and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11 on a Pro Forma Basis, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a), (b), (c) or (d) as though the
incurrence of such unsecured Indebtedness had been occurred as of the first day
of the fiscal period covered thereby.

No Loan Party may incur any Indebtedness owed to, or guaranty any Indebtedness
of, any Agway Subsidiary or Inactive Subsidiary.

For purposes of determining compliance with this Section 7.02, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of permitted Indebtedness described in clauses (a) through (l) of
this Section 7.02, the Loan Parties will be permitted to classify such item of
Indebtedness on the date of its incurrence, or later reclassify all or a portion
of such item of Indebtedness, in any manner that complies with this
Section 7.02; provided, that Indebtedness under the Loan Documents is deemed to
have been incurred in reliance on the exception provided by clause (d) herein
and cannot be so reclassified. Notwithstanding any other provision of this
Section 7.02, the maximum amount of Indebtedness that may be incurred pursuant
to any clause of this Section 7.02 shall not be deemed to be exceeded solely as
a result of fluctuations in exchange rates or currency values with respect to
any such Indebtedness which is denominated in a foreign currency provided that
the dollar equivalent the Indebtedness incurred pursuant to any such clause does
not exceed the maximum amount permitted by more than 5%.

 

101



--------------------------------------------------------------------------------

7.03 Investments. Make or hold any Investments, except:

(a) Investments in the form of Cash Equivalents;

(b) advances to officers, directors (or persons performing similar functions)
and employees made in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes;

(c) (i) Investments by the Parent and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Parent in the Borrower and entities that are (prior to or as a result of such
Investment) Wholly-Owned Subsidiary Guarantors, (iii) additional Investments by
the Parent and the MLP Subsidiary Guarantors in entities that are (prior to or
as a result of such Investment) Wholly-Owned MLP Subsidiary Guarantors,
(iv) Investments by MLP Subsidiary Guarantors in the Parent, and (v) additional
Investments in Agway Subsidiaries in an aggregate amount during the term of this
Agreement not to exceed $5,000,000; provided that, in the case of Investments in
a Foreign Subsidiary made pursuant to this Section 7.03(c), the amount of such
Investments when aggregated with Investments in Foreign Subsidiaries made
pursuant to Section 7.03(f) and Investments made pursuant to Section 7.03(g)
shall not exceed $10,000,000 in the aggregate; and provided further that all
Investments made in Persons that are not Loan Parties prior to such Investment
shall be subject to the provisions of Section 7.03(f);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course;

(e) Guarantees permitted by Section 7.02;

(f) the purchase or other acquisition of Equity Interests or other property or
assets of any Person; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(f):

(i) in the case of an acquisition or purchase of Equity Interests, including as
a result of a merger or consolidation, (A) by the Parent, the entity in which
such Investment is being made will be a Subsidiary of the Parent, (B) by the
Borrower or any Subsidiary of the Borrower, the entity in which such Investment
is being made will be a Subsidiary of the Borrower, and (C) by a MLP Subsidiary
Guarantor, the entity in which such Investment is being made will be a
Subsidiary of one or more MLP Subsidiary Guarantors or a Subsidiary that is
owned directly by the Parent and one or more MLP Subsidiary Guarantors;

(ii) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(iii) the lines of business of the Person to be (or the property so purchased or
otherwise acquired) shall be consistent with the provisions of Section 7.07;

(iv) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to have a Material
Adverse Effect (as determined in good faith by the Board of Supervisors of the
Parent or the board of directors (or the persons performing similar functions)
of such Subsidiary if the Board of Supervisors or the board of directors (or the
persons performing similar functions)) is otherwise approving such transaction;

 

102



--------------------------------------------------------------------------------

(v) (A) immediately before and immediately after giving effect to any such
purchase or other acquisition on a Pro Forma Basis, no Event of Default shall
have occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries and the Parent
and its Subsidiaries shall be in compliance with all of the covenants set forth
in Section 7.11 on a Pro Forma Basis, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a), (b), (c) or (d) as though
such purchase or other acquisition had been consummated as of the first day of
the fiscal period covered thereby;

(vi) in the case of (A) a purchase or acquisition of Equity Interests of another
Person, (B) a purchase or other acquisition of assets of another Person that
constitutes a business unit or all or a substantial part of the business, of
another Person, or (C) a purchase or other acquisition of assets of another
Person where the total aggregate cash and non-cash consideration paid for such
purchase or other acquisition exceeds $50,000,000 (each Investment described in
the foregoing clauses (A) through (C), a “Reportable Investment”), within a
reasonable time prior to such purchase or acquisition, the Administrative Agent
shall have received a copy of the executed purchase agreement (or, in the event
that the purchase agreement is not being executed until closing, then a
substantially complete unexecuted version of the purchase agreement, with the
copy of the executed purchase agreement to follow promptly upon closing of such
acquisition) for such purchase or acquisition, the anticipated amount to be
borrowed in order to consummate such purchase or acquisition, and such other
information related to such purchase or acquisition as the Administrative Agent
shall reasonably request;

(vii) in the case of Investments in a Foreign Subsidiary made pursuant to this
Section 7.03(f), the amount of such Investments when aggregated with Investments
in Foreign Subsidiaries made pursuant to Section 7.03(c) and Investments made
pursuant to Section 7.03(g) shall not exceed $10,000,000 in the aggregate; and

(viii) in the case of a Reportable Investment, the Parent shall have delivered
to the Administrative Agent, at least five Business Days (or such shorter period
of time as may be agreed by the Administrative Agent) prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that the requirements
set forth in this clause (f) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition; and

(g) Investments not otherwise permitted by this Section 7.03 in an amount, when
aggregated with Investments made in Foreign Subsidiaries pursuant to Sections
7.03(c) and 7.03(f), not to exceed the greater of (x) $50,000,000 and (y) 10.0%
of Consolidated Net Tangible Assets in the aggregate.

 

103



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary Guarantor may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more Subsidiary Guarantors provided that if a Wholly-Owned
Subsidiary Guarantor is a party to such merger consolidation, the continuing or
surviving Person shall be a Wholly-Owned Subsidiary Guarantor;

(b) any MLP Subsidiary Guarantor may merge with any one or more MLP Subsidiary
Guarantors provided that if a Wholly-Owned MLP Subsidiary Guarantor is a party
to such merger consolidation, the continuing or surviving Person shall be a MLP
Subsidiary Guarantor;

(c) any Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary Guarantor;

(d) any MLP Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Wholly-Owned Guarantor;

(e) any Agway Subsidiary or Inactive Subsidiary may dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to any Person; and

(f) in connection with any acquisition permitted under Section 7.03, each of the
Borrower, any of the Wholly-Owned Subsidiary Guarantors, and any of the
Wholly-Owned MLP Subsidiary Guarantors may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving entity, (ii) in the case of any such merger to which
any Wholly-Owned Subsidiary Guarantor is a party, a Wholly-Owned Subsidiary
Guarantor is the surviving entity, and (iii) in the case of any such merger to
which any Wholly-Owned MLP Subsidiary Guarantor is a party, a Wholly-Owned
Guarantor is the surviving entity.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of used, damaged, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions by any Subsidiary to the Borrower or to a Subsidiary Guarantor;

(e) Dispositions by any MLP Subsidiary Guarantor to another Guarantor;

(f) Dispositions by or of the Agway Subsidiaries, Excluded Subsidiaries and
Inactive Subsidiaries;

 

104



--------------------------------------------------------------------------------

(g) Dispositions by a Person of all or substantially all the assets of such
Person that are permitted by Section 7.04; and

(h) sales of accounts receivable related to a Consolidated Billing Program by
any ESCO to the utility provider in connection with such Consolidated Billing
Program; and

(i) Dispositions not otherwise permitted by clauses (a) through (h) of this
Section 7.05 in an aggregate amount not to exceed the greater of (x)
$100,000,000 and (y) 10% of Consolidated Net Tangible Assets in any fiscal year.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) any Subsidiary Guarantor may make Restricted Payments to the Borrower and
any Wholly-Owned Subsidiary Guarantor;

(b) any MLP Subsidiary Guarantor may make Restricted Payments to the Parent and
any Wholly-Owned MLP Subsidiary Guarantor;

(c) the Borrower may declare and make Quarterly Distributions of Available Cash
as defined in the Borrower Partnership Agreement and the Borrower may redeem or
repurchase its partner interests to the extent such Quarterly Distributions,
redemptions and repurchases in any fiscal quarter do not exceed in the aggregate
Available Cash as defined in the Borrower Partnership Agreement for the
immediately preceding fiscal quarter and are made in accordance with the
Borrower Partnership Agreement; provided, that at the time each such Quarterly
Distribution, redemption or repurchase is declared or made no Default exists or
would result therefrom;

(d) the Parent may declare and make Quarterly Distributions of Available Cash as
defined in the Parent Partnership Agreement and the Parent may redeem or
repurchase its limited partnership units to the extent such Quarterly
Distributions, redemptions and repurchases in any fiscal quarter do not exceed,
in the aggregate Available Cash as defined in the Parent Partnership Agreement
for the immediately preceding fiscal quarter and are made in accordance with the
Parent Partnership Agreement; provided, that at the time each such Quarterly
Distribution, redemption or repurchase is declared or made no Default exists or
would result therefrom; and

(e) the Parent may declare and make dividend payments or other distributions
payable solely in Equity Interests of the Parent.

7.07 Change in Nature of Business. Engage in any material line of business other
than (a) the Business conducted on the Closing Date and (b) any other business
related to the energy business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Loan Party
entering into such transaction as would be obtainable by such Loan Party at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that this Section 7.08 shall not apply to (a) Restricted
Payments permitted under Section 7.06, (b) indemnification of, payment of
expenses of, and contribution to all Persons entitled to indemnification,
reimbursement of

 

105



--------------------------------------------------------------------------------

expenses, or contribution under the Borrower Partnership Agreement or the
Parent’s Partnership Agreement, (c) transactions between or among the Loan
Parties, (d) any employment or compensation agreement, deferred compensation
plans, employee benefits plan, equity incentive or equity-based plans, profits
interests, officer, supervisor and director indemnification agreement or
insurance, stay bonuses, severance or similar agreement and arrangements, in the
ordinary course of business, (e) reasonable and customary director, officer,
supervisor and employee fees and compensation (including bonuses and including
such payments to Persons who are not otherwise Affiliates of the Borrower or a
Guarantor) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification arrangements, (f) issuances of Equity
Interests (other than disqualified stock) of the Parent to Affiliates of the
Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, (g) loans or
advances to employees, directors or officers in the ordinary course of business
not to exceed $1,000,000 in aggregate at any time outstanding plus advances of
out-of-pocket expenses, (h) any purchase or other acquisition of Equity
Interests permitted under Section 7.03, and (i) any arm’s length transaction
with a Person that is not an Affiliate that becomes an Affiliate as a result of
such transaction.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, (ii) of the General Partner, the Parent or any
Subsidiary to Guarantee the Obligations or (iii) of the General Partner, the
Parent, the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.02(j) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (y) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
2.50 to 1.00.

(b) Total Consolidated Leverage Ratio. Permit the Total Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Parent to be greater than 5.75
to 1.00.

(c) Senior Secured Consolidated Leverage Ratio. Permit the Senior Secured
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than 3.25 to 1.00.

7.12 Amendments of Organization Documents. Amend any Organization Documents of
any Loan Party in any manner that could reasonably be expected to adversely and
materially affect the rights of the Lenders under this Agreement or any other
Loan Document or their ability to enforce any provisions of this Agreement or
any other Loan Document, or that could reasonably be expected to have a Material
Adverse Effect.

 

106



--------------------------------------------------------------------------------

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP or as otherwise permitted
under Section 1.03, or (b) its fiscal year.

7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
make any payment of principal in respect of the Parent Notes (each, a “Principal
Payment”) except:

(a) Principal Payments required by the terms of the Parent Notes,

(b) other Principal Payments in respect of the Parent Notes, provided that the
aggregate Principal Payments made pursuant to this clause (b) on any date may
not exceed an amount equal to Excess Cash on such date, and

(c) Principal Payments in respect of the Parent Notes, not permitted by clause
(a) or (b) above, so long as the Borrower is in compliance with the financial
covenants set forth in Section 7.11 on a Pro Forma Basis and it maintains at
least $100,000,000 in Unencumbered Liquid Assets after giving effect to such
Principal Payment;

provided, that in the case of any Principal Payment pursuant to clause
(a) through (c) above, no Event of Default shall exist at the time of or as a
result of such Principal Payment.

7.15 Holding Companies. In the case of the Intermediate Entity Guarantors,
engage in any business or activity other than (i) in the case of Suburban LP
Holdings, LLC, the direct ownership of limited partnership interests in the
Borrower, and in the case of Suburban LP Holdings, Inc., the direct ownership of
limited partnership interests in Suburban LP Holdings, LLC, (ii) maintaining its
existence, (iii) the execution and delivery of the Loan Documents to which it is
a party and the performance of its obligations thereunder, and (iv) activities
incidental to the businesses or activities described in the foregoing
clauses (i) through (iii).

7.16 [Reserved].

7.17 Swap Agreements. Enter into or permit to exist any obligations under Swap
Contracts other than Swap Contracts entered into by a Loan Party or any
Subsidiary thereof in the ordinary course of business for the purpose of
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person in connection with the
business of such Person conducted in accordance with Section 7.07 and not for
purposes of speculation.

7.18 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund,
facilitate or finance any activities of or business with any individual or
entity, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.19 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, and other similar legislation in other jurisdictions
where the Loan Parties conduct business or fail to have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

107



--------------------------------------------------------------------------------

Article VIII.

Events of Default and Remedies

8.01 Events of Default. (i) Any of the following shall constitute an Event of
Default (each an “Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement applicable to it contained in any of Sections 6.02 (other
than Section 6.02(a)), 6.03, 6.05, 6.10, 6.11, 6.12, 6.14, or Article VII,
(ii) any Loan Party fails to perform or observe any term, covenant or agreement
applicable to it contained in Section 6.02(a) and such failure continues for 5
Business Days, or (iii) any Loan Party fails to perform or observe any term,
covenant or agreement applicable to it contained in Section 6.01 and such
failure continues for 30 days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after (i) the Borrower has knowledge of such Event of
Default or (ii) the Borrower receives written notice thereof from the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but after giving effect to any applicable
grace periods) in respect of any Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

108



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof (other
than the Agway Subsidiaries or Inactive Subsidiaries) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in a Material
Adverse Effect; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change in Control. There occurs any Change in Control; or

(l) Tax Status. The Parent or the Borrower shall be treated as an association
taxable as a corporation or shall otherwise be taxed as an entity for Federal
income tax purposes; or

(m) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof and except to the extent that non-perfection or loss
of perfection occurs due to a failure to continue an existing filing under the
UCC) cease to create a valid and perfected first priority Lien (subject to Liens
permitted by Section 7.01) on the Collateral purported to be covered thereby.

 

109



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.03(g) and 2.17, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

 

110



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks, and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Section 2.03(g); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and (g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof two Business Days (or such shorter time as may be acceptable to the
Administrative Agent) prior to the date that the Administrative Agent sets (by
written notice to the Lenders) for such application, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying upon, any notice received from a Cash Management Bank or a
Hedge Bank regarding Secured Cash Management Agreements and Secured Hedge
Agreements and shall not be responsible for or have any duty to ascertain or
inquire into the validity, authenticity, or accuracy of any statement or
representation contained therein or otherwise with respect thereto.

Article IX.

Administrative Agent

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

111



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent)), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

112



--------------------------------------------------------------------------------

(iii) shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any L/C Issuer any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, Arranger or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party, a Lender or an L/C Issuer.

(c) Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related

 

113



--------------------------------------------------------------------------------

Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States and with assets greater than $1,000,000,000, or an Affiliate
of any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise

 

114



--------------------------------------------------------------------------------

agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of any of the Secured Parties and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

(d) Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring L/C Issuer and outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

115



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a Cash
Management Bank and a Hedge Bank, if applicable) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion (and the
Administrative Agent hereby agrees in the case of clause (a) and (b) below) to:

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuers shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 11.01;

(b) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder or is
no longer a Subsidiary Guarantor pursuant to the terms hereof; and

 

116



--------------------------------------------------------------------------------

(c) subordinate (or release) any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement, including Section 7.01(m).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent and each of the Lenders (including in its capacities as
a Cash Management Bank and a Hedge Bank, if applicable) and the L/C Issuers
authorize the Loan Parties to file any continuation statements with respect to
any UCC-1 financing statements filed in connection with the Loan Documents (to
the extent that such continuation statements have not already been filed)
provided that the Loan Parties have given the Administrative Agent 30 days’
prior written notice thereof.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Facility Termination Date.

9.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

 

117



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Article X.

Continuing Guaranty

10.01 Guaranty. The Parent hereby, absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of each Loan Party to
the Secured Parties, and whether arising hereunder or under any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications

 

118



--------------------------------------------------------------------------------

thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Parent, and conclusive for the purpose of establishing the
amount of the Obligations, absent manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Parent
under this Guaranty, and the Parent hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders. The Parent consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, the Parent consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Parent
under this Guaranty or which, but for this provision, might operate as a
discharge of the Parent.

10.03 Certain Waivers. The Parent waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party, or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of the Borrower or any other
Loan Party; (b) any defense based on any claim that the Parent’s obligations
exceed or are more burdensome than those of the Borrower or any other Loan
Party; (c) the benefit of any statute of limitations affecting the Parent’s
liability hereunder; (d) any right to proceed against the Borrower or any other
Loan Party, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
Law limiting the liability of or exonerating guarantors or sureties. The Parent
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations. The Parent waives any rights and defenses that are or
may become available to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899
and 3433 of the California Civil Code. As provided below, this Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New
York. The foregoing waivers and the provisions hereinafter set forth in this
Guaranty which pertain to California law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or the
Obligations.

10.04 Obligations Independent. The obligations of the Parent hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

 

119



--------------------------------------------------------------------------------

10.05 Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to the Parent in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash, the Commitments and the
Facilities with respect to the Obligations are terminated, and all Letters of
Credit have terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any other Loan Party is made, or any
of the Secured Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Parent under this paragraph
shall survive termination of this Guaranty.

10.07 Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower or any other Loan Party owing to
the Parent, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower or any other Loan Party to the Parent as
subrogee of the Secured Parties or resulting from the Parent’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Obligations.
If the Secured Parties so request, any such obligation or indebtedness of the
Borrower or any other Loan Party to the Parent shall be enforced and performance
received by the Parent as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of the Parent
under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Parent or the Borrower or any other Loan Party under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable, jointly and
severally, by the Parent immediately upon demand by the Secured Parties.

10.09 Condition of Borrower. The Parent acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower,
the other Loan Parties, and any other guarantor such information concerning the
financial condition, business and operations of the Borrower, the other Loan
Parties, and any such other guarantor as it requires, and that none of the
Secured Parties has any duty, and it is not relying on the Secured Parties at
any time, to disclose to it any information relating to the business, operations
or financial condition of the Borrower, the other Loan Parties, or any other
guarantor (the Parent waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

120



--------------------------------------------------------------------------------

10.10 Additional Guarantor Waivers and Agreements.

(a) The Parent understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Parent may have to seek subrogation, reimbursement, contribution, or
indemnification from the Borrower or others based on any right the Parent may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by the Parent under this Guaranty. The Parent further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of the Parent’s rights, if any, may entitle the Parent
to assert a defense to this Guaranty based on Section 580d of the California
Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App.
2d 40 (1968). By executing this Guaranty, the Parent freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that it
will be fully liable under this Guaranty even though the Secured Parties may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust securing the Obligations; (ii) agrees that the Parent will not
assert that defense in any action or proceeding which the Secured Parties may
commence to enforce this Guaranty; (iii) acknowledges and agrees that (A) the
rights and defenses waived by the Parent in this Guaranty include any right or
defense that the Parent may have or be entitled to assert based upon or arising
out of any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure or § 2848 of the California Civil Code, and (B) the Parent
waives all rights and defenses arising out of an election of remedies by the
Secured Parties, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the Parent’s rights of subrogation and reimbursement against the principal by
the operation of § 580d of the California Code of Civil Procedure or otherwise;
and (iv) acknowledges and agrees that the Secured Parties are relying on this
waiver in creating the Obligations, and that this waiver is a material part of
the consideration which the Secured Parties are receiving for creating the
Obligations.

(b) The Parent waives all rights and defenses that it may have because any of
the Obligations is secured by real property. This means, among other things:
(i) the Secured Parties may collect from the Parent without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties: (A) the amount of the Obligations may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Secured Parties may
collect from the Parent even if the Secured Parties, by foreclosing on the real
property collateral, have destroyed any right the Parent may have to collect
from the Borrower or any other Loan Party. This is an unconditional and
irrevocable waiver of any rights and defenses the Parent may have because any of
the Obligations is secured by real property. These rights and defenses include,
but are not limited to, any rights or defenses based upon § 580a, 580b, 580d, or
726 of the California Code of Civil Procedure.

(c) The Parent waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

10.11 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.11 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for

 

121



--------------------------------------------------------------------------------

any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

Article XI.

Miscellaneous

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the applicable
Required Incremental Term Facility Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02), without the written consent of such
Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than mandatory prepayments under Sections 2.05(b)(i) or (ii)) of
principal, interest, fees or other amounts due to any Lender hereunder or under
such other Loan Document without the written consent of such Lender entitled to
such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein or in the definition of Applicable Rate) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, and (B) if such Facility is an Incremental Term
Facility, the applicable Incremental Term Facility Lenders;

 

122



--------------------------------------------------------------------------------

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Incremental Term Facility Lenders” without the written
consent of each Lender under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) change any provision of Section 11.06 in any manner which would impose a
greater restriction on the ability of any Lender under a Facility to assign any
of its rights or obligations hereunder without the written consent of (i) if
such Facility is an Incremental Term Facility, the applicable Required
Incremental Term Facility Lenders, and (ii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that the Commitment of
any Defaulting Lender may not be increased or extended, nor the principal amount
of any Loan or any interest thereon, or any other amounts payable hereunder owed
to such Defaulting Lender be reduced or the date for payment thereof be
extended, without the consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (or that requires the
consent of each Revolving Credit Lender or each applicable Incremental Term
Facility Lender, as the case may be, and that has been approved by the Required
Revolving Lender or the applicable Required Incremental Term Facility Lender, as
applicable), then the Borrower may replace such non-consenting Lender in
accordance with Section 11.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).

 

123



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within three
(3) Business Days following receipt of notice thereof.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to a Loan Party, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, fax number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
delivered; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in
subsection (b) below shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, Swing Line Lender, Lenders and the L/C Issuers hereunder
may be delivered or furnished by electronic communication (including e-mail,
FpML messaging, and Internet or intranet websites) pursuant to an electronic
communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion); provided that the foregoing shall
not apply to notices to any Lender or any L/C Issuer pursuant to Article II if
such Swing Line Lender, Lender or such L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuers or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the

 

124



--------------------------------------------------------------------------------

website address therefor; provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any Lender, any
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Parent, the Borrower, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Parent, the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address, fax or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax or telephone number or e-mail address for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Loan Parties or their respective securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were

 

125



--------------------------------------------------------------------------------

not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents,

 

126



--------------------------------------------------------------------------------

including its rights under this Section and its rights under or with respect to
any environmental provisions contained or referred to in this Agreement, or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
This Section 11.04(a) shall not apply to Taxes (other than any Taxes that
represent losses, claims, damages, etc. arising from a non-Tax claim) which
shall be exclusively governed by Section 3.01 of this Agreement.

(b) Indemnification by the Borrower. Without duplication of any amount owing
pursuant to Section 3.01(c), the Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, causes of action, judgments, damages, liabilities (including
strict liability) and related expenses (including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee, the cost of preparation,
review and distribution of any reports of investigation or any Environmental
Assessments authorized pursuant to Section 6.14 of this Agreement or by any
other Loan Document, and the cost of preparation, review and distribution of any
studies or reports relating to the performance of any cleanup, remediation,
monitoring, removal or similar work required by any Environmental Law or
otherwise necessary for the Administrative Agent and the other Secured Parties
to have the full commercial use and benefit of any real property Collateral as
contemplated by Loan Documents), of any kind and character, contingent or
otherwise, matured or unmatured, known or unknown, foreseeable or unforeseeable,
incurred or suffered by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the presence of any Hazardous Materials on,
under or about any property now or formerly owned or operated by a Loan Party or
any of its Subsidiaries, any actual or alleged Release or threatened Release of
Hazardous Materials on, to, under, about or from any property now or formerly
owned or operated by a Loan Party or any of its Subsidiaries or as a result of
the operations of such Persons, any filing or imposition of any environmental
Lien on or against any such property, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, (iv) the breach of any of
the environmental representations, warranties, or covenants in this Agreement,
(v) any violation of Environmental Laws by the Loan Parties or any of their
Subsidiaries, or by any third party on or affecting any property now or formerly
owned or operated by a Loan Party or any of its Subsidiaries, or (vi) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNITEE); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable

 

127



--------------------------------------------------------------------------------

judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against such Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result solely
from release of Hazardous Materials or the violation of Environmental Laws that
first occurs at a property after such property has been transferred to such
Indemnitee or its successors or assigns by foreclosure or deed-in-lieu of
foreclosure or otherwise. For the avoidance of doubt, this Section 11.04(b)
shall not apply to Taxes, which shall be exclusively governed by Section 3.01 of
this Agreement.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or any L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section11.04(b) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

(g) Provisions with Respect to California Real Property. The General Partner,
the Parent, the Borrower, and each other Loan Party, the Administrative Agent
and the other Secured Parties, acknowledge and agree that to the extent that
California law is applicable, the representations, warranties, covenants,
indemnities, waivers and other provisions contained in

 

128



--------------------------------------------------------------------------------

Sections 5.09, 6.02(g) (insofar as Section 6.02(g) relates to Environmental
Laws, Environmental Permits or Hazardous Materials), 6.03(b) (insofar as
Section 6.03(b) relates to Environmental Laws), 6.13, 6.14 and 11.04 (insofar as
Section 11.04 relates to Environmental Laws, Hazardous Materials and the breach
of any environmental representations, warranties or covenants) of this Agreement
as the same relate to any real property Collateral that is located in the State
of California are intended to constitute, and do constitute, “environmental
provisions” as that term is defined in Section 736(f)(2) of the California Code
of Civil Procedure. To the extent that California law is applicable, pursuant to
Section 736 of the California Code of Civil Procedure, any action by the
Administrative Agent or any other Secured Party for the recovery of damages or
enforcement of this Section shall not constitute an action within the meaning of
Section 726(a) of the California Code of Civil Procedure or constitute a money
judgment for a deficiency or a deficiency judgment within the meaning of
Sections 580a, 580b, 580d or 726(b) of the California Code of Civil Procedure.
Further, the General Partner, the Parent, the Borrower, each other Loan Party,
and the Indemnitees mutually intend that to the extent that California law is
applicable and if recovery of damages, injunctive or other equitable relief, or
other enforcement of any environmental provisions shall not be available to the
Administrative Agent or any other Secured Party under or pursuant to Section 736
of the California Code of Civil Procedure, such damages, injunctive or other
equitable relief, or other enforcement of any environmental provisions shall be
recoverable and available under the law of the State of California other than
Section 736 of the California Code of Civil Procedure, as contemplated in
Section 736(d) of the California Code of Civil Procedure. Without limiting the
foregoing, Administrative Agent and the other Secured Parties shall also have
all rights and remedies set forth in Section 726.5 of the California Code of
Civil Procedure with respect to any real property Collateral located in the
State of California.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the

 

129



--------------------------------------------------------------------------------

restrictions of Section 11.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in subsection (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of either the Revolving Credit Facility or any Incremental Term Facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

 

130



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment, if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Revolving Credit Facility, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(2) any Incremental Term Facility Loan, to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural person, or (D) any other Person that is not a
Commercial Bank or a Fund that is administered or managed by a Commercial Bank
or an Affiliate of a Commercial Bank.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuers
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

131



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of and interest
rates on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person identified in subsection (b)(v) of this Section)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the L/C
Issuers and Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 11.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be

 

132



--------------------------------------------------------------------------------

entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if (i) at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to Section 11.06(b), Bank of America may, (A) upon 30
days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(B) upon 30 days’ notice to the Borrower, resign as Swing Line Lender, and
(ii) at any time, any other L/C Issuer assigns all of its Revolving Credit
Commitments and Revolving Credit Loans pursuant to Section 11.06(b), such L/C
Issuer may upon 30 days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder (with the consent of such
L/C Issuer or Swing Line Lender), as applicable; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other L/C Issuer, as applicable, as an
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America or any
other L/C Issuer resigns as an L/C Issuer, it shall retain

 

133



--------------------------------------------------------------------------------

all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
retiring L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties on a
need-to-know basis in connection with the Loan Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to and will agree to keep
such Information confidential with each of Administrative Agent, the Lenders and
the L/C Issuers, to the extent such Person is within its control, responsible
for such Person’s compliance with this Section 11.07), (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing confidentiality provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(b) or Section 2.16(b) or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to a Loan Party and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Parent or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or the Parent or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party or a Subsidiary thereof. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the other Loan Documents and the Commitments.

 

134



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Loan Parties or their respective Subsidiaries, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

11.08 Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b) Each L/C Issuer and each Lender, in its capacity as a Lender and in its
capacity as a Hedge Bank, and each other Hedge Bank, by its acceptance of the
benefits of the Collateral Documents creating Liens to secure Obligations
arising under Secured Hedge Agreements, agrees that it will not, without the
prior written consent of the Administrative Agent, exercise any right to set off
or apply any deposits of any kind, or any other obligations owing by it to or
for the order of the Borrower or any other Loan Party, against any Obligations
arising under Secured Hedge Agreements or against any other amounts owed by the
Borrower or another Loan Party to such Lender or against other amounts secured
by Liens on Collateral; provided that nothing contained in this Section or
elsewhere in this Agreement shall impair the right of any Hedge Bank to declare
an early termination date in respect of any Secured Hedge Agreement or to
undertake payment or close-out netting or to otherwise setoff trades or
transactions then existing under such Secured Hedge Agreements.

 

135



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, an L/C Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

136



--------------------------------------------------------------------------------

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

137



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT, OR BE DEEMED TO OPERATE TO
PRECLUDE, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF SUCH PARTY.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

138



--------------------------------------------------------------------------------

11.16 Real Property Collateral Located in the State of California.
Notwithstanding anything to the contrary contained herein or in the other Loan
Documents, the provisions of Sections 5.09, 6.02(g) (insofar as Section 6.02(g)
relates to Environmental Laws, Environmental Permits or Hazardous Materials),
6.03(b) (insofar as Section 6.03(b) relates to Environmental Laws), 6.13, 6.14
and 11.04 (insofar as Section 11.04 relates to Environmental Laws, Hazardous
Materials and the breach of any environmental representations, warranties or
covenants), (A) shall not be secured by any real property Collateral located in
the State of California notwithstanding that any such real property Collateral
may secure any or all other obligations of Borrower or any other Loan Party
under this Agreement or any other Loan Documents, and (B) shall not limit or
impair any rights or remedies of the Administrative Agent or any other Secured
Party against the Borrower, the Parent, or any other Loan Party, or any
Subsidiaries of any Loan Party under any Environmental Laws, including any
rights of contribution or indemnification.

11.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, the Parent and the General Partner acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, BofA Securities, the other Arranger and the Lenders are
arm’s-length commercial transactions between the Borrower, the Parent, the
General Partner and their respective Affiliates, on the one hand, and the
Administrative Agent, BofA Securities, the other Arranger and the Lenders, on
the other hand, (B) each of the Borrower, the Parent and the General Partner has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower, the Parent and the
General Partner is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent, BofA Securities, each
other Arranger and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, the Parent, the General Partner or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, BofA Securities,
any other Arranger nor any Lender has any obligation to the Borrower, the
Parent, the General Partner or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, BofA Securities, the other Arranger(s) and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Parent, the
General Partner and their respective Affiliates, and neither the Administrative
Agent, BofA Securities, any other Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower, the Parent, the General Partner
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Borrower, the Parent and the General Partner hereby waives and
releases any claims that it may have against the Administrative Agent, BofA
Securities, the other Arranger(s) or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

139



--------------------------------------------------------------------------------

11.19 Electronic Execution of Assignments and Certain Other Documents.

(a) The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

(b) The Borrower hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

11.20 USA PATRIOT Act. EACH LENDER THAT IS SUBJECT TO THE ACT (AS HEREINAFTER
DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY
LENDER) HEREBY NOTIFIES THE GENERAL PARTNER, THE PARENT AND THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF EACH LOAN PARTY AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH
LOAN PARTY IN ACCORDANCE WITH THE ACT. THE GENERAL PARTNER, THE PARENT AND THE
BORROWER SHALL, PROMPTLY FOLLOWING A REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, PROVIDE ALL DOCUMENTATION AND OTHER INFORMATION THAT THE ADMINISTRATIVE
AGENT OR SUCH LENDER REQUESTS IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE ACT.

11.21 Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

140



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

11.22 Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

141



--------------------------------------------------------------------------------

11.23 Amendment and Restatement. The parties hereto agree that: (a) this
Agreement is intended to, and does hereby, restate, renew, extend, amend,
modify, supersede and replace the Existing Credit Agreement in its entirety;
(b) the Obligations (as defined in this Agreement) represent, among other
things, the restatement, renewal, amendment, extension and modification of the
“Obligations” (as defined in the Existing Credit Agreement); (c) the Notes, if
any, executed pursuant to the Existing Credit Agreement shall continue to
evidence the Obligations (as defined in this Agreement); (d) the entering into
and performance of their respective obligations under the Loan Documents and the
transactions evidenced hereby do not constitute a novation nor shall they be
deemed to have terminated, extinguished or discharged the indebtedness under the
Existing Credit Agreement, all of which indebtedness shall continue under and be
governed by this Agreement and the other Loan Documents, (e) the liens and
security interests created by or pursuant to the Existing Credit Agreement
(including each of the “Collateral Documents” as defined in the Existing Credit
Agreement) are ratified and confirmed as security for the Obligations, without
novation, discharge or interruption, except as expressly provided otherwise
herein or in any other Loan Document; and (f) all references to the Existing
Credit Agreement contained in any Loan Document shall mean such agreement, as
amended and restated hereby. On the Closing Date and on the date of any
refinancing hereof, the “Lenders” (as defined in the Existing Credit Agreement)
that are not Lenders hereunder or any Lender hereunder that will no longer be a
Lender immediately after giving effect to such refinancing, as applicable (in
each case, the “Non-Continuing Lenders”), the Administrative Agent, on behalf of
the Lenders party hereto or party to such refinancing, and the Borrower shall
enter into an assignment agreement pursuant to which the Lenders and
Non-Continuing Lenders shall make such assignments and assumptions so that,
after giving effect thereto and to any Loans made on the Closing Date or in
connection with such refinancing, the Total Outstandings under this Agreement or
under such refinancing are held by the Lenders in accordance with their
respective Applicable Percentages; and each Lender by execution hereof
authorizes the Administrative Agent to execute any such assignment agreement on
behalf of such Lenders and Non-Continuing Lenders.

11.24 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Is Intentionally Blank

Signature Pages Follow]

 

142



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the first date above written.

 

BORROWER: SUBURBAN PROPANE, L.P. By:  

/s/ Michael A. Kuglin

Name:   Michael A. Kuglin Title:   Chief Financial Officer and Chief Accounting
Officer

 

PARENT: SUBURBAN PROPANE, L.P. By:  

/s/ Michael A. Kuglin

Name:   Michael A. Kuglin Title:   Chief Financial Officer and Chief Accounting
Officer

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Bridgett J. Manduk Mowry

Name:   Bridgett J. Manduk Mowry Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:  

/s/ Christopher DiBiase

Name:   Christopher DiBiase Title:   Director

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer

By:  

/s/ Patrick Engel

Name:   Patrick Engel Title:   Managing Director

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:  

/s/ Delphine Gaudiot

Name:   Delphine Gaudiot Title:   Director

 

By:  

/s/ Vanessa Chrifi Alaoui

Name:   Vanessa Chrifi Alaoui Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Timothy A. Ramijane

Name:   Timothy A. Ramijanc Title:   Duly Authorized Signatory

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Barrett D. Bencivenga

Name:   Barrett D. Bencivenga Title:   Managing Director

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Steve Zambriczki

Name:   Steve Zambriczki Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Darren Vanek

Name:   Darren Vanek Title:   Authorized Officer

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Shannon Batchman

Name:   Shannon Batchman Title:   Sr. Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender By:  

/s/ Trevor H. Williams

Name:   Trevor H. Williams Title:   Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Craig Heal

Name:   Craig Heal Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ Michael Tousignant

Name:   Michael Tousignant Title:   Sector Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ James Riley

Name:   James Riley Title:   Senior Vice President

 

Signature Page to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

AGWAY SUBSIDIARIES; INACTIVE SUBSIDIARIES

Agway Subsidiaries

Suburban Property Holdings, LLC

Inactive Subsidiaries

Gas Connection, LLC, an Oregon limited liability company

Suburban Franchising, LLC, a Nevada limited liability company

 

 

Schedule 1.01(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

EXISTING LETTERS OF CREDIT

 

L/C Issuer

   Face Amount    Letter of Credit No.    Beneficiary

Bank of America, N.A.

   $43,900,000    68045000    Indemnity Insurance Cp. of
North America

Bank of America, N.A.

   $13,200,000    68044997    Liberty Mutual Insurance
Company

Bank of America, N.A.

   $1,750,000    68102412    New York Independent System

Bank of America, N.A.

   $450,000    68135532    Valero Marketing

Bank of America, N.A.

   $200,000    68135959    Valero Marketing

Wells Fargo Bank, N.A.

   $90,000.00    SM234412    Texas Eastern Transmission LP

Wells Fargo Bank, N.A.

   $70,000.00    SM233899    Tennessee Gas Pipeline
Company

Wells Fargo Bank, N.A.

   $33,000.00    SM233808    Empire Pipeline Inc

Wells Fargo Bank, N.A.

   $33,000.00    SM233810    National Fuel Gas Supply Corp

 

Schedule 1.01(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Credit
Commitment      Revolving Credit
Applicable
Percentage     L/C Issuer
Commitment      Swing Line
Commitment  

Bank of America, N.A.

   $ 45,000,000.00        9.000000000 %    $ 125,000,000.00      $ 75,000,000.00
 

Wells Fargo Bank, National Association

   $ 45,000,000.00        9.000000000 %    $ 100,000,000.00      $ 0.00  

BNP Paribas

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

Capital One, National Association

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

Citizens Bank, National Association

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

HSBC Bank USA, N.A.

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

JPMorgan Chase Bank, N.A.

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

TD Bank, N.A.

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

Truist Bank

   $ 45,000,000.00        9.000000000 %    $ 0.00      $ 0.00  

Citibank, N.A.

   $ 35,000,000.00        7.000000000 %    $ 0.00      $ 0.00  

CoBank, ACB

   $ 30,000,000.00        6.000000000 %    $ 0.00      $ 0.00  

People’s United Bank, National Association

   $ 30,000,000.00        6.000000000 %    $ 0.00      $ 0.00  

Total

   $ 500,000,000.00        100.000000000 %    $ 225,000,000.00      $
75,000,000.00  

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER

EQUITY INVESTMENTS; LOAN PARTIES

Part (a) – Subsidiaries1

 

  •  

Suburban Propane Partners, L.P.

 

  •  

Suburban Propane, L.P.

 

  •  

Suburban Sales & Service, Inc.

 

  •  

Suburban Heating Oil Partners, LLC (d/b/a Suburban Propane)

 

  •  

Agway Energy Services, LLC.

 

  •  

Suburban Energy Finance Corp.

 

  •  

Suburban LP Holding, Inc.

 

  •  

Suburban LP Holding, LLC

 

Entity Name

  

Number of

Shares

Authorized

  

Number of Shares
Issued/Outstanding

  

Par

Value

  

Owner(s) of Equity Interest/Member(s)

Suburban Propane Partners, L.P.

   N/A    35,543,316    N/A   

general partner interest:

Suburban Energy Services Group LLC

 

limited partner interests:

100% Investing Public

Suburban Propane, L.P.

   N/A    N/A    N/A   

general partner interest:

Suburban Energy Services Group LLC

 

limited partner interests:

99.9% Suburban Propane Partners, L.P.

 

0.1% Suburban L.P. Holdings, LLC

Suburban LP Holding, Inc.

   1,000 shares of Common Stock    100    $0.01 per share    100% Suburban
Propane partners, L.P.

Suburban LP Holding, LLC

   N/A    N/A    N/A   

50% Suburban LP Holding, Inc.

 

50% Suburban Propane Partners, L.P.

Suburban Energy Finance Corp.

   1,000 shares of Common Stock    1,000    $0.01 per
share    100% Suburban Propane Partners, L.P.

 

1 

(*= Agway Subsidiaries and Inactive Subsidiaries are listed on Schedule 1.01(a).
The member for all of the Agway Subsidiaries listed on Schedule 1.01(a) is Gas
Connection, LLC (formerly Gas Connection, Inc.).)

 

Schedule 5.13 – Page 1



--------------------------------------------------------------------------------

Entity Name

  

Number of

Shares

Authorized

  

Number of Shares
Issued/Outstanding

  

Par

Value

  

Owner(s) of Equity Interest/Member(s)

Suburban Sales & Service, Inc.

   2,000 shares of Common Stock    2,000    no par value    Suburban Propane,
L.P.

Suburban Heating Oil Partners, LLC (d/b/a Suburban Propane)

   N/A    N/A    N/A    100%: Gas Connection, LLC

Agway Energy Services, LLC

   N/A    N/A    N/A    100%: Gas Connection, LLC

Part (b) – Other Equity Investments

None.

 

Schedule 5.13 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

None.

 

Schedule 7.02 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

LOAN PARTIES:

[Name of Loan Party]

[c/o] Suburban Propane, L.P.

One Suburban Plaza

240 Route 10 West

P.O. Box 206

Whippany, New Jersey 07981-0206

Attention: A. Davin D’Ambrosio

Telephone: (973) 503-9396

Telecopier: (973) 503-9395

Electronic Mail: DDambrosio@suburbanpropane.com

Website Address: www.suburbanpropane.com

U.S. Taxpayer Identification Number: 22-3410352

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions including Swing Line Loans):

Bank of America, N.A.

2380 Performance Drive, 3rd Floor

Mail Code: TX2-984-03-23

Richardson, TX 75082

Attention: Arlene L. Minor

Telephone: (469) 201-8837

Telecopier: (214) 290-9412

Electronic Mail: arlene.l.minor@bofa.com

Account No.: 1366072250600

Ref: Suburban Propane L.P.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention: Bridgett J. Manduk Mowry

Telephone: (415) 436-1097

Telecopier: (415) 503-5011

Electronic Mail: bridgett.manduk@bofa.com

 

Schedule 11.02 – Page 1



--------------------------------------------------------------------------------

With a copy to:

Bank of America, N.A.

Natural Resources

One Bryant Park

Mail Code: NY1-100-18-07

New York, NY 10036

Attention: Michael Moulton

Telephone: (646) 855-5783

Electronic Mail: michael.moulton@bofa.com

L/C ISSUERS:

BANK OF AMERICA:

Bank of America, N.A.

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way, 2nd Floor

Scranton, PA 18507

Attention: Charles P. Herron

Telephone: (570) 496-9564

Telecopier: (800) 755-8743

Electronic Mail: scranton_standby_lc@bofa.com

WELLS FARGO BANK, N.A.:

Contact Information for Loan Parties:

Wells Fargo Bank, N.A.

1445 Ross Avenue, Suite 4500

MAC T9216-451

Dallas TX 75202

Attention: Arlene M. Gonzalez, Corporate Relationship Associate

Telephone: (214) 721-8216

Telecopier: (214) 721-8215

Electronic Mail: arlene.m.gonzalez@wellsfargo.com

Contact information for Administrative Agent:

Wells Fargo Bank, N.A.

1700 Lincoln St, 5th Floor

MAC C7300-059

Denver, CO 80203-4500

Attention: Brian Patrick McCauley, Loan Servicing Specialist

Telephone: (303) 863-5045

Electronic Mail: brian.mccauley@wellsfargo.com

 

Schedule 11.02 – Page 2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Suburban Propane,
L.P., a Delaware limited partnership (the “Borrower”), Suburban Propane
Partners, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ☐

Borrowing of [Revolving Credit][Incremental Term Facility] Loans

  ☐

conversion or continuation of [Revolving Credit] [Incremental Term Facility]
Loans

On                                                                      (a
Business Day).

In the amount of $                                              

Comprised of                                                                  

[Type of Loan requested]

For Eurodollar Rate Loans: with an Interest Period of                         
months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01 of the Agreement.] 1

[The Borrower has delivered the certificate required by Section 2.16(d) of the
Agreement.]2

The Borrower hereby represents and warrants that (i) the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of the Borrowing or the conversion or continuation of Loans requested herein,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
Sections 5.05(a), (b), (c) and (d) of the Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a), (b), (c) and
(d) of the Agreement, respectively; and (ii) no Default shall exist, or would
result from the Borrowing or the conversion or continuation of Loans requested
herein, or from the application of the proceeds thereof.

[Signature Page to Follow]

 

1 

Include this sentence in the case of a Revolving Credit Borrowing.

2 

Include this sentence in the case of an Incremental Term Facility Borrowing.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

SUBURBAN PROPANE, L.P. By:  

 

  Name:   Title:

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Suburban Propane,
L.P., a Delaware limited partnership (the “Borrower”), Suburban Propane
Partners, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On                                                                      (a
Business Day).

In the amount of $                                             .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that (i) the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of the Swing Line Borrowing requested herein, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a), (b), (c) and
(d) of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a), (b), (c) and (d) of the Agreement,
respectively; and (ii) no Default shall exist, or would result from the Swing
Line Borrowing requested herein or from the application of the proceeds thereof.

 

SUBURBAN PROPANE, L.P. By:  

                 

  Name:   Title:

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING CREDIT NOTE

___________, ____

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Third Amended and Restated Credit Agreement, dated
as of March 5, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Suburban
Propane Partners, L.P., a Delaware limited partnership, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[Signature Page to Follow]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SUBURBAN PROPANE, L.P. By:  

 

  Name:   Title:

 

Signature Page to

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan

Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or Interest
Paid This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: ________, ____

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Suburban Propane,
L.P., a Delaware limited partnership (the “Borrower”), Suburban Propane
Partners, L.P., a Delaware limited partnership (the “Parent”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer3 hereby certifies as of the date hereof that
he/she is the ___________________________________ of each of the Parent and the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower and the
Parent, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such Section.

2. The Borrower has delivered the year-end unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Borrower
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations, partners’ capital and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period.

[Use following paragraphs 1 and 2 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(c) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations, partners’ capital and cash flows of
the Parent and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The Borrower has delivered the unaudited financial statements required by
Section 6.01(d) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations, partners’ capital and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and Parent during the accounting period covered by such financial
statements.

 

3 

This certificate should be from the chief executive officer, chief financial
officer, treasurer, or controller of the Parent and the Borrower, as applicable.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

4. A review of the activities of the Borrower and the Parent during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower, the Parent, and the
other Loan Parties performed and observed all its Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, the
Borrower, the Parent, and the other Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

6. Attached hereto as Schedule 3 are updates to all Schedules to the Security
Agreement to the extent that information therein has become inaccurate or
incomplete.

[Use the following paragraph 7 for fiscal year-end financial statements]

7. Attached hereto as Schedule 4 is a report summarizing the insurance coverage
specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent has reasonably specified.

8. Attached hereto as Schedule 5 is a reconciliation reflecting the Indebtedness
consisting of leases as reported on each of the Borrower’s and Parent’s balance
sheet, and Indebtedness consisting of Financing Leases for purposes of financial
covenant calculations for each of the Borrower and the Parent.

[Signature Page to Follow]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, _____.

 

SUBURBAN PROPANE PARTNERS, L.P. By:  

 

  Name:   Title: SUBURBAN PROPANE, L.P. By:  

 

  Name:   Title:

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________, ____ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.11(a) – Consolidated Interest Coverage Ratio.

  

A. Consolidated EBITDA of the Parent for Measurement Period ending on above date
(“Subject Period”):

  

1.  Consolidated Net Income for Subject Period:

   $______

2.  Consolidated Interest Charges for Subject Period:

   $______

3.  Provision for income taxes for Subject Period:

   $______

4.  Depreciation expenses for Subject Period:

   $______

5.  Amortization expenses for Subject Period:

   $______

6.  Non-cash losses, expenses and charges for Subject Period:

   $______

7.  Make whole or premium paid in connection with prepayment of Parent Notes for
Subject Period:

   $______

8.  Other unusual charges approved by the Administrative Agent reducing
Consolidated Net Income for Subject Period:

   $______

9.  Material Project EBITDA Adjustments for Subject Period:

   $______

10.  Any charges, fees or expenses (other than depreciation or amortization
expenses) directly incurred in connection with any acquisition permitted by the
Credit Agreement1

   $______

11.  Non-cash gains and other non-cash non-recurring gains for Subject Period:

   $______

12.  Income from Agway Subsidiaries and Inactive Subsidiaries and non-cash gains
from the sale of Agway Subsidiaries and Inactive Subsidiaries and their
respective properties:

   $______

13.  Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 – 11
– 12):

   $______

14.  If Pro Forma Event(s) was/were consummated during such Subject Period,
indicate adjustments for such Pro Forma Event(s) on a Pro Forma Basis and attach
separate explanation:

  

15.  Consolidated EBITDA after adjustment for Pro Forma Event(s) (Lines I.A.13 +
I.A.14 – [__]):

   $______

B. Consolidated Interest Charges for Subject Period:

   $______

C. Consolidated Interest Coverage Ratio (Line I.A.15 ÷ Line I.B):

   ____ to 1.00

Minimum required: 2.50 to 1.00

  

II. Section 7.11(b) – Total Consolidated Leverage Ratio.

  

A. Consolidated Total Debt of the Parent at Statement Date:

   $______

B. Consolidated EBITDA of the Parent for Subject Period (Line I.A.15):

   $______

C. Total Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

   ____ to 1.00

Maximum permitted: 5.75 to 1.00

  

III.  Section 7.11(c) – Senior Secured Consolidated Leverage Ratio.

  

A. Senior Secured Indebtedness of the Borrower at Statement Date:

   $______

B. Consolidated EBITDA of the Borrower for Subject Period:

  

1.  Consolidated Net Income for Subject Period:

   $______

2.  Consolidated Interest Charges for Subject Period:

   $______

3.  Provision for income taxes for Subject Period:

   $______

4.  Depreciation expenses for Subject Period:

   $______

5.  Amortization expenses for Subject Period:

   $______

 

1 

Not to exceed 10% of Consolidated EBITDA for any measurement period.

 

Schedule 1 to

Compliance Certificate



--------------------------------------------------------------------------------

6.  Non-cash losses, expenses and charges for Subject Period:

   $______

7.  Make whole or premium paid in connection with prepayment of Parent Notes for
Subject Period:

   $______

8.  Other unusual charges approved by the Administrative Agent reducing
Consolidated Net Income for Subject Period:

   $______

9.  Any charges, fees or expenses (other than depreciation or amortization
expenses) directly incurred in connection with any acquisition permitted by the
Credit Agreement2

  

10.  Material Project EBITDA Adjustments for Subject Period

   $______

11.  Non-cash gains and other non-cash non-recurring gains for Subject Period:

   $______

12.  Income from Agway Subsidiaries and Inactive Subsidiaries and non-cash gains
from the sale of Agway Subsidiaries and Inactive Subsidiaries and their
respective properties:

   $______

13.  Consolidated EBITDA (Lines III.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 –
11 – 12):

   $______

14.  If Pro Forma Event(s) was/were consummated during such Subject Period,
indicate adjustments for such Pro Forma Event(s) on a Pro Forma Basis and attach
separate explanation:

   $______

15   Consolidated EBITDA after adjustment for Pro Forma Event(s) (Lines III.A.13
+ III.A.14):

   $______

C. Senior Secured Consolidated Leverage Ratio (Line III.A ÷ Line III.B.15):

   ____ to 1.00

Maximum required: 3.25 to 1.00

  

 

 

2 

Not to exceed 10% of Consolidated EBITDA for any measurement period.

 

Schedule 1 to

Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA of the Borrower

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA of the Borrower

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended on the
Statement

Date

  

Four Quarters

Ended on the
Statement

Date

Consolidated

Net Income

              

 

Schedule 2 to

Compliance Certificate



--------------------------------------------------------------------------------

                                                                   
                

+   Consolidated Interest Charges6

              

+   income taxes

              

+   depreciation expense

              

+   amortization expense

              

+   non-cash losses, expenses and charges

              

+   make whole or premium paid

              

+   other unusual charges approved by the Administrative Agent

              

+   charges, fees or expenses (other than depreciation or amortization expenses)
directly incurred in connection with any acquisition permitted by the Credit
Agreement

  

            

  

            

  

            

  

            

           

+   Material Project EBITDA Adjustments

              

-   non-cash gains and other non-cash non-recurring gains

              

-   income and non-cash gains attributable to Agway Subsidiaries and Inactive
Subsidiaries

              

=   Consolidated EBITDA

              

+   Adjustments for Pro Forma Event(s)

              

=   Consolidated EBITDA (after adjustment for Pro Forma Event(s))

              

Consolidated EBITDA of the Parent

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA of the Parent

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended on the
Statement
Date      Four Quarters
Ended on the
Statement
Date  

ConsolidatedNet Income

              

+   Consolidated Interest Charges

              

+   income taxes

              

 

6 

To include calculations reflecting reconciliation of financing leases under
GAAP.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

+   depreciation expense

              

+   amortization expense

              

+   non-cash losses, expenses and charges

              

+   make whole or premium paid

              

+   other unusual charges approved by the Administrative Agent

              

+   charges, fees or expenses (other than depreciation or amortization expenses)
directly incurred in connection with any acquisition permitted by the Credit
Agreement

              

+   Material Project EBITDA Adjustments

              

-   non-cash gains and other non-cash non-recurring gains

              

-   income and non-cash gains attributable to Agway Subsidiaries and Inactive
Subsidiaries

              

=   Consolidated EBITDA

              

+   Adjustments for Pro Forma Event(s)

              

=   Consolidated EBITDA (after adjustment for Pro Forma Event(s))

              

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]7 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]8 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]9 hereunder are several and not joint.]10
Capitalized terms used but not defined herein shall have the meanings given to
them in the Third Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities11) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

Assignor[s]:                                                              

                                                                 

[Assignor [is] [is not] a Defaulting Lender]

Assignee[s]:                                                              

                                                                 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

7 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

8 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

9 

Select as appropriate.

10 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

11 

Include all applicable subfacilities.

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

Borrower: Suburban Propane, L.P.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

Credit Agreement: Third Amended and Restated Credit Agreement, dated as of
[____], 2020, among Suburban Propane, L.P., Suburban Propane Partners, L.P., a
Delaware limited partnership, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender

Assigned Interest:

 

Assignor[s]12

   Assignee[s]13      Facility
Assigned14      Aggregate
Amount of
Commitment/Loans
for all
Lenders15      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans16     CUSIP
Number                             $                    $                     
             %                              $                    $              
                    %                              $                    $
                                  %   

[Trade Date: __________________]17

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

12 

List each Assignor, as appropriate.

13 

List each Assignee, and, if available, its market entity identifier, as
appropriate.

14 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Incremental Term Facility Commitment”, etc.).

15 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

16 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

17 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

                 

  Title:

 

[Consented to and]18 Accepted: BANK OF AMERICA, N.A., as   Administrative Agent
By:  

                 

  Title: [Consented to:]19 By:  

                 

  Title:

 

18 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

19 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Signature Page to

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date. Notwithstanding the foregoing, the Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to [the][the relevant] Assignee.

 

Annex 1 to

Assignment and Assumption



--------------------------------------------------------------------------------

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1 to

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF AMENDED AND RESTATED GUARANTY

This Third Amended and Restated Guaranty (this “Guaranty”) is executed effective
as of March 5, 2020, by each of the Persons now or hereafter signatories hereto
(each, a “Guarantor,” and, collectively, the “Guarantors”).

RECITALS

WHEREAS, Suburban Propane, L.P., a Delaware limited partnership (“Borrower”) and
Suburban Propane Partners, L.P., a Delaware limited partnership (“Parent”) are
party to that certain Second Amended and Restated Credit Agreement dated as of
March 3, 2016, among the Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (the “Existing Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement
dated as of January 5, 2012, among the Borrower, Parent, the lenders party
thereto, and Bank of America, N.A., as administrative agent (as amended by the
First Amendment to Amended and Restated Credit Agreement dated as of August 1,
2012, and the Second Amendment to Amended and Restated Credit Agreement dated as
of May 9, 2014), which amended and restated that certain Credit Agreement dated
as of June 26, 2009, among Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (as amended by the First Amendment to
Credit Agreement dated as of March 9, 2010).

WHEREAS, Guarantors are party to that certain Second Amended and Restated
Guaranty Agreement dated as of March 3, 2016 (the “Existing Guaranty”), which
amended and restated that certain Amended and Restated Guaranty Agreement dated
as of January 5, 2012, which amended and restated the Guaranty Agreement dated
as of June 26, 2009.

WHEREAS, Borrower and Parent have entered into that certain Third Amended and
Restated Credit Agreement dated as of even date herewith, which amends and
restates the Existing Credit Agreement in its entirety (as the same may be
amended, modified, supplemented, renewed, replaced, restated, or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, Parent, the
lenders now or hereafter a party to the Credit Agreement (together with their
respective permitted successors and/or assigns, “Lenders”), Bank of America,
N.A., as administrative agent for the Lenders (“Administrative Agent”), an L/C
Issuer, and Swing Line Lender.

WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors are required to amend and restate the Existing Guaranty.

NOW, THEREFORE, for value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to Borrower, or any
other Loan Party pursuant to the Credit Agreement, each Guarantor hereby
furnishes in favor of Administrative Agent, the Lenders, the Hedge Banks and the
Cash Management Banks (each, a “Guaranteed Party” and collectively, the
“Guaranteed Parties”) its joint and several guaranty of the Guaranteed
Obligations (as hereinafter defined) as follows:

1. Reference to Credit Agreement. Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in
Articles V, VI, and VII of the Credit Agreement. Each Guarantor (i) reaffirms
that each such representation and warranty is true and correct in every material
respect with respect to such Guarantor to the extent that such representation
and warranty refers to such Guarantor, and (ii) agrees, with respect to the
covenants, to take, or refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

Default is caused by the failure to take such action or to refrain from taking
such action by such Guarantor or any of its Subsidiaries. If the Credit
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements set forth therein
applicable to the Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty. All capitalized
terms used but not defined herein shall have the meaning assigned to such term
in the Credit Agreement.

2. Guaranty. Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, the prompt payment in full in Dollars when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of any Loan Party arising under (i) any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
(ii) any Secured Hedge Agreement, and (iii) any Secured Cash Management
Agreement, (in each case, including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by any Guaranteed Party in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against such
Guarantor, the Borrower or any other Loan Party under the Bankruptcy Code (Title
11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower or any other Loan Party of any
proceeding under any Debtor Relief Laws whether or not the claim for such
interest is allowed in such proceeding (collectively, the “Guaranteed
Obligations”). The books and records of the Guaranteed Parties showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. [Anything contained herein to the contrary notwithstanding, to the
extent that the obligations of any Non-Parent Guarantor hereunder would be
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state Law, the obligations of such Guarantor hereunder
at any time shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to such avoidance
provisions. As used herein, a “Non-Parent Guarantor” shall mean a Guarantor that
does not directly or indirectly own Equity Interests in the Borrower.]1

3. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing

 

1 

Bracketed language is not applicable to General Partner Guaranty.

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

or other authority therein unless such Guarantor is compelled by law to make
such deduction or withholding. If any such obligation (other than one arising
with respect to taxes based on or measured by the income or profits of the
Guaranteed Parties) is imposed upon any Guarantor with respect to any amount
payable by it hereunder, such Guarantor will pay to the Administrative Agent, on
behalf of the Guaranteed Parties, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the Guaranteed Parties to receive the same net amount which the
Guaranteed Parties would have received on such due date had no such obligation
been imposed upon such Guarantor. Each Guarantor will deliver promptly to the
Administrative Agent, on behalf of the Guaranteed Parties, certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by such Guarantor hereunder. The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

4. Rights of Guaranteed Parties. Each Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Guaranteed Parties) of the liability of the Borrower or any
other Loan Party; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower or any
other Loan Party; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Guaranteed Parties
to proceed against the Borrower or any other Loan Party, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Guaranteed Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Guaranteed Parties; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower, any other Loan Party or any other person or entity
is joined as a party.

7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

other Loan Documents are terminated, and all Letters of Credit have terminated.
If any amounts are paid to a Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent, on behalf of
the Guaranteed Parties, to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

8. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until (a) all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash;
(b) the Commitments of the Lenders under the Credit Agreement and the other Loan
Documents are terminated; and (c) all Letters of Credit have terminated.
Notwithstanding the foregoing, this Guaranty (a) may be released by an
instrument in writing as provided in Sections 9.10 and 11.01 of the Credit
Agreement; and (b) shall continue in full force and effect or be revived, as the
case may be, if any payment by or on behalf of the Borrower, any other Loan
Party or any Guarantor is made, or a Guaranteed Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

9. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower or any other Loan Party owing to
such Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of the Borrower or any other Loan Party to such
Guarantor as subrogee of a Guaranteed Party or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Guaranteed Parties so request, during the
continuation of an Event of Default, any such obligation or indebtedness of the
Borrower or any Loan Party to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Guaranteed Parties and the
proceeds thereof shall be paid over to the Administrative Agent, on behalf of
the Guaranteed Parties, on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty. Notwithstanding the foregoing, payments may be made on such
obligations or indebtedness owing to any Guarantor unless the Administrative
Agent has requested that no such payments be made or received during the
continuation of an Event of Default.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor, the Borrower or any Loan Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Guaranteed Parties.

11. Expenses. Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including attorneys’ fees and expenses) in any way
relating to the enforcement or protection of the Guaranteed Parties’ rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Guaranteed Parties in any proceeding any Debtor Relief Laws.
The obligations of each Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.

 

Exhibit F – Page 4



--------------------------------------------------------------------------------

12. Miscellaneous. No failure by the Guaranteed Parties to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Guaranteed Parties and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any Guarantor for the benefit of the Guaranteed Parties or
any term or provision thereof.

13. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrower, the
other Loan Parties and any such other guarantor as such Guarantor requires, and
that the Guaranteed Parties have no duty, and such Guarantor is not relying on
the Guaranteed Parties at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower, the other Loan Parties or any other guarantor (the guarantor waiving
any duty on the part of the Guaranteed Parties to disclose such information and
any defense relating to the failure to provide the same).

14. Setoff. If and to the extent any payment is not made when due under the Loan
Documents, each Guarantor authorizes each Guaranteed Party and each of their
respective Affiliates at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Guaranteed Party or any such Affiliate to or for the credit or the account of
such Guarantor against any and all of the Guaranteed Obligations, irrespective
of whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such Guaranteed Obligations may
be contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this Paragraph 14 are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Party or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
applicable Guarantors promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Any payment obtained pursuant to this Paragraph 14 (or
in any other manner directly from the Guarantors, or any of them) by any
Guaranteed Party shall be remitted to Administrative Agent and distributed among
the Guaranteed Parties in accordance with the provisions of Paragraph 18 below.

15. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

 

Exhibit F – Page 5



--------------------------------------------------------------------------------

16. Indemnification and Survival. Without limitation on any other obligations of
the Guarantors or remedies of the Guaranteed Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party from and against, and shall pay,
jointly and severally, on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
Borrower or the other Loan Parties enforceable against the Borrower or the other
Loan Parties in accordance with their terms. The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

17. Assignment. This Guaranty shall (a) bind each Guarantor and its successors
and assigns, provided that such Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. Each Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning such Guarantor, this Guaranty
and any security for this Guaranty.

18. Application of Payments. Any payment received by Administrative Agent from
any Guarantor (or from any Lender pursuant to Paragraph 14 above), shall be
applied by Administrative Agent in accordance with the Credit Agreement.

19. Further Assurances. Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary, or that Administrative Agent may reasonably request, to enable
Administrative Agent to protect and to exercise and enforce the rights and
remedies of the Guaranteed Parties hereunder.

20. [Addition of Guarantors. The initial Guarantors hereunder shall be each of
the Subsidiaries of Parent that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Parent may become parties hereto as additional
Guarantors (each, an “Additional Guarantor”) by executing a supplement to this
Guaranty in the form of Exhibit A attached hereto (or such other form as may be
satisfactory to the Administrative Agent). Upon delivery of any such supplement
to Administrative Agent, notice of which is hereby waived by Guarantors, each
such Additional Guarantor shall be a Guarantor and shall be a party hereto as if
such Additional Guarantor were an original signatory hereof. Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent or any Lenders not to cause any Subsidiary
to become an Additional Guarantor hereunder. This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any such person becomes or fails to become or ceases to be a Guarantor
hereunder]2

21. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent as provided in
Section 11.02 of the Credit Agreement. All communications and notices hereunder
to the Guarantors shall be given to the Guarantors at their respective addresses
set forth on Schedule 11.02 of the Credit Agreement or at such other address as
shall be designated by Guarantors in a written notice to Administrative Agent.

 

2 

This Section is not applicable to General Partner Guaranty.

 

Exhibit F – Page 6



--------------------------------------------------------------------------------

22. Joint and Several Obligations. Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of the
Borrower now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.

23. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Paragraph 7 above. The
provisions of this Paragraph 23 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Parties, and each Guarantor shall
remain liable to the Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.

24. Additional Waivers and Agreements of Guarantors.

(a) Each Guarantor understands and acknowledges that if the Guaranteed Parties
foreclose judicially or nonjudicially against any real property security for the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek subrogation, reimbursement, contribution,
or indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though the Guaranteed Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Guaranteed Obligations; (ii) agrees that such Guarantor will not assert that
defense in any action or proceeding which the Guaranteed Parties may commence to
enforce this Guaranty; (iii) acknowledges and agrees that (A) the rights and
defenses waived by such Guarantor in this Guaranty include any right or defense
that such Guarantor may have or be entitled to assert based upon or arising out
of any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure or § 2848 of the California Civil Code, and (B) such Guarantor
waives all rights and defenses arising out of an election of remedies by the
Guaranteed Parties, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Guarantor’s rights of subrogation and reimbursement against the principal
by the operation of § 580d of the California Code of Civil Procedure or
otherwise; and (iv) acknowledges and agrees that the Guaranteed Parties are
relying on this waiver in creating the Guaranteed Obligations, and that this
waiver is a material part of the consideration which the Guaranteed Parties are
receiving for creating the Guaranteed Obligations.

(b) Each Guarantor waives all rights and defenses that such Guarantor may have
because of any of the Guaranteed Obligations is secured by real property. This
means, among other things: (i) the Guaranteed Parties may collect from any
Guarantor without first foreclosing on any real or personal property collateral
pledged by the Borrower or the other Loan Parties; and (ii) if the Guaranteed
Parties foreclose on any real property collateral pledged by the Borrower of the
other Loan Parties: (A) the amount of the Guaranteed Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) the Guaranteed
Parties may collect from any Guarantor even if the Guaranteed Parties, by
foreclosing on the real property collateral, has destroyed any right a Guarantor
may have to collect from the Borrower or any other Loan Party. This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Guaranteed Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

 

Exhibit F – Page 7



--------------------------------------------------------------------------------

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

25. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

26. SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY GUARANTEED PARTY, OR ANY RELATED PARTY OF ANY GUARANTEED
PARTY IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH GUARANTOR HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

27. WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH 26 ABOVE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

28. SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

29. WAIVER OF JURY TRIAL. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO

 

Exhibit F – Page 8



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.

30. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

31. Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time of
this Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Guaranteed Obligations
have been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Specified Loan Party for all purposes of the
Commodity Exchange Act. As used herein, “Specified Loan Party” means any Loan
Party that is not an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to this Section).

32. Amendment and Restatement. This Guaranty is in amendment and restatement,
but not extinguishment, of the Existing Guaranty.

33. [Limited Recourse Obligations.

(a) The liability of Guarantor arising out of this Guaranty is limited to and
shall be solely paid out of Collateral on which it has granted a Lien and the
proceeds thereof.Nothing herein contained shall be construed to prevent the
Guaranteed Parties from exercising and enforcing their remedies against such
Collateral, nor shall anything herein contained be deemed to be a release or
impairment of the Liens granted by Guarantor to secure the Obligations.

(b) No recourse shall be had for the payment of the Guaranteed Obligations, or
upon any obligation, covenant or agreement in this Guaranty, against any member,
stockholder, officer, employee or director, as such, of Guarantor; it being
expressly agreed and understood that Guarantor’s obligations under this
Guaranty, the Credit Agreement and the other Loan Documents are solely limited
liability company obligations of Guarantor, and that no personal liability shall
attach to, or be incurred by, any such member, stockholder, officer, employee or
director, as such]3.

Remainder of Page Intentionally Blank.

Signature(s) Page to Follow.

 

3 

Bracketed language is applicable to General Partner Guaranty only.

 

Exhibit F – Page 9



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

[INSERT SIGNATURE BLOCKS FOR GUARANTORS]

By:  

 

Name:  

 

Title:  

 

 

Signature Page to

Third Amended and Restated Guaranty



--------------------------------------------------------------------------------

SCHEDULE 123

INITIAL GUARANTORS

[TO BE UPDATED]

Suburban LP Holding, Inc., a Delaware corporation

Suburban LP Holding, LLC, a Delaware limited liability company

Suburban Sales & Service, Inc., a Delaware corporation

Suburban Heating Oil Partners, LLC, a Delaware limited liability company (dba
Suburban Propane)

Agway Energy Services, LLC, a Delaware limited liability company

Suburban Energy Finance Corp., a Delaware corporation

 

23

This Schedule 1 is not applicable to General Partner Guaranty.

 

Schedule 1 to Guaranty



--------------------------------------------------------------------------------

EXHIBIT A24

SUPPLEMENT TO GUARANTY

This Supplement to Guaranty is dated as of _________ and is made by ___________,
a _______________ (“Additional Guarantor”), in favor of Bank of America, N.A.,
as Administrative Agent and the other Guaranteed Parties as defined in the
Guaranty hereinafter referenced. All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guaranty hereinafter referenced or in
the Credit Agreement hereinafter referenced.

RECITALS

WHEREAS, Suburban Propane, L.P., a Delaware limited partnership (“Borrower”) and
Suburban Propane Partners, L.P., a Delaware limited partnership (“Parent”) are
party to that certain Second Amended and Restated Credit Agreement dated as of
March 3, 2016, among the Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (the “Existing Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement
dated as of January 5, 2012, among Borrower, Parent, the lenders party thereto,
and Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of August 1, 2012,
and the Second Amendment to Amended and Restated Credit Agreement dated as of
May 9, 2014), which amended and restated that certain Credit Agreement dated as
of June 26, 2009, among Borrower, Parent, the lenders party thereto, and Bank of
America, N.A., as administrative agent (as amended by the First Amendment to
Credit Agreement dated as of March 9, 2010).

WHEREAS, certain Subsidiaries of the Parent (each a “Guarantor,” and,
collectively, the “Guarantors”) are party to that certain Second Amended and
Restated Guaranty Agreement dated as of March 3, 2016 (the “Existing Guaranty”),
which amended and restated that certain Amended and Restated Guaranty Agreement
dated as of January 5, 2012, which amended and restated that certain Guaranty
Agreement dated as of June 26, 2009.

WHEREAS, Borrower and Parent have entered into that certain Third Amended and
Restated Credit Agreement dated as of March 5, 2020, which amended and restated
the Existing Credit Agreement in its entirety, (as the same may be amended,
modified, supplemented, renewed, replaced, restated, or otherwise modified from
time to time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as
administrative agent for the Lenders (“Administrative Agent”), an L/C Issuer,
and Swing Line Lender.

WHEREAS, in connection with the Credit Agreement, the Guarantors entered into a
Third Amended and Restated Guaranty dated as of March 5, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Guaranty”);

WHEREAS, the Credit Agreement requires Additional Guarantor to become a party to
the Guaranty; and

WHEREAS, Additional Guarantor has agreed to execute and deliver this Supplement
to Guaranty in order to become a party to the Guaranty;

 

24 

This Exhibit A is not applicable to the General Partner Guaranty

 

Exhibit A to Guaranty



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Guaranteed Parties to continue to extend credit to the Borrower in accordance
with the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Additional Guarantor,
for the benefit of the Administrative Agent and the other Guaranteed Parties,
hereby agrees as follows:

1. Additional Guarantor hereby elects to become a Guarantor for purposes of the
Credit Agreement, effective from the date hereof, and agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty (including without limitation all waivers, releases,
indemnifications and submissions set forth therein), all of which terms are
incorporated herein by reference, as if Additional Guarantor were a signatory
party thereto; and, accordingly, Additional Guarantor hereby, jointly and
severally with the other Guarantors party to the Guaranty, unconditionally and
irrevocably guarantees the prompt performance and payment in full in Dollars
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations, and further agrees to pay all costs, fees and expenses
(including, without limitation, counsel fees) incurred by the Administrative
Agent or any other Guaranteed Party in enforcing any rights under the Guaranty,
in all respects upon the terms set forth in the Guaranty.

2. Henceforth, all references to the “Guarantors,” or each individual
“Guarantor,” in the Guaranty shall be deemed to include Additional Guarantor, in
addition to the other Guarantors, as if Additional Guarantor were a signatory
party thereto.

3. Additional Guarantor hereby represents and confirms that the representations
and warranties set forth in the Guaranty and the representations and warranties
set forth in the Credit Agreement with respect to each of the Loan Parties are
true and correct in all material respects with respect to Additional Guarantor
on and as of the date hereof (and after giving effect hereto), as if set forth
herein in their entirety.

4. This Supplement to Guaranty shall be governed by and construed in accordance
with the laws of the State of New York. Acceptance and notice of acceptance
hereof are hereby waived in all respects.

5. THIS SUPPLEMENT TO GUARANTY AND THE GUARANTY INCORPORATED HEREIN BY REFERENCE
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Page to Follow]

 

Exhibit A to Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Supplement to Guaranty to be duly executed and delivered by its officer
thereunto duly authorized as of the date first set forth above.

 

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 


  Name:                                     
                                              
Title:                                     
                                              

 

Exhibit A to Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF THIRD AMENDED AND RESTATED PLEDGE,

ASSIGNMENT, AND SECURITY AGREEMENT

This THIRD AMENDED AND RESTATED PLEDGE, ASSIGNMENT, AND SECURITY AGREEMENT (this
“Security Agreement”) is executed as of March 5, 2020, by SUBURBAN PROPANE
PARTNERS, L.P., a Delaware limited partnership (“Parent”), SUBURBAN PROPANE,
L.P., a Delaware limited partnership (“Borrower”), each of the Subsidiaries of
Parent set forth on the signature pages hereof (collectively with Parent,
Borrower and any Additional Grantor (as hereafter defined), “Grantors”), and
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
(as hereafter defined) for Secured Parties (as hereafter defined).

RECITALS

WHEREAS, Borrower and Parent are party to that certain Second Amended and
Restated Credit Agreement dated as of March 3, 2016, among the Borrower, Parent,
the lenders party thereto, and Bank of America, N.A., as administrative agent
(the “Existing Credit Agreement”), which amended and restated that certain
Amended and Restated Credit Agreement dated as of January 5, 2012, among
Borrower, Parent, the lenders party thereto, and Bank of America, N.A., as
administrative agent (as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of August 1, 2012, and the Second Amendment to Amended
and Restated Credit Agreement dated as of May 9, 2014), which amended and
restated that certain Credit Agreement dated as of June 26, 2009, among
Borrower, Parent, the lenders party thereto, and Bank of America, N.A., as
administrative agent (as amended by the First Amendment to Credit Agreement
dated as of March 9, 2010).

WHEREAS, Grantors and Secured Party are party to that certain Second Amended and
Restated Pledge, Assignment, and Security Agreement dated as of March 3, 2016
(the “Existing Security Agreement”), which amended and restated that certain
Amended and Restated Pledge, Assignment, and Security Agreement dated as of
January 5, 2012, which amended and restated that certain Pledge, Assignment, and
Security Agreement dated as of June 26, 2009.

WHEREAS, Borrower and Parent have entered into that certain Amended and Restated
Credit Agreement dated as of even date herewith, which amends and restates the
Existing Credit Agreement in its entirety, (as the same may be amended,
modified, supplemented, renewed, replaced, restated, or otherwise modified from
time to time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as a
Lender and as Administrative Agent (together with its permitted successors
and/or assigns, in such capacity, “Administrative Agent”) for the Lenders.

WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors are required to enter into this Security Agreement which shall amend
and restate the Existing Security Agreement.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and in consideration of the mutual covenants and
undertakings and the terms and conditions contained herein, each Grantor and
Administrative Agent (for the benefit of the Secured Parties) hereby agree as
follows:

ARTICLE I

DEFINITIONS

  1.1     Certain Definitions. Unless otherwise defined herein, or the context
hereof otherwise requires, each term defined in either the Credit Agreement or
the UCC is used in this Security Agreement with the same meaning; provided
that, if the definition given to such term in the Credit Agreement conflicts
with the definition given to such term in the UCC, the Credit Agreement
definition shall control to the extent legally allowable; and if any definition
given to such term in Article 9 of the UCC conflicts with the definition given
to such term in any other chapter of the UCC, the Article 9 definition shall
prevail. As used herein, the following terms have the meanings indicated:

Additional Grantor means each additional Person who grants a Lien on any
Collateral after the date hereof in accordance with Section 4.16 hereof.

Administrative Agent has the meaning set forth in the Recitals, together with
any other Person serving in the capacity of administrative agent or similar
capacity under any agreement entered into as a refinancing, increase of,
replacement, amendment, supplement or increase to the Credit Agreement.

Borrower has the meaning set forth in the Preamble.

Collateral has the meaning set forth in Section 2.1.

Collateral Notes has the meaning set forth in Section 2.1.2 hereof.

Collateral Note Security has the meaning set forth in Section 2.1.2 hereof.

Collateral Records means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary in the collection thereof or
realization thereupon.

Collateral Support means all property (real or personal) assigned, hypothecated
or otherwise securing any Collateral and shall include any security agreement or
other agreement granting a Lien or security interest in such real or personal
property.

Commodity Account means any “commodity account,” as such term is defined in
Section 9.102(a)(14) of the UCC, and all sub-accounts thereof.

Control has the meaning set forth in Sections 7.106, 8.106, 9.104, 9.105, 9.106,
or 9.107 of the UCC, as applicable.

Control Agreement means, with respect to any Collateral consisting of Pledged
Equity Interests, Deposit Accounts, Securities Accounts, Commodities Accounts,
electronic chattel paper, and letter-of-credit rights, an agreement evidencing
that Administrative Agent has Control of such Collateral, which agreement shall
be in form and upon terms acceptable to Administrative Agent.

Controlled Foreign Corporation means a “controlled foreign corporation” as
defined in the Internal Revenue Code of 1986.

Copyrights means all United States and foreign copyrights (including community
designs), including copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (a) all
registrations and applications therefor, including the registrations and
applications referred to on Schedule 3.14, (b) all extensions and renewals
thereof, (c) all rights corresponding thereto throughout the world, (d) all
rights to sue for past, present, and future infringements thereof, and (e) all
products and proceeds of the foregoing, including any income, royalties, and
awards and any claim by any Grantor against third parties for past, present, or
future infringement of any Copyright or any Copyright licensed under any
Copyright License.

Copyright Licenses means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on Schedule 3.14.

Credit Agreement has the meaning set forth in the Recitals.

Deposit Accounts means any “deposit account” as such term is defined in
Section 9.102(a)(29) of the UCC, including those deposit accounts identified on
Schedule 3.8 and any account which is a replacement or substitute for any of
such accounts, together with all monies, instruments, certificates, checks,
drafts, wire transfer receipts, and other property deposited therein and all
balances therein, but excluding special accounts, trust accounts, or escrow
accounts maintained by any Grantor in a fiduciary capacity or as an agent for
unrelated third parties.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

Excluded Collateral has the meaning set forth in Section 2.1.

Excluded Payroll Account means any Deposit Account established by a Grantor
after the date hereof (a) into which such Grantor deposits funds due to
employees for wages on the next payroll date and/or amounts legally required to
be withheld for taxes with respect thereto, and (b) which contains no funds for
any purpose other than the foregoing.

Excluded Stock has the meaning set forth in Section 2.1.

General Intangibles means: any “general intangibles” as such term is defined in
Section 9.102(a)(42) of the UCC.

Governmental Approvals means all authorizations, consents, approvals, licenses,
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

Grantors has the meaning set forth in the Preamble.

Instrument means any “instrument” as such term is defined in
Section 9.102(a)(47) of the UCC.

Intellectual Property means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses of the Grantors.

Investment Related Property means: (a) any “investment property”, as such term
is defined in Section 9.102(a)(49) of the UCC; and (b) all Pledged Equity
Interests (regardless of whether such interest is classified as investment
property under the UCC).

Lenders has the meaning set forth in the Recitals, together with any other
lender under any agreement entered into as a refinancing, replacement,
amendment, restatement supplement, or increase of the Credit Agreement.

Obligations has the meaning set forth in the Credit Agreement.

Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.

Parent has the meaning set forth in the Preamble.

Patent Licenses means all agreements providing for the granting of any right in
or to Patents (whether a Grantor is licensee or licensor thereunder), including
each agreement referred to on Schedule 3.14.

Patents means all United States and foreign patents, certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including: (a) each patent and patent application referred to on
Schedule 3.14; (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof; (c) all
rights corresponding thereto throughout the world, (d) all inventions and
improvements described therein; (e) all rights to sue for past, present and
future infringements thereof; (f) all licenses, claims, damages, and proceeds of
suit arising therefrom; and (g) all products and Proceeds of the foregoing,
including any income, royalties, and awards and any claim by any Grantor against
third parties for past, present, or future infringement of any Patent or any
Patent licensed under any Patent License.

Permitted Liens means Liens created by this Security Agreement and other Liens
permitted under the terms of the Credit Agreement and the other Loan Documents.

Pledged Equity Interests means all Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests.

Pledged LLC Interests means (i) all interests owned by a Grantor in any limited
liability company, including all limited liability company interests listed on
Schedule 3.8 and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest, (ii) all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests, (iii) all rights of a Grantor under the Organizational Documents of
such limited liability company, and (iv) any and all other rights and privileges
incident to such limited liability company interests.

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

Pledged Partnership Interests means (i) all interests owned by a Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership, including all partnership interests listed on Schedule 3.8 and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership or on the books and
records of any securities intermediary pertaining to such interest, (ii) all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of such partnership interests, (iii) all rights of a Grantor under the
Organizational Documents of partnership, and (iv) any and all other rights and
privileges incident to such partnership interests.

Pledged Stock means (i) all shares of capital stock owned by a Grantor in any
Person, including all shares of capital stock described on Schedule 3.8, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, (ii) all dividends,
distributions, cash, warrants, rights, options, instruments, securities, and
other property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such shares,
(iii) all rights of a Grantor under the Organizational Documents of such Person,
and (iv) any and all other rights and privileges incident to such capital stock.

Receivables means any “account” as such term is defined in Section 9102(a)(2) of
the UCC.

Secured Obligations means the “Obligations” as defined in the Credit Agreement,
whether or not (a) such Obligations arise or accrue before or after the filing
by or against any Grantor of a petition under the Bankruptcy Code, or any
similar filing by or against any Grantor under the laws of any jurisdiction, or
any bankruptcy, insolvency, receivership or other similar proceeding, (b) such
Obligations are allowable under Section 502(b)(2) of the Bankruptcy Code or
under any other insolvency proceedings, (c) the right of payment in respect of
such Obligations is reduced to judgment, or (d) such Obligations are liquidated,
unliquidated, similar, dissimilar, related, unrelated, direct, indirect, fixed,
contingent, primary, secondary, joint, several, or joint and several, matured,
disputed, undisputed, legal, equitable, secured, or unsecured.

Secured Parties means the Administrative Agent, the L/C Issuers (as defined in
the Credit Agreement), the Lenders, the Hedge Banks (as defined in the Credit
Agreement) and the Cash Management Banks (as defined in the Credit Agreement).

Securities Account means any “securities account”, as such term is defined in
Section 8.501(a) of the UCC, and all sub-accounts thereof.

Security Interest means the security interest granted and the pledge and
assignment made under Section 2.1.

Supporting Obligations means all “supporting obligations” as defined in
Section 9.102(a)(77) of the UCC.

Trademark Licenses means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on Schedule 3.14.

Trademarks means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing,
including: (a) the registrations and applications referred to on Schedule 3.14;
(b) all extensions or renewals of any of the foregoing; (c) all of the goodwill
of the business connected with the use of and symbolized by the foregoing;
(d) the right to sue for past, present and future infringement or dilution of
any of the foregoing or for any injury to goodwill; and (e) all products and
Proceeds of the foregoing, including any income, royalties, and awards and any
claim by any Grantor against third parties for past, present, or future
infringement of any Trademark or any Trademark licensed under any Trademark
License.

Trade Secret Licenses means any and all agreements providing for the granting of
any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

Trade Secrets means all trade secrets and all other confidential or proprietary
information and know-how, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, including: (a) the
right to sue for past, present and future misappropriation or other violation of
any Trade Secret; and (b) all products and Proceeds of the foregoing, including
any income, royalties, and awards and any claim by any Grantor against third
parties for past, present, or future infringement of any Trade Secrets or any
Trade Secrets licensed under any Trade Secret License.

Vehicles has the meaning set forth in Section 2.1.6.

UCC and Uniform Commercial Code each means the Uniform Commercial Code as
adopted in the applicable jurisdiction from time to time.

1.2 Principals Of Construction. References in this Security Agreement to
“Sections,” “Exhibits,” and “Schedules” are to sections, exhibits, and schedules
in this Security Agreement unless otherwise indicated. References in this
Security Agreement to any document, instrument, or agreement (a) shall include
all exhibits, schedules, and other attachments thereto, (b) shall include all
documents, instruments, or agreements issued or executed in replacement thereof,
to the extent permitted hereby, and (c) shall mean such document, instrument, or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated, or otherwise modified from time to time to the extent permitted hereby
and by any applicable Loan Document and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, the feminine
and the neuter. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
Furthermore, any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, or interpreting such law, and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, or supplemented from time to time.
Titles and captions of sections, subsections, and clauses in this Security
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Security Agreement.

ARTICLE II

GRANT OF SECURITY INTEREST

2.1 Security Interest. To secure the prompt and complete payment and performance
of the Secured Obligations when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code or any similar provisions of
other applicable Laws), each Grantor hereby grants to Administrative Agent (for
the benefit of the Secured Parties) a continuing security interest in, and Lien
upon, and a right of set off against, and hereby pledges, collaterally transfers
and assigns to Administrative Agent (for the benefit of the Secured Parties) as
security, all personal property of such Grantor, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Secured Obligations at any time granted to or held or acquired
by or under the Control of Administrative Agent, collectively, the
“Collateral”), including:

2.1.1 Subject to the last paragraph of this Section 2.1, all personal property
and fixture property of every kind and nature including, without limitation, all
accounts, chattel paper (whether tangible or electronic), goods (including
inventory, equipment (and any accessions thereto), software (specifically
including, but not limited to, all accounting software), Instruments, investment
property, documents, Deposit Accounts, Securities Accounts, Commodities
Accounts, money, commercial tort claims listed on Schedule 3.8, letter-of-credit
rights, supporting obligations, Tax refunds, and General Intangibles (including
payment intangibles);

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

2.1.2 All promissory notes and other instruments payable to any Grantor,
including, without limitation, all inter-company notes from Subsidiaries and
those set forth on Schedule 3.8 (“Collateral Notes”) and all Liens any Grantor
may have, or be entitled to, under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees,
or other documents assuring or securing payment of or otherwise evidencing the
Collateral Notes, including, without limitation, those set forth on Schedule 3.8
(“Collateral Note Security”);

2.1.3 All Investment Related Property;

2.1.4 All Intellectual Property;

2.1.5 All present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Grantor (collectively, the “Vehicles”);

2.1.6 All present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;

2.1.7 All present and future security for the payment to any Grantor of any of
the Collateral described above and goods which gave or will give rise to any
such Collateral or are evidenced, identified, or represented therein or thereby;

2.1.8 All products and proceeds of the Collateral listed above (including, but
not limited to, all claims to items referred to in the Collateral listed above)
and (x) all claims of any Grantor against third parties for (i) loss of, damage
to, or destruction of, and (ii) payments due or to become due under leases,
rentals and hires of, any or all of the Collateral listed above and (y) proceeds
payable under, or unearned premiums with respect to, policies of insurance in
whatever form; and

2.1.9 To the extent not otherwise included above, all Collateral Records and
Supporting Obligations relating to any of the foregoing.

If the security interest granted hereby in any rights of any Grantor under any
contract included in the Collateral is expressly prohibited by such contract,
then the Security Interest hereby granted therein nonetheless remains effective
to the extent allowed by Article 9 of the UCC or other applicable Law but is
otherwise limited by that prohibition. In addition, subject to Section 4.4.8,
the Collateral shall not include the outstanding capital stock of a Controlled
Foreign Corporation in excess of two-thirds of the voting power of all classes
of capital stock of such Controlled Foreign Corporation entitled to vote
(“Excluded Stock”).

Furthermore, notwithstanding anything to the contrary contained herein, to the
extent that the grant of the Security Interest by any Non-Parent Grantor
pursuant to this Section 2.1 would be subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
Law, then the Security Interest shall be enforceable to the maximum extent
possible without causing such Security Interest to be subject to such avoidance
provisions, and this Security Agreement is automatically amended to carry out
the intent of this sentence. As used herein, a “Non-Parent Grantor” shall mean a
Grantor that does not directly or indirectly own Equity Interests in the
Borrower.

 

Exhibit G – Page 6



--------------------------------------------------------------------------------

The Security Interest in the Collateral granted by Parent herein or in any other
Loan Document shall not secure obligations arising under Secured Cash Management
Agreements and under Secured Hedge Agreements to the extent prohibited by the
Indenture dated as of August 1, 2012, the Base Indenture dated as of May 27,
2014, the First Supplemental Indenture dated as of May 27, 2014 or the Second
Supplemental Indenture dated as of February 25, 2015 in connection with the
Parent Notes or, if the Parent Notes have been refinanced, by the indenture
executed in connection with such Parent Refinancing Notes. The Security Interest
is granted as security only and shall not subject any Secured Party or any
holder of the Secured Obligations to, or transfer or in any way modify, any
obligations or liability of any Grantor with respect to any of the Collateral.

Notwithstanding any other provision of this Security Agreement, Collateral shall
not include Excluded Collateral, provided however, that all proceeds of Excluded
Collateral shall be Collateral to the extent that the proceeds are not
themselves Excluded Collateral. As used herein “Excluded Collateral” means:
(a) Excluded Payroll Accounts, (b) any intent-to-use trademark applications to
the extent that, an solely during the period in which, the grant of a security
interest herein would impair the validity or enforceability of or render or void
or result in the cancellation of, any registration issued as a result of such
intent-to-use trademark applications under applicable law, (c) accounts
receivable of an ESCO participating in a Consolidating Billing Program
(“Excluded ESCO Accounts”) to the extent that such accounts receivable are
subject to sale by such ESCO to the utility provider participating with such
ESCO in such Consolidated Billing Program, (d) Excluded Stock, (e) assets
excluded from Collateral to the extent determined by the Administrative Agent
pursuant to Section 6.12(e) of the Credit Agreement and (f) all Movable Personal
Property located in any Building (as defined under Section 4000 et seq. of the
National Flood Insurance Reform Act of 1994, as amended) located at 240 Route 10
West, Hanover, New Jersey, 07981-0206. As used herein, “Movable Personal
Property” means any item of tangible personal property owned by a Grantor that
is not a fixture or otherwise affixed or to become affixed to the real
property. By way of example but not in limitation, Movable Personal Property
would include desks, chairs and other furniture, curtains, portable dishwashers
and portable microwave ovens, clothes washers and dryers and other portable
equipment, and inventory.

2.2 Perfection Actions. Notwithstanding anything to the contrary contained
herein, perfection actions shall not be required to the extent provided in
Section 6.12(b) and to the extent determined by the Administrative Agent
pursuant to Section 6.12(e) of the Credit Agreement.

2.3 Authorization to File Financing Statements. Each Grantor hereby irrevocably
authorizes Administrative Agent at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, or (ii) as being of
an equal or lesser scope or with greater detail, and (b) contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor and (B) in the case of
a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor agrees to furnish any
such information to Administrative Agent promptly upon request.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to Administrative Agent that:

3.1 Loan Documents. Certain representations and warranties in the Loan Documents
to which such Grantor is a party are applicable to such Grantor or its assets or
operations, and each such representation and warranty is true and correct.

 

Exhibit G – Page 7



--------------------------------------------------------------------------------

3.2 Title; Authorization; Enforceability; Perfection. (a) Each Grantor has good
and valid rights in and title to the Collateral with respect to which it has
purported to grant a Security Interest hereunder, free and clear of all Liens
except for Permitted Liens, and has full power and authority to grant to
Administrative Agent the Security Interest in such Collateral; (b) the execution
and delivery by each Grantor of this Security Agreement has been duly
authorized, and this Security Agreement constitutes a legal, valid, and binding
obligation of such Grantor and creates a Security Interest enforceable against
such Grantor in all now owned and hereafter acquired Collateral; (c) (i) upon
the filing of all UCC financing statements naming each Grantor as “debtor” and
Administrative Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 3.5 hereof,
(ii) upon delivery of all Instruments, chattel paper, certificated Pledged
Equity Interests, and Collateral Notes to Administrative Agent, (iii) upon
sufficient identification of commercial tort claims, (iv) upon execution of a
Control Agreement establishing Administrative Agent’s Control with respect to
each Deposit Account (other than Excluded Payroll Accounts), Securities Account,
Commodity Account, and uncertificated Pledged Equity Interest, (v) upon consent
of the issuer or any nominated Person with respect to letter of credit rights,
and (vi) to the extent not subject to Article 9 of the UCC, upon recordation of
the Security Interests granted hereunder in Intellectual Property in the
applicable intellectual property registries, including the United States Patent
and Trademark Office and the United States Copyright Office, the Security
Interest granted to Administrative Agent hereunder constitutes valid and
perfected first priority Liens on the Collateral (except Collateral with respect
to which (x) there is a provision of this Security Agreement that provides that
the Administrative Agent’s Lien on such Collateral need not be perfected,
(y) Section 6.12(a) of the Credit Agreement provides that the Administrative
Agent’s Lien on such Collateral need not be perfected and (z) the Administrative
Agent has made a determination pursuant to Section 6.12(e) of the Credit
Agreement that its Lien on such Collateral need not be perfected) (subject in
the case of priority only to the rights of the United States government
(including any agency or department thereof) with respect to United States
government Receivables constituting any of the Collateral).

3.3 Conflicting Legal Requirements and Contracts. Neither the execution and
delivery by any Grantor of this Security Agreement, the creation and perfection
of the Security Interest in the Collateral, nor compliance by such Grantor with
the terms and provisions hereof will (a) violate (i) any legal requirement
binding on such Grantor, (ii) such Grantor’s organizational documents, or
(iii) the provisions of any indenture, instrument, or material agreement to
which such Grantor is a party or is subject, or by which it, or a material
portion of its property, is bound; or (b) conflict with or constitute a default
under, or result in the creation or imposition of any Lien pursuant to, the
terms of any such indenture, instrument, or agreement (other than any Lien of
Administrative Agent for the benefit of Secured Parties).

3.4 Governmental Authority. No authorization, approval, or other action by, and
no notice to or filing with, any Governmental Authority is required either
(a) for the pledge by any Grantor of the Collateral (other than Vehicles)
pursuant to this Security Agreement or for the execution, delivery, or
performance of this Security Agreement by any Grantor (other than the filing of
financing statements on Form UCC-1 and filing Copyright Security Agreements with
the United States Copyright Office as provided for herein), or (b) for the
exercise by Administrative Agent of the voting or other rights provided for in
this Security Agreement or the remedies in respect of the Collateral pursuant to
this Security Agreement (except as may be required in connection with the
disposition of the Pledged Equity Interests by legal requirements affecting the
offering and sale of securities generally).

3.5 Grantor Information. Each Grantor’s exact legal name, jurisdiction of
organization, type of entity, state issued organizational identification number,
and the location of its principal place of business or chief executive office
are disclosed on Schedule 3.5. No Grantor has done in the last five (5) years,
or currently does, business under any other name (including any trade-name or
fictitious business name) except for those names set forth on Schedule 3.5.
Except as provided on Schedule 3.5, no Grantor has changed its name,
jurisdiction of organization, principal place of business, or chief executive
office (or principal residence if such Grantor is a natural Person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years.

 

Exhibit G – Page 8



--------------------------------------------------------------------------------

3.6 Property Locations. The location of each Grantor’s books and records are
located solely at the locations described on Schedule 3.6 (provided that
duplicate copies may be located at other locations). The location of each
Grantor’s inventory, equipment, and fixtures are located solely at the locations
described on Schedule 3.6. All of such locations are owned by a Grantor except
for locations (a) which are leased by a Grantor as lessee and designated in Part
B of Schedule 3.6, and (b) at which inventory is held in a public warehouse or
is otherwise held by a bailee or on consignment as designated in Part C of
Schedule 3.6, with respect to which inventory such Grantor has delivered, to the
extent required by the terms of the Credit Agreement, bailment agreements,
warehouse receipts, financing statements, or other documents reasonably
satisfactory to Administrative Agent to protect Administrative Agent’s security
interest in such inventory.

3.7 No Financing Statements or Control Agreements. Other than the financing
statements and Control Agreements with respect to the Security Interest, there
are no other financing statements or Control Agreements covering any Collateral,
other than those evidencing Permitted Liens.

3.8 Collateral. Schedule 3.8 accurately lists all Pledged Equity Interests,
Collateral Notes, Collateral Note Security, commercial tort claims, and all
letters of credit rights, in which any Grantor has any right, title, or
interest. All information supplied by any Grantor to Administrative Agent or any
Secured Party with respect to any of the Collateral (in each case taken as a
whole with respect to any particular Collateral) is true, correct, and complete
in all material respects.

3.9 Deposit, Commodity, and Securities Accounts. Schedule 3.8 correctly
identifies all Deposit Accounts, Commodity Accounts, and Securities Accounts in
which a Grantor has an interest and the institutions holding such Deposit
Accounts, Commodity Accounts and Securities Accounts. Each Grantor is the sole
account holder of each such Deposit Accounts, Commodity Accounts and Securities
Accounts, and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than Administrative Agent) having Control over, or any other
interest in, any such Deposit Accounts, Commodity Accounts and Securities
Accounts or the property credited thereto. To the extent each such Deposit
Account, Commodity Account, and Securities Account is subject to a Control
Agreement, each such Control Agreement is in full force and effect and is
sufficient to perfect a first priority security interest in favor of
Administrative Agent in and to each such Deposit Account, Commodity Account, and
Securities Account.

3.10 Accounts; General Intangibles. All Collateral that is accounts, chattel
paper, Instruments, or General Intangibles is free from any claim for credit,
deduction, or allowance of an Obligor and free from any defense, condition,
dispute, setoff, or counterclaim, except any such claims as arise in the
ordinary course of business and do not materially impair the value of the
Collateral, taken as a whole.

3.11 Letter of Credit Rights. All letters of credit to which any Grantor has
rights are listed on Schedule 3.8, and such Grantor has obtained the consent of
each issuer or the nominated Person of any letter of credit to the assignment of
the proceeds of the letter of credit to Administrative Agent.

3.12 Instruments; Chattel Paper; Collateral Notes; and Collateral Note Security.
All chattel paper and Instruments, including the Collateral Notes, have been
delivered to Administrative Agent, together with corresponding endorsements duly
executed by the appropriate Grantor in favor of Administrative Agent, and such
endorsements have been duly and validly executed and are binding and enforceable
against such Grantor in accordance with their terms. Each Grantor has title to
its respective Instruments, chattel paper, Collateral Notes, and Collateral Note
Security.

 

Exhibit G – Page 9



--------------------------------------------------------------------------------

3.13 Investment Related Property.

3.13.1 Schedule 3.8 sets forth all of the Pledged Stock, Pledged LLC Interests,
and Pledged Partnership Interests owned by any Grantor, and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests, percentage of partnership interests, or
percentage of beneficial interest of the respective issuers thereof indicated on
such Schedule.

3.13.2 Except as set forth on Schedule 3.13, no Grantor has acquired any Equity
Interests of another entity or substantially all the assets of another entity
within the past five (5) years.

3.13.3 Each Grantor is the record and beneficial owner of the Pledged Equity
Interests owned by it free of all Liens, rights, or claims of other Persons
other than Permitted Liens, and there are no outstanding warrants, options, or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Pledged Equity Interests, except as
set forth on Schedule 3.13.

3.13.4 No consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder, or any
other trust beneficiary is necessary in connection with the creation,
perfection, or first priority status of the Security Interest in any Pledged
Equity Interests or the exercise by Administrative Agent of the voting or other
rights provided for in this Security Agreement or the exercise of remedies in
respect thereof, other than such as have been obtained and are in full force and
effect.

3.13.5 None of the Pledged LLC Interests or Pledged Partnership Interests are or
represent interests in issuers that (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets.

3.13.6 Except as otherwise set forth on Schedule 3.13, all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have not opted to be treated as securities under the uniform
commercial code of any jurisdiction.

3.13.7 (a) Each Grantor has delivered to Administrative Agent all stock
certificates or other instruments or documents representing or evidencing the
Pledged Equity Interests to the extent that the Pledged Equity Interest are
certificated, together with corresponding assignment or transfer powers duly
executed in blank by such Grantor, and such powers have been duly and validly
executed and are binding and enforceable against such Grantor in accordance with
their terms; and (b) to the extent such Pledged Equity Interests are
uncertificated securities, each Grantor has taken all actions necessary to
establish Administrative Agent’s Control over such Pledged Equity Interests.

3.14 Intellectual Property.

3.14.1 All of the Intellectual Property material to the business of such Grantor
is subsisting, valid, and enforceable. The information contained on Schedule
3.14 is true, correct, and complete. All issued Patents, Patent Licenses,
Trademarks, Trademark Licenses, Copyrights, Copyright Licenses, Trade Secrets,
and Trade Secret Licenses of each Grantor are identified on Schedule 3.14.

 

Exhibit G – Page 10



--------------------------------------------------------------------------------

3.14.2 Each Grantor is the sole and exclusive owner of the entire and
unencumbered right, title, and interest in and to the Intellectual Property
purported to be owned by such Grantor free and clear of any Liens, including any
pledges, assignments, licenses, user agreements, and covenants by such Grantor
not to sue third Persons, other than Permitted Liens.

3.14.3 To the best of each Grantor’s knowledge, no third party is infringing, or
in such Grantor’s reasonable business judgment, may be infringing, any of such
Grantor’s rights under its Intellectual Property.

3.14.4 Each Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and Taxes to maintain each and
every item of the Intellectual Property material to such Grantor’s business in
full force and effect throughout the world, as applicable.

3.14.5 Each of the Patents and Trademarks identified on Schedule 3.14 has been
properly registered with the United States Patent and Trademark Office and each
of the Copyrights identified on Schedule 3.14 has been properly registered with
the United States Copyright Office.

3.14.6 To the best of each Grantor’s knowledge, no claims with respect to the
Intellectual Property material to the business of such Grantor have been
asserted and are pending (a) to the effect that the sale, licensing, pledge, or
use of any of the products of such Grantor’s business infringes any other
party’s valid copyright, trademark, service mark, trade secret, or other
intellectual property right, (b) against the use by such Grantor of any
Intellectual Property used in such Grantor’s business as currently conducted, or
(c) challenging the ownership or use by such Grantor of any of the Intellectual
Property that such Grantor purports to own or use, nor, to such Grantor’s
knowledge, is there a valid basis for such a claim described in this
Section 3.14.6 to the extent such claim could, or could reasonably be expected
to result in, a Material Adverse Effect.

The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to Administrative Agent in the
future by Grantor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.

ARTICLE IV

COVENANTS

From and after the date of this Security Agreement and until the Secured
Obligations are paid in full, all Letters of Credit have expired or been
cancelled, and this Security Agreement is irrevocably terminated:

4.1 Loan Documents. Each Grantor shall comply with, perform, and be bound by all
covenants and agreements set forth in the Credit Agreement and the other Loan
Documents that are applicable to it, its assets, or its operations, each of
which is hereby ratified and confirmed.

4.2 General.

4.2.1 Inspection; Records and Reports. Each Grantor will keep accurate and
complete records of the Collateral (including proceeds), and these records will
reflect all material facts known to such Grantor concerning the Collateral. Each
Grantor shall maintain, at the address set forth on Schedule 3.6 as the location
of the books and records, a current record of where all Collateral is located.
In addition, from time to time at the request of Administrative Agent or any
Secured Party, deliver to Administrative Agent such information regarding each
Grantor as Administrative Agent may reasonably request.

 

Exhibit G – Page 11



--------------------------------------------------------------------------------

4.2.2 Schedules. At the time the Borrower provides a Compliance Certificate
pursuant to the Credit Agreement, each Grantor shall update all Schedules hereto
to the extent that any information therein with respect to such Grantor shall
become inaccurate or incomplete. Each reference to a schedule contained in
Article 3 shall be deemed a reference to such schedule as updated from time to
time in accordance with this Section 4.4.2. Any Grantor’s failure to describe
any Collateral required to be listed on any schedule hereto shall not impair the
Security Interest in the Collateral.

4.2.3 Financing Statements and Other Actions; Defense of Title. Except as
otherwise stated in this Section 4.2.3, each Grantor will deliver to
Administrative Agent all financing statements and execute and deliver Control
Agreements and other documents and take such other actions as may from time to
time be requested by Administrative Agent or any Secured Party in order to
maintain a first priority perfected security interest in (and, in the case of
Investment Related Property, Deposit Accounts, Commodity Accounts, Securities
Accounts, letter-of-credit-rights (subject to Section 6.12(b) of the Credit
Agreement), and electronic chattel paper, Control of) such Collateral, now owned
or hereafter acquired; provided, that no Grantor shall be required to deliver
Control Agreements with respect to (i) Excluded Payroll Accounts and (ii) any
Deposit Accounts, Commodity Accounts, or Securities Accounts or other Collateral
that is subject to the exemption set forth in Section 6.12(b) of the Credit
Agreement; and provided, further that no Grantor shall be required to take any
action to perfect a Security Interest in Vehicles or other titled goods except
as required by Section 6.12 of the Credit Agreement. Each Grantor will take any
and all actions necessary to defend title to the Collateral against all Persons
and to defend the Security Interest and the priority thereof against any Lien
not expressly permitted hereunder.

4.2.4 Change in Location, Jurisdiction of Organization, or Name. No Grantor will
(a) maintain its principal place of business or chief executive office at a
location other than a location specified on Schedule 3.6, (b) change its name or
taxpayer identification number, (c) change its mailing address, or (d) change
its jurisdiction of organization, in each case unless such Grantor shall have
given Administrative Agent not less than twenty (20) days’ prior written notice
thereof (or such other time period as may be agreed by Administrative Agent).
Prior to making any of the foregoing changes, each Grantor shall execute and
deliver such additional documents and perform such additional acts as
Administrative Agent, in its reasonable discretion, may request in order to
continue or maintain the existence and priority of the Security Interest.

4.2.5 Notices. Each Grantor will promptly notify Administrative Agent of (a) any
change in any material fact or circumstances represented or warranted by Grantor
with respect to any of the Collateral or Secured Obligations, (b) any claim,
action, or proceeding affecting title to any material part of the Collateral or
the Security Interest and, at the request of Administrative Agent, appear in and
defend, at such Grantor’s expense, any such action or proceeding, (c) any
material damage to or loss of Collateral, and (d) the occurrence of any other
event or condition (including, without limitation, matters as to Lien priority)
that could have a material adverse effect on the Collateral (taken as a whole)
or the Security Interest.

4.2.6 Other Financing Statements. No Grantor will authorize any other financing
statement naming it as debtor covering any portion of the Collateral, other than
financing statements evidencing Permitted Liens and financing statements
permitted under Section 7.01 of the Credit Agreement.

 

Exhibit G – Page 12



--------------------------------------------------------------------------------

4.2.7 Compliance with Agreements. Each Grantor shall comply in all material
respects with all mortgages, deeds of trust, Instruments, and other agreements
binding on its properties or business except to the extent that non-compliance
could not, or could not reasonably be expected to result in, a Material Adverse
Effect.

4.3 Perform Obligations. Each Grantor will perform in all material respects all
of its duties under and in connection with each transaction to which the
Collateral, or any part thereof, relates, so that the amounts thereof shall
actually become payable by each Obligor thereunder. Furthermore, notwithstanding
anything to the contrary contained herein, (a) each Grantor shall remain liable
under its contracts, agreements, documents, and instruments included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Security Agreement had not
been executed, (b) the exercise by Administrative Agent of any of its rights or
remedies hereunder shall not release any Grantor from any of its duties or
obligations under the contracts, agreements, documents, and instruments included
in the Collateral, and (c) none of Administrative Agent or the Secured Parties
shall have any indebtedness, liability, or obligation under any of the
contracts, agreements, documents, and instruments included in the Collateral by
reason of this Security Agreement, and none of Administrative Agent or the
Secured Parties shall be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

4.4 Investment Related Property.

4.4.1 Delivery. To the extent that any Investment Property constituting part of
the Collateral is certificated, each Grantor will deliver to Administrative
Agent all stock certificates or other instruments, or documents representing or
evidencing such Investment Related Property, together with corresponding undated
assignment or transfer powers duly executed in blank by Grantor (which powers
have been duly and validly executed and are binding and enforceable against
Grantor in accordance with their terms). To the extent any Investment Related
Property constituting part of the Collateral is an uncertificated security, each
applicable Grantor will deliver to Administrative Agent an executed Control
Agreement with respect to such Investment Related Property.

4.4.2 No Modification of Rights and Obligation. Without the prior written
consent of Administrative Agent, no Grantor shall amend any Organizational
Documents of such Grantor in any manner that would violate Section 7.12 of the
Credit Agreement.

4.4.3 Investment Related Property that are not Securities. No Grantor shall vote
to enable or take any other action to cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC; provided, however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this
Section 4.4.3, such Grantor shall promptly after obtaining knowledge thereof
notify Administrative Agent in writing of any such election or action and, in
such event, shall take all steps necessary to establish Administrative Agent’s
Control thereof.

4.4.4 Performance of Underlying Obligations. Each Grantor shall comply with all
of its obligations in all material respects under any partnership agreement or
limited liability company agreement relating to Pledged Partnership Interests or
Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property.

 

Exhibit G – Page 13



--------------------------------------------------------------------------------

4.4.5 Changes in Capital Structure of Issuers. Without the prior written consent
of Administrative Agent, no Grantor shall vote to enable or take any other
action to cause or permit any issuer of any Pledged Equity Interest to merge or
consolidate unless all the outstanding capital stock or other Equity Interests
of the surviving or resulting corporation, limited liability company,
partnership, or other entity which is issued to any Grantor is, upon such merger
or consolidation, pledged and perfected hereunder; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Controlled Foreign Corporation, then such Grantor shall
only be required to pledge equity interests in accordance with Section 2.1.

4.4.6 Consent of Grantor. Each Grantor consents to the grant by each other
Grantor of the Security Interest in all Investment Related Property to
Administrative Agent and, without limiting the foregoing, during the
continuation of an Event of Default, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Administrative Agent or its
nominee and to the substitution of Administrative Agent or its nominee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

4.4.7 Voting of Pledged Equity Interests. Other than during the continuation of
an Event of Default, each Grantor is entitled to exercise all voting rights
pertaining to any Pledged Equity Interests; provided, however, that no vote
shall be cast or consent, waiver, or ratification given or action taken which
would violate any provision of this Security Agreement, Section 7.12 of the
Credit Agreement, or any provision of any other Loan Document. During the
continuation of an Event of Default, the right to vote any Pledged Equity
Interests shall be vested exclusively in Administrative Agent upon notice from
the Administrative Agent to such Grantor. To this end, each Grantor hereby
irrevocably constitutes and appoints Administrative Agent the proxy and
attorney-in-fact of such Grantor, with full power of substitution, to vote, and
to act with respect to, any and all Pledged Equity Interests standing in the
name of such Grantor or with respect to which such Grantor is entitled to vote
and act, subject to the agreement that such proxy may be exercised only if an
Event of Default has occurred and is continuing. The proxy herein granted is
coupled with an interest, is irrevocable, and shall continue until the
termination of this Security Agreement pursuant to Section 6.1.

4.4.8 Controlled Foreign Corporations. Immediately upon the amendment of the
Internal Revenue Code to allow the pledge of greater than two-thirds of the
voting power of capital stock in a Controlled Foreign Corporation without
potential adverse Tax consequences and at the request of any Lender (which
request shall be made through the Administrative Agent), each applicable Grantor
shall promptly (i) pledge to the Administrative Agent a first priority
continuing security interest in, and Lien upon, such greater portion of capital
stock of each such Controlled Foreign Corporation, and (ii) execute and deliver
to Administrative Agent all such other assignments, certificates, supplemental
documents, and financing statements, and do all other acts or things as
Administrative Agent may reasonably request in order to create, evidence, and
perfect such security interest and Lien.

4.5 Collateral in Trust. Each Grantor will hold in trust (and not commingle with
other assets of Grantor) for Administrative Agent all Collateral that is chattel
paper, Instruments, Collateral Notes, Pledged Investment Property in
certificated form, or documents at any time received by Grantor, endorse each
such Instrument to the order of Administrative Agent (but the failure of the
same to be so endorsed shall not impair the Security Interest thereon), and
promptly deliver same to Administrative Agent.

 

Exhibit G – Page 14



--------------------------------------------------------------------------------

4.5.1 Control. Each Grantor will execute all documents and take any action
required by Administrative Agent in order for Administrative Agent to obtain
Control with respect to Collateral consisting of Commodities Accounts,
Securities Accounts, Deposit Accounts (other than Excluded Payroll Accounts),
uncertificated Investment Related Property, and “letter-of-credit rights”, and
electronic chattel paper (other than as set forth in Section 6.12(b) of the
Credit Agreement). If any Grantor at any time holds or acquires an interest in
any electronic chattel paper or any “transferable record,” as that term is
defined in the federal Electronic Signatures in Global and National Commerce
Act, or in the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify Administrative Agent thereof
and, at the request of Administrative Agent, take such action as Administrative
Agent may reasonably request to vest in Administrative Agent control under the
UCC of such electronic chattel paper or control under the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.

4.6 Intellectual Property.

4.6.1 Maintenance of Rights. Each Grantor shall preserve and maintain all of its
material rights in the Intellectual Property that is material in its business
and protect such Intellectual Property from infringement, unfair competition,
cancellation, or dilution by all appropriate action necessary in such Grantor’s
reasonable business judgment, including the commencement and prosecution of
legal proceedings to recover damages for infringement and to defend and preserve
its rights in the Intellectual Property.

4.6.2 No Abandonment. No Grantor may abandon any of the Intellectual Property
necessary to the conduct of its business in the exercise of such Grantor’s
reasonable business judgment.

4.6.3 Licenses. (a) Without the prior written consent of Administrative Agent,
no Grantor shall sell or assign any of its interest in any of the Intellectual
Property that is material in its business, other than sales or assignments in
the ordinary course of business for full and fair consideration or as otherwise
permitted pursuant to and in accordance with the Loan Documents; and (b) each
Grantor shall maintain the quality of any and all products and services with
respect to which the Intellectual Property that is material in its business is
used.

4.6.4 Additional Intellectual Property. Each Grantor shall execute and deliver
any and all documents, each in form and substance satisfactory to Administrative
Agent, as Administrative Agent may reasonably request to evidence and perfect
Administrative Agent’s Lien on any Intellectual Property.

4.6.5 Obligation upon Default. During the continuation of an Event of Default,
each Grantor shall use its reasonable efforts to obtain any consents, waivers,
or agreements necessary to enable Administrative Agent to exercise its rights
and remedies with respect to the Intellectual Property.

4.6.6 Security Agreements. Unless otherwise agreed to by the Administrative
Agent, each Debtor will execute and deliver to the Administrative Agent for
filing in (i) the United States Copyright Office a short-form copyright security
agreement substantially in the form attached hereto as Exhibit A, (ii) the
United States Patent and Trademark Office a short-form patent security agreement
substantially in the form attached hereto as Exhibit B and (iii) the United
States Patent and Trademark Office a short-form trademark security agreement
substantially in the form attached hereto as Exhibit C (in each case with such
changes as may be agreed to by the Administrative Agent). Upon request of the
Administrative Agent, each Debtor shall execute and deliver, and have recorded,
any and all additional agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in any Intellectual Property and the goodwill and
general intangibles of such Debtor relating thereto or represented thereby.

 

Exhibit G – Page 15



--------------------------------------------------------------------------------

4.7 Deposit, Commodity, and Securities Accounts. With respect to any Deposit
Account, Commodity Account or Securities Account, each Grantor shall
(a) maintain such accounts at the institutions described on Schedule 3.8 or such
additional institutions as to which such Grantor has complied with clause
(b) hereof; (b) deliver to each depository bank and security intermediary, a
Control Agreement in form and substance reasonably satisfactory to
Administrative Agent, with respect to each such account (other than Excluded
Payroll Accounts and such accounts subject to the exemption set forth in
Section 6.12(b) of the Credit Agreement) and obtain the execution of such
Control Agreements; and (c) deliver to Administrative Agent all certificates or
Instruments, if any, now or hereafter representing or evidencing such Deposit
Accounts, Commodity Accounts or Securities Accounts (other than Excluded Payroll
Accounts and such accounts subject to the exemption set forth in Section 6.12(b)
of the Credit Agreement) accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to
Administrative Agent. Without Administrative Agent’s prior written consent, no
Grantor shall establish any additional Deposit Accounts, Securities Accounts or
Commodities Accounts(other than Excluded Payroll Accounts and such accounts
subject to the exemption set forth in Section 6.12(b) of the Credit Agreement)
unless such accounts are subject to Administrative Agent’s exclusive Control.

4.8 Commercial Tort Claims. Except as set forth in Section 6.12(b) of the Credit
Agreement, if any Grantor at any time holds or acquires a commercial tort claim,
such Grantor shall (a) as promptly as practicable forward to Administrative
Agent written notification of any and all such commercial tort claims, including
any and all actions, suits, and proceedings before any court or Governmental
Authority by or affecting such Grantor; and (b) execute and deliver such
statements, documents, and notices and do and cause to be done all such things
as may be required by Administrative Agent, or required by applicable Laws,
including all things which may from time to time be necessary under the UCC to
fully create, preserve, perfect, and protect the priority of the Security
Interest in any commercial tort claims.

4.9 Letters-of-Credit Rights. Except as set forth in Section 6.12(b) of the
Credit Agreement, if any Grantor is at any time a beneficiary under a letter of
credit now or hereafter issued in favor of any Grantor, such Grantor shall
promptly notify Administrative Agent thereof in writing and, at Administrative
Agent’s request, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to Administrative Agent, either (a) arrange
for the issuer or any confirmer of such letter of credit to consent to an
assignment to Administrative Agent of the proceeds of any drawing under the
letter of credit or (b) arrange for Administrative Agent to become the
transferee beneficiary of the letter of credit, with Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied to the Secured Obligations as provided in the Credit
Agreement.

4.10 Modification of Accounts. In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts. Except
in the ordinary course of business and except when an Event of Default pursuant
to Section 8.01(a) of the Credit Agreement has occurred and is continuing
(whether by reason of failure to pay as a result of acceleration or otherwise),
each Grantor shall not (i) grant any extension of time for any payment with
respect to any of the accounts, (ii) compromise, compound, or settle any of the
accounts for less than the full amount thereof, (iii) release, in whole or in
part, any Person liable for payment of any of the accounts, (iv) allow any
credit or discount for payment with respect to any account other than trade
discounts granted in the ordinary course of business, (v) release any Lien or
guaranty securing any account, or (vi) modify or substitute, or permit the
modification or substitution of, any contract to which any of the Collateral
which is accounts relates.

 

Exhibit G – Page 16



--------------------------------------------------------------------------------

4.11 Federal, State or Municipal Claims. Each Grantor will notify Administrative
Agent of any Collateral which constitutes a claim against a Governmental
Authority, or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state, or municipal law.

4.12 Certificates of Title. Upon the request of Administrative Agent to the
extent required pursuant to Section 6.12(b) of the Credit Agreement, if
certificates of title are issued or outstanding with respect to any of the
Vehicles or other Collateral, each Grantor shall cause the Security Interest to
be properly noted thereon.

4.13 Impairment of Collateral. No Grantor shall use any of the Collateral, or
permit the same to be used, (i) for any unlawful purpose, (ii) in any manner
that is reasonably likely, individually or in the aggregate, to materially
adversely impair the value or usefulness of the Collateral, or (iii) in any
manner inconsistent with the provisions or requirements of any policy of
insurance thereon.

4.14 Insurance. During the continuation of an Event of Default, Administrative
Agent may require each Grantor to instruct the insurance carriers that in the
event of any loss thereunder, the carriers shall make payment for such loss to
Administrative Agent and not to Grantor and Administrative Agent jointly. All
loss recoveries received by Administrative Agent upon any such insurance, during
the continuation of an Event of Default, may be applied to the Secured
Obligations by Administrative Agent in accordance with the terms of the Credit
Agreement, and any deficiency thereon shall be paid by Grantors to
Administrative Agent, on demand.

4.15 Further Assurances. At Grantors’ expense and Administrative Agent’s request
(i) file or cause to be filed such applications and take such other actions as
Administrative Agent may request to obtain the consent or approval of any
Governmental Authority to Administrative Agent’s rights hereunder in or with
respect to the Collateral or the other Loan Documents, including, without
limitation, the right to sell all the Collateral during the continuation of an
Event of Default, without additional consent or approval from such Governmental
Authority (and, because each Grantor agrees that Administrative Agent’s remedies
at law for failure of Grantors to comply with this provision would be inadequate
and that such failure would not be adequately compensable in damages, each
Grantor agrees that its covenants in this provision may be specifically
enforced); (ii) from time to time promptly execute and deliver to Administrative
Agent all such other assignments, certificates, supplemental documents, and
financing statements, and do all other acts or things as Administrative Agent
may reasonably request in order to create, evidence, perfect, continue, and
preserve the priority of the Security Interest and to carry out the provisions
of this Security Agreement; and (iii) pay all filing fees in connection with any
financing, continuation, or termination statement or other instrument with
respect to the Security Interests.

4.16 Additional Grantors. Upon the execution and delivery by any person of a
security agreement supplement in form and substance satisfactory to
Administrative Agent (each a “Security Agreement Supplement”), (a) such person
shall be and become a Grantor hereunder and each reference in this Security
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such person, and (b) the supplemental Schedules 3.5, 3.6, 3.8, 3.13
and 3.14 attached to each Security Agreement Supplement shall be incorporated
into and become a part of Schedules 3.5, 3.6, 3.8, 3.13 and 3.14 respectively,
hereto, and Administrative Agent may attach such supplemental exhibits to such
Schedules; and each reference to such Schedules means and be a reference to such
Schedules as supplemented pursuant to each Security Agreement Supplement.

4.17 Future Assets of Grantors. Each Grantor shall ensure that the documents
which govern its future Investments do no restrict the ability of such Grantor
to subject any such Investment to the Lien and Security Interest of this
Security Agreement and the other Loan Documents.

 

Exhibit G – Page 17



--------------------------------------------------------------------------------

ARTICLE V

RIGHTS AND REMEDIES

5.1 Remedies. During the continuation of an Event of Default, Administrative
Agent may exercise any and all of the following rights and remedies:

5.1.1 Contractual Remedies. Those rights and remedies provided in this Security
Agreement or any other Loan Document, provided that this Section 5.1.1 shall not
limit any rights or remedies available to Administrative Agent prior to the
occurrence of an Event of Default.

5.1.2 Legal Remedies. Those rights and remedies available to a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) or
under any other applicable Laws (including, subject to the provisions of
Section 11.08 of the Credit Agreement, any Law governing the exercise of a
bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement, including applying by appropriate judicial proceedings for
the appointment of a receiver for all or any part of the Collateral (and
Grantors hereby consent to such appointment).

5.1.3 Disposition of Collateral. Without notice, except as specifically provided
in Section 5.2.3 or elsewhere herein, sell, lease, assign, grant an option, or
options to purchase or otherwise dispose of the Collateral or any part thereof
in one or more parcels at public or private sale or at any broker’s board or on
any securities exchange, for cash, on credit or for future delivery, and upon
such other terms as Administrative Agent may deem commercially reasonable.
Neither Administrative Agent’s compliance with any applicable state or federal
Law in the conduct of such sale, nor its disclaimer of any warranties relating
to the Collateral, shall be considered to affect the commercial reasonableness
of such sale. Each Grantor hereby waives (to the extent permitted by applicable
Laws) all rights of redemption, stay, and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.

5.1.4 Distributions. Upon request of the Administrative Agent, cause all
payments and distributions made to any Grantor upon or with respect to the
Collateral to be paid or delivered to Administrative Agent, and each Grantor
agrees to take all such action as Administrative Agent may deem necessary to
cause all such payments and distributions to be made to Administrative Agent.
Further, Administrative Agent shall have the right, at any time during the
continuation of an Event of Default, to notify and direct any issuer to
thereafter make all payments, dividends, and any other distributions payable in
respect thereof directly to Administrative Agent. Such issuer shall be fully
protected in relying on the written statement of Administrative Agent that it
then holds a Security Interest which entitles it to receive such payments and
distributions. Any and all money and other property paid over to or received by
Administrative Agent hereunder shall be retained by Administrative Agent as
additional Collateral hereunder and may be applied in accordance with
Section 5.10.

5.1.5 Control. Administrative Agent shall have the right, at any time during the
continuation of an Event of Default, pursuant to the applicable Control
Agreement, to notify and direct each institution in which any Grantor maintains
a Deposit Account, Commodities Account, or Securities Account that is subject to
a Control Agreement, to thereafter take all instructions with respect thereto
solely from Administrative Agent, to hold each Deposit Account, Commodities
Account, and Securities Account (together with all monies, Instruments,
certificates, checks, drafts, wire transfer receipts, trust receipts,
securities, Investments, or other assets therein) solely for the benefit of
Administrative Agent, and thereafter to make any payments and any other
distributions payable in respect thereto directly to Administrative Agent, and
to provide all statements or reports to Administrative Agent relative to such
Deposit Accounts, Commodities Accounts, and Securities

 

Exhibit G – Page 18



--------------------------------------------------------------------------------

Accounts. Each such institution shall be fully protected in relying on the
written statement of Administrative Agent that it then holds a Security Interest
which entitles it to exercise Control over such assets. Any and all money and
other property paid over to or received by Administrative Agent hereunder shall
be retained by Administrative Agent as additional Collateral hereunder and may
be applied in accordance with Section 5.10. The Administrative Agent shall not
have the right to exercise control over Deposit Accounts, Commodities Accounts
or Securities Accounts unless an Event of Default has occurred and is
continuing.

5.1.6 Use of Premises. Administrative Agent shall be entitled to occupy and use
any premises owned or leased by any Grantor where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay such Grantor for such use and occupancy.

5.2 Grantors’ Obligations Upon an Event of Default.

5.2.1 Assembly of Collateral. Upon the request of Administrative Agent, on and
during the continuation of an Event of Default, each Grantor will assemble and
make available to Administrative Agent the Collateral and all records relating
thereto at any place or places specified by Administrative Agent.

5.2.2 Secured Party Access. Upon the request of Administrative Agent, on and
during the continuation of an Event of Default, each Grantor will permit
Administrative Agent, by Administrative Agent’s representatives and agents, to
enter any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral and to remove all or any part of the Collateral.

5.2.3 Notice of Disposition of Collateral. Each Grantor hereby waives notice of
the time and place of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made. To the
extent such notice may not be waived under applicable Law, any notice of the
time and place of any public sale or the time after which any private sale or
other disposition of all or any part of the Collateral may be made shall be
deemed reasonable if sent to any Grantor, addressed as set forth in
Section 6.16, at least ten (10) days prior to (a) the date of any such public
sale or (b) the time after which any such private sale or other disposition may
be made. Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given; provided
that, if any of the Collateral threatens to decline speedily in value or is of
the type customarily sold on a recognized market, Administrative Agent may sell
or otherwise dispose of the Collateral without notification, advertisement, or
other notice of any kind, provided that any such Collateral that is of a type
continuously sold on a recognized market is sold on such market. Subject to the
provisions of applicable Laws, Administrative Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by applicable Laws, be made at the time and place to
which the sale was postponed, or Administrative Agent may further postpone such
sale by announcement made at such time and place.

5.3 Condition of Collateral; Warranties. Administrative Agent has no obligation
to clean-up or otherwise prepare the Collateral for sale. Administrative Agent
may sell the Collateral without giving any warranties as to the Collateral.
Administrative Agent may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

Exhibit G – Page 19



--------------------------------------------------------------------------------

5.4 Collection of Receivables. During the continuation of an Event of Default,
Administrative Agent may at any time, by giving Grantors written notice, elect
to require that the Receivables be paid directly to Administrative Agent. In
such event, each Grantor shall, and shall permit Administrative Agent to,
promptly notify the Obligors with respect to the Receivables of Administrative
Agent’s interest therein and direct such Account Debtors to make payment of all
amounts then or thereafter due under the Receivables directly to Administrative
Agent. Upon receipt of any such notice from Administrative Agent, each Grantor
shall thereafter hold in trust for Administrative Agent, all amounts and
proceeds received by it with respect to the Receivables and immediately and at
all times thereafter deliver to Administrative Agent all such amounts and
proceeds in the same form as so received, whether by cash, check, draft or
otherwise, with any necessary endorsements. Administrative Agent shall hold and
apply funds so received as provided by the terms of Section 5.10. Administrative
Agent shall have the right in its own name or in the name of the applicable
Grantor to demand, collect, receive, receipt for, sue for, compound, and give
acquittances for any and all amounts due or to become due with respect to
Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of the applicable Grantor on any notes, acceptances, checks,
drafts, money orders, or other evidences of payment on Collateral that may come
into the possession of Administrative Agent or any Administrative Agent; to sign
the name of the applicable Grantor on any invoice or bill of lading relating to
any Collateral, on any drafts against Obligors or other Persons making payment
with respect to Collateral, on assignments and verifications of accounts or
other Collateral and on notices to Obligors making payment with respect to
Collateral; to send requests for verification of obligations to any Obligor; and
to do all other acts and things necessary to carry out the intent of this
Security Agreement. If during the continuation of an Event of Default, any
Obligor fails or refuses to make payment on any Collateral when due,
Administrative Agent is authorized, in its sole discretion, either in its own
name or in the name of Grantors, to take such action as Administrative Agent
shall deem appropriate for the collection of any amounts owed with respect to
the Collateral or upon which a delinquency exists. Each Grantor agrees that
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the Obligor on any
Receivable, accept in full payment of any Receivable such amount as
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by Administrative Agent shall be commercially
reasonable so long as Administrative Agent acts in good faith based on
information known to it at the time it takes any such action. Regardless of any
other provision hereof, however, Administrative Agent shall never be liable for
its failure to collect, or for its failure to exercise diligence in the
collection of, any amounts owed with respect to the Collateral, nor shall it be
under any duty whatsoever to anyone except Grantors to account for funds that it
shall actually receive hereunder.

5.5 Cash Collateral Account. During the continuation of an Event of Default,
Administrative Agent shall have, and Grantor hereby grants to Administrative
Agent, the right and authority to transfer all funds on deposit in the Deposit
Accounts (other than the Excluded Deposit Accounts), Securities Accounts, and
Commodities Accounts to a Cash Collateral Account (herein so called) maintained
with a depository institution acceptable to Administrative Agent and subject to
the exclusive direction, domain, and Control of Administrative Agent, and no
disbursements or withdrawals shall be permitted to be made by any Grantor from
such Cash Collateral Account. Such Cash Collateral Account shall be subject to
the Security Interest herein created, and each Grantor hereby grants a security
interest to Administrative Agent (for the benefit of Secured Parties) in and to,
such Cash Collateral Account and all monies, checks, drafts, and other items
ever received by Grantor for deposit therein. Furthermore, Administrative Agent
shall have the right, at any time in its discretion after an Event of Default
has occurred and is continuing without notice to any Grantor, (i) to transfer to
or to register in the name of Administrative Agent or any nominee any Collateral
consisting of certificates of deposit or deposit instruments, Instruments,
Investments, or Investment Related Property constituting Deposit Accounts (other
than Excluded Payroll Accounts), Securities Accounts, or Commodities Accounts
and shall have the right to exchange such certificates or instruments
representing Deposit Accounts (other than Excluded Payroll Accounts) for
certificates or instruments of smaller or larger denominations and (ii) to take
and apply against the Secured Obligations any and all funds then or thereafter
on deposit in the Cash Collateral Account or otherwise constituting Deposit
Accounts (other than Excluded Payroll Accounts).

 

Exhibit G – Page 20



--------------------------------------------------------------------------------

5.6 Intellectual Property. During the continuation of an Event of Default,
Administrative Agent may require that each Grantor assign all of its right,
title, and interest in and to the Intellectual Property or any part thereof to
Administrative Agent or such other Person as Administrative Agent may designate
pursuant to documents satisfactory to Administrative Agent. If no Event of
Default has occurred, Grantors shall have the exclusive right and license to use
the Intellectual Property in the ordinary course of business and the exclusive
right to grant to other persons licenses and sublicenses with respect to the
Intellectual Property for full and fair consideration.

5.7 Record Ownership of Securities. During the continuation of an Event of
Default, Administrative Agent may have any Pledged Equity Interests or other
Investment Property that is in the possession of Administrative Agent, or its
nominee or nominees, registered in its name, or in the name of its nominee or
nominees on behalf of Administrative Agent; and, as to any Pledged Equity
Interest or other Investment Related Property so registered, Administrative
Agent shall (if applicable) execute and deliver (or cause to be executed and
delivered) to the applicable Grantor all such proxies, powers of attorney,
dividend coupons or orders, and other documents as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise any voting rights
and powers which it is entitled to exercise under this Security Agreement or to
receive any dividends and other distributions and payments in respect of such
Collateral or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.

5.8 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, or the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”) and applicable state securities laws, Administrative Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. During the continuation of an
Event of Default, Administrative Agent may exercise its right to sell any or all
of the Investment Related Property, and upon written request, each Grantor shall
and shall use its best efforts to cause, each issuer of any Investment Related
Property to be sold hereunder, from time to time to furnish to Administrative
Agent all such information as Administrative Agent may request in order to
determine the number and nature of interest, shares, or other instruments
included in the Investment Related Property which may be sold by Administrative
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder. In case of any
sale of all or any part of the Investment Related Property on credit or for
future delivery, such Collateral so sold may be retained by Administrative Agent
until the selling price is paid by the purchaser thereof, but Administrative
Agent shall not incur any liability in case of the failure of such purchaser to
take up and pay for such assets so sold and in case of any such failure, such
Collateral may again be sold upon like notice. Administrative Agent, instead of
exercising the power of sale herein conferred upon them, may proceed by a suit
or suits at law or in equity to foreclose security interests created hereunder
and sell such Investment Related Property, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.

 

Exhibit G – Page 21



--------------------------------------------------------------------------------

5.9 Sales on Credit. If Administrative Agent sells any of the Collateral upon
credit, Grantors will be credited only with payments actually made by the
purchaser, received by the Administrative Agent, and applied to the indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantors shall be credited
with the proceeds of the sale.

5.10 Application of Proceeds. Administrative Agent shall apply the proceeds of
any sale or other disposition of the Collateral in accordance with the terms and
conditions of the Credit Agreement. Any surplus remaining shall be delivered to
Grantors or as a court of competent jurisdiction may direct. If the proceeds of
any sale or disposition are insufficient to pay the Secured Obligations in full,
Grantors shall remain liable for any deficiency and the fees of any attorneys
employed by Administrative Agent to collect such deficiency.

5.11 Performance. If any Grantor fails to keep the Collateral in good repair,
working order, and condition, as required by this Security Agreement, the other
Loan Documents, and any applicable Loan Document, or fails to pay when due all
Taxes on any of the Collateral in the manner required by this Security
Agreement, the other Loan Documents and any applicable Loan Document, or fails
to preserve the priority of the Security Interest in any of the Collateral, or
fails to keep the Collateral insured as required by this Security Agreement, or
otherwise fails to perform any of its obligations under this Security Agreement,
the other Loan Documents, or any applicable Loan Document with respect to the
Collateral, then Administrative Agent may, at its option, but without being
required to do so, make such repairs, pay such Taxes, prosecute or defend any
suits in relation to the Collateral, or insure and keep insured the Collateral
in any amount deemed appropriate by Administrative Agent, or take all other
action which any Grantor is required, but has failed or refused, to take under
this Security Agreement and the other Loan Documents. Each Grantor shall,
jointly and severally, reimburse Administrative Agent for any amounts paid by
Administrative Agent pursuant to this Section 5.11. Each Grantor’s obligation to
reimburse Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

5.12 Use and Operation of Collateral. Should any Collateral come into the
possession of Administrative Agent, Administrative Agent may use or operate such
Collateral for the purpose of preserving it or its value pursuant to the order
of a court of appropriate jurisdiction or in accordance with any other rights
held by Administrative Agent in respect of such Collateral. Each Grantor
covenants to promptly reimburse and pay to Administrative Agent, at
Administrative Agent’s request, the amount of all reasonable expenses
(including, without limitation, the cost of any insurance and payment of Taxes
or other charges) incurred by Administrative Agent in connection with its
custody and preservation of Collateral, and all such expenses, costs, Taxes, and
other charges shall bear interest at the Default Rate until repaid and, together
with such interest, shall be payable by Grantors to Administrative Agent upon
demand and shall become part of the Secured Obligations. However, the risk of
accidental loss or damage to, or diminution in value of, Collateral is on
Grantors, and Administrative Agent shall have no liability whatever for failure
to obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to
Collateral that is in the possession of Administrative Agent, Administrative
Agent shall have no duty to fix or preserve rights against prior parties to such
Collateral and shall never be liable for any failure to use diligence to collect
any amount payable in respect of such Collateral, but shall be liable only to
account to Grantors for what it may actually collect or receive thereon. The
provisions of this Section 5.12 are applicable whether or not an Event of
Default has occurred or is continuing.

 

Exhibit G – Page 22



--------------------------------------------------------------------------------

5.13 Power of Attorney. Each Grantor hereby irrevocably constitutes and appoints
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Grantor or in its own name, to take,
upon the occurrence and during the continuation of an Event of Default, any and
all action and to execute any and all documents and instruments which
Administrative Agent at any time and from time to time deems necessary or
desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, each Grantor hereby gives
Administrative Agent the power and right on behalf of such Grantor and in its
own name to do any of the following the occurrence and during the continuation
of an Event of Default), without notice to or the consent of Grantor:

5.13.1 to transfer any and all funds on deposit in the Deposit Accounts (other
than Excluded Payroll Accounts) to the Cash Collateral Account as set forth
herein;

5.13.2 to receive, endorse, and collect any drafts or other instruments or
documents in connection with the exercise of any rights or remedies pursuant to
this Security Agreement (provided that this Section 5.13.2 is not intended to
authorize the Administrative Agent to exercise rights or remedies against
Excluded Payroll Accounts or Excluded ESCO Accounts);

5.13.3 to use the Intellectual Property or to grant or issue any exclusive or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act necessary for the Administrative Agent to assign, pledge,
convey, or otherwise transfer title in or dispose of the Intellectual Property
to any other Person;

5.13.4 to demand, sue for, collect, or receive, in the name of the applicable
Grantor or in its own name, any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral and, in
connection therewith, endorse checks, notes, drafts, acceptances, money orders,
documents of title or any other instruments for the payment of money under the
Collateral or any policy of insurance;

5.13.5 to pay or discharge Taxes, Liens, or other encumbrances levied or placed
on or threatened against the Collateral;

5.13.6 to notify post office authorities to change the address for delivery of
each Grantor to an address designated by Administrative Agent and to receive,
open, and dispose of mail addressed to any Grantor; and

5.13.7 (a) to direct account debtors and any other parties liable for any
payment under any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to Administrative Agent or as
Administrative Agent shall direct; (b) to receive payment of and receipt for any
and all monies, claims, and other amounts due and to become due at any time in
respect of or arising out of any Collateral; (c) to sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, proxies, stock powers,
verifications, and notices in connection with accounts and other documents
relating to the Collateral; (d) to commence and prosecute any suit, action, or
proceeding at Law or in equity in any court of competent jurisdiction to collect
the Collateral or any part thereof and to enforce any other right in respect of
any Collateral; (e) to defend any suit, action, or proceeding brought against
any Grantor with respect to any Collateral; (f) to settle, compromise, or adjust
any suit, action, or proceeding described above and, in connection therewith, to
give such discharges or releases as Administrative Agent may deem appropriate;
(g) to exchange any of the Collateral for other property upon any merger,
consolidation, reorganization, recapitalization, or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depositary, transfer agent, registrar, or other designated agency
upon such terms as Administrative Agent may determine; (h) to add or release any
guarantor, indorser, surety, or other

 

Exhibit G – Page 23



--------------------------------------------------------------------------------

party to any of the Collateral; (i) to renew, extend, or otherwise change the
terms and conditions of any of the Collateral; (j) to endorse the applicable
Grantor’s name on all applications, documents, papers, and instruments necessary
or desirable in order for Administrative Agent to use or maintain any of the
Intellectual Property; (k) to make, settle, compromise or adjust any claims
under or pertaining to any of the Collateral (including claims under any policy
of insurance); (l) to execute (if necessary) on behalf of each Grantor any
financing statements or continuation statements with respect to the Security
Interests created hereby, and to do any and all acts and things to protect and
preserve the Collateral, including, without limitation, the protection and
prosecution of all rights included in the Collateral; and (m) to sell, transfer,
pledge, convey, make any agreement with respect to or otherwise deal with any of
the Collateral as fully and completely as though Administrative Agent were the
absolute owner thereof for all purposes, and to do, at Administrative Agent’s
option and Grantors’ expense, at any time, or from time to time, all acts and
things which Administrative Agent deems necessary to protect, preserve,
maintain, or realize upon the Collateral and Administrative Agent’s security
interest therein.

This power of attorney is a power coupled with an interest and shall be
irrevocable until this Security Agreement is terminated in accordance with
Section 6.1. Administrative Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Administrative Agent in this Security Agreement, and shall
not be liable for any failure to do so or any delay in doing so. None of
Administrative Agent nor any Person designated by Administrative Agent shall be
liable for any act or omission or for any error of judgment or any mistake of
fact or law except for their willful misconduct, gross negligence, or violation
of law as determined by a court of competent jurisdiction in a final and
nonappealable judgment. This power of attorney is conferred on Administrative
Agent solely to protect, preserve, maintain, and realize upon its Security
Interest in the Collateral. Administrative Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve, or
maintain any Lien given to secure the Collateral. Each Grantor ratifies and
approves all acts of such attorney in the absence of its willful misconduct or
gross negligence.

5.14 Subrogation. If any of the Secured Obligations are given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Administrative Agent and Secured Parties shall be, and are hereby, subrogated to
all of the rights, titles, interests, and Liens securing the indebtedness so
renewed, extended, or paid.

5.15 Indemnification. Each Grantor hereby assumes all liability for the
Collateral, for the Security Interest, and for any use, possession, maintenance,
and management of, all or any of the Collateral, including, without limitation,
any Taxes arising as a result of, or in connection with, the transactions
contemplated herein, and agrees to assume liability for, and to indemnify and
hold Administrative Agent and each Secured Party harmless from and against, any
and all claims, causes of action, or liability, for injuries to or deaths of
Persons and damage to property, howsoever arising from or incident to such use,
possession, maintenance, and management, whether such Persons be agents or
employees of such Grantor or of third parties, or such damage be to property of
such Grantor or of others, and any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by any Grantor or
any of its Subsidiaries or any environmental liability related in any way to any
Grantor or any of its Subsidiaries. Each Grantor agrees to indemnify, save, and
hold Administrative Agent and each Secured Party harmless from and against, and
covenants to defend Administrative Agent and each Secured Party against, any and
all losses, damages, claims, costs, penalties, liabilities, and expenses
(collectively, “Claims”), including, without limitation, court costs and
attorneys’ fees, and any of the foregoing ARISING FROM THE NEGLIGENCE OF
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, OR ANY OF THEIR RESPECTIVE
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES, howsoever
arising or incurred because of, incident to, or

 

Exhibit G – Page 24



--------------------------------------------------------------------------------

with respect to Collateral or any use, possession, maintenance, or management
thereof; provided, however, that the indemnity set forth in this Section 5.15
will not apply to Claims caused by the gross negligence or willful misconduct of
Administrative Agent or any Secured Party or any of its officers, employees,
agents, advisors, or representatives, as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

ARTICLE VI

GENERAL PROVISIONS

6.1 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of any Secured Party
which would give rise to any Secured Obligations are outstanding under the
Credit Agreement or the other Loan Documents; provided that the termination of
this Security Agreement under this Section 6.1 is subject to Section 6.5.

6.2 Joint and Several Obligations of Grantors.

6.2.1 Each Grantor is accepting joint and several liability hereunder with each
other Grantor party to this Security Agreement in consideration of the financial
accommodation to be provided by the holders of the Secured Obligations, for the
mutual benefit, directly and indirectly, of each Grantor and in consideration of
the undertakings of each Grantor to accept joint and several liability for the
obligations of each of them.

6.2.2 Each Grantor jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Grantors with respect to the payment and performance of
all of the Secured Obligations, it being the intention of the parties hereto
that all the Secured Obligations shall be the joint and several obligations of
each Grantor without preferences or distinction among them.

6.3 NO RELEASE OF GRANTORS. THE OBLIGATIONS OF GRANTORS UNDER THIS SECURITY
AGREEMENT SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR SHALL GRANTORS BE
DISCHARGED FROM ANY OBLIGATION HEREUNDER, FOR ANY REASON WHATSOEVER (other than
pursuant to Section 6.1) including (and whether or not the same shall have
occurred or failed to occur once or more than once and whether or not Grantors
shall have received notice thereof): (i) the taking or accepting of any other
security or assurance for any or all of the Secured Obligations; (ii) any
release, surrender, exchange, subordination, or loss of any security or
assurance at any time existing in connection with any or all of the Secured
Obligations; (iii) the modification of, amendment to, or waiver of compliance
with any terms of any of the Loan Documents without the notification or consent
of any Grantor, except as required therein (the right to such non-excepted
notification or consent being herein specifically waived by each Grantor); (iv)
the insolvency, bankruptcy, or lack of corporate or trust power of any party at
any time liable for the payment of any or all of the Secured Obligations,
whether now existing or hereafter occurring; (v) any renewal, extension, or
rearrangement of the payment of any or all of the Secured Obligations, either
with or without notice to or consent of any Grantor, or any adjustment,
indulgence, forbearance, or compromise that may be granted or given by
Administrative Agent or any Secured Party to any Grantor or to any other
Guarantor; (vi) any neglect, delay, omission, failure, or refusal of
Administrative Agent or any Secured Party to take or prosecute any action in
connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Secured
Obligations; (vii) any failure of Administrative Agent or any Secured Party to
notify any Grantor of any renewal, extension, or assignment of the Secured
Obligations or any part thereof, or the release of any Collateral or other
security, or of any other action taken or refrained

 

Exhibit G – Page 25



--------------------------------------------------------------------------------

from being taken by Administrative Agent or any Secured Party against any
Grantor or any new agreement between or among Administrative Agent or one or
more Secured Parties and any Grantor, it being understood that except as
expressly provided herein, neither Administrative Agent nor any Secured Party
shall be required to give Grantors any notice of any kind under any
circumstances whatsoever with respect to or in connection with the Secured
Obligations, including notice of acceptance of this Security Agreement or any
Collateral ever delivered to or for the account of Administrative Agent
hereunder; (viii) the illegality, invalidity, or unenforceability of all or any
part of the Secured Obligations against any party obligated with respect thereto
by reason of the fact that the Secured Obligations, or the interest paid or
payable with respect thereto, exceeds the amount permitted by applicable Laws,
the act of creating the Secured Obligations, or any part thereof, is ultra
vires, or the officers, partners, or trustees creating same acted in excess of
their authority, or for any other reason; (ix) if any payment by any party
obligated with respect thereto is held to constitute a preference under
applicable Laws or for any other reason Administrative Agent or any Secured
Party is required to refund such payment or pay the amount thereof to someone
else; or (x) ANY OTHER ACT OR FAILURE TO ACT OR ANY OTHER EVENT OR CIRCUMSTANCE
THAT (A) VARIES THE RISK OF GRANTORS UNDER THIS SECURITY AGREEMENT OR (B) BUT
FOR THE PROVISIONS HEREOF, WOULD, AS A MATTER OF APPLICABLE LAW OR EQUITY,
OPERATE TO REDUCE, LIMIT OR TERMINATE THE OBLIGATIONS OF GRANTORS HEREUNDER OR
DISCHARGE GRANTORS FROM ANY OBLIGATION HEREUNDER.

6.4 Subordination of Certain Claims. Any and all rights and claims of Grantors
against Borrower or against any other Person or property, arising by reason of
any payment by any Grantors to any Secured Party pursuant to the provisions, or
in respect, of this Security Agreement shall be subordinate, junior and subject
in right of payment to the prior and indefeasible payment in full of all Secured
Obligations, and until such time, Grantors defer all rights of subrogation,
contribution, or any similar right and until such time agree not to enforce any
such right or remedy Grantors may now or hereafter have against Borrower, any
endorser, any other Grantor or any other guarantor of all or any part of the
Secured Obligations and any right to participate in, or benefit from, any
security given to Administrative Agent to secure any of the Secured Obligations.
All Liens and security interests of Grantors, whether now or hereafter arising
and howsoever existing, in assets of Grantors or any assets securing the Secured
Obligations shall be and hereby are subordinated to the rights and interests of
Administrative Agent and in those assets until the prior and indefeasible final
payment in full of all Secured Obligations. If any amount shall be paid to
Grantors contrary to the provisions of this Section 6.4 at any time when any of
the Secured Obligations shall not have been indefeasibly paid in full, such
amount shall be held in trust for the benefit of Administrative Agent and shall
forthwith be turned over to Administrative Agent in kind in the form received
(duly endorsed if necessary) to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

6.5 Recovered Payments. The Secured Obligations shall be deemed not to have been
paid, observed or performed, and Grantors’ obligations under this Security
Agreement in respect thereof shall continue and not be discharged, to the extent
that any payment, observance, or performance thereof by any Grantor is recovered
from or paid over by or for the account of Administrative Agent for any reason,
including as a preference or fraudulent transfer or by virtue of any
subordination (whether present or future or contractual or otherwise) of the
Secured Obligations, whether such recovery or payment over is effected by any
judgment, decree or order of any court or governmental agency, by any plan of
reorganization or by settlement or compromise by Administrative Agent or Secured
Parties (whether or not consented to by Grantors) of any claim for any such
recovery or payment over. Each Grantor hereby expressly waives the benefit of
any applicable statute of limitations and agrees that it shall be liable
hereunder whenever such a recovery or payment over occurs.

 

Exhibit G – Page 26



--------------------------------------------------------------------------------

6.6 Waivers. Each Grantor waives demand, notice, protest, notice of acceptance
of this Security Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Secured
Obligations and the Collateral, each Grantor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Administrative Agent may deem advisable. The
Administrative Agent shall have no duty as to the collection or protection of
the Collateral or any income thereon, nor as to the preservation of rights
against prior parties, nor as to the preservation of any rights pertaining
thereto beyond the safe custody thereof. Each Grantor further waives any and all
other suretyship defenses. Further, to the fullest extent permitted by
applicable Laws, each Grantor waives (i) any right to require Administrative
Agent or any Secured Party to proceed against any other Person, to exhaust its
rights in Collateral, or to pursue any other right which Administrative Agent or
any Secured Party may have; (ii) with respect to the Secured Obligations,
presentment and demand for payment, protest, notice of protest and nonpayment,
and notice of the intention to accelerate; and (iii) all rights of marshaling in
respect of any and all of the Collateral. Each Grantor agrees that this Security
Agreement, the Security Interest and all rights, remedies, powers and privileges
provided to the Administrative Agent under this Security Agreement are in
addition to and not in any way affected or limited by any other security now or
at any time held by the Administrative Agent (for the benefit of the Secured
Parties) to secure payment and performance of the Secured Obligations.

6.7 No Waiver; Amendments. No delay or omission of Administrative Agent to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Event of Default, or
an acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment, or other variation of the
terms, conditions, or provisions of this Security Agreement whatsoever shall be
valid unless in writing entered into by Grantors and Administrative Agent and
then only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or afforded by applicable Laws
shall be cumulative and all shall be available to Administrative Agent until the
Secured Obligations have been paid in full.

6.8 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.2.3, 4.4.8,
4.5, 5.4, 5.5, 5.6, 5.10, or 5.11, will cause irreparable injury to
Administrative Agent and Secured Parties, that Administrative Agent and Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of Administrative Agent or Secured Parties to
seek and obtain specific performance of other obligations of such Grantor
contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 6.8 shall be specifically
enforceable against such Grantor.

6.9 Survival. All representations and warranties of each Grantor contained in
this Security Agreement shall survive the execution and delivery of this
Security Agreement. Without prejudice to the survival of any other obligation of
each Grantor hereunder, the obligations of each Grantor under Sections 6.10 and
5.15 shall survive termination of this Security Agreement.

6.10 Expenses. Grantors shall jointly and severally reimburse Administrative
Agent for any and all out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of Administrative Agent) paid or incurred by Administrative Agent in connection
with the preparation, execution, delivery, and administration, of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). In addition, Grantors shall be
jointly and severally obligated to pay all of the costs and expenses incurred by
Administrative Agent, including

 

Exhibit G – Page 27



--------------------------------------------------------------------------------

attorneys’ fees and court costs, in obtaining or liquidating the Collateral, in
enforcing payment of the Secured Obligations, or in the prosecution or defense
of any action or proceeding by or against Administrative Agent or any Grantor
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including any of the foregoing
arising in, arising under or related to a case under any bankruptcy, insolvency,
or similar law. Any and all costs and expenses incurred by each Grantor in the
performance of actions required pursuant to the terms hereof shall be borne
solely by such Grantor.

6.11 Releases. The Administrative Agent shall subordinate or release its Liens
on Collateral, or release a Grantor from this Security Agreement, as provided in
Section 9.10 of the Credit Agreement.

6.12 Multiple Counterparts. This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.

6.13 Parties Bound; Assignment. This Security Agreement shall be binding on each
Grantor and each Grantor’s successors, and assigns and shall inure to the
benefit of Administrative Agent and Secured Parties and their respective
successors and assigns.

6.13.1 Administrative Agent is the agent for each Secured Party, the Security
Interest and all rights granted to Administrative Agent hereunder or in
connection herewith are for the benefit of each Secured Party, and
Administrative Agent may, subject to the terms and conditions of the Credit
Agreement, without the joinder of any Secured Party, exercise any and all rights
in favor of Administrative Agent or Secured Parties hereunder, including,
without limitation, conducting any foreclosure sales hereunder, and executing
full or partial releases hereof, amendments or modifications hereto, or consents
or waivers hereunder. The rights of each Secured Party vis-à -vis Administrative
Agent and each other Secured Party are subject to the Credit Agreement and may
(to the extent permitted under the Credit Agreement) be subject to one or more
separate agreements between or among such parties, but no Grantor need inquire
about any such agreement or be subject to any terms thereof unless such Grantor
specifically joins therein; and consequently, no Grantor nor any Grantor’s
successors or assigns shall be entitled to any benefits or provisions of any
such separate agreements or be entitled to rely upon or raise as a defense, in
any manner whatsoever, the failure or refusal of any party thereto to comply
with the provisions thereof except to the extent the Borrower’s consent is
expressly required under the Credit Agreement to consent to certain amendments
thereunder.

6.13.2 No Grantor may, without the prior written consent of Administrative Agent
and Secured Parties, assign any of its rights, duties, or obligations hereunder.

6.14 GOVERNING LAW. The laws of the State of New York and of the United States
of America shall govern the rights and duties of the parties to this Security
Agreement and the validity, construction, enforcement, and interpretation of
this Security Agreement, except to the extent that the laws of another
jurisdiction govern the creation, perfection, validity, or enforcement of Liens
under this Security Agreement.

 

Exhibit G – Page 28



--------------------------------------------------------------------------------

6.15 JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

6.15.1 EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

6.15.2 EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 6.15.1. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

6.15.3 EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

6.15.4 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.15.4.

6.16 Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent as provided in
Section 11.02 of the Credit Agreement. All communications and notices hereunder
to the Grantors shall be given to the Grantors at their respective addresses set
forth on Schedule 11.02 of the Credit Agreement or at such other address as
shall be designated by Grantors in a written notice to Administrative Agent.

6.17 Non-Liability of Administrative Agent and Secured Parties. None of
Administrative Agent or any Secured Party shall have any fiduciary
responsibilities to any Grantor; and no provision in this Security Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
Administrative Agent or any Secured Party to any other Secured Party, any
Grantor, or any Subsidiary of any Grantor. None of Administrative Agent or any
Secured Party undertakes any responsibility to any Grantor to review or inform
any Grantor of any matter in connection with any phase of any Grantor’s business
or operations.

6.18 Severability of Provisions. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Exhibit G – Page 29



--------------------------------------------------------------------------------

6.19 Entirety. THIS SECURITY AGREEMENT (AS AMENDED IN WRITING FROM TIME TO TIME)
AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY ANY GRANTOR OR ANY OF ITS
SUBSIDIARIES AND, AS APPLICABLE, ANY OF ADMINISTRATIVE AGENT OR ANY SECURED
PARTY REPRESENT THE FINAL AGREEMENT BETWEEN GRANTORS AND THEIR RESPECTIVE
SUBSIDIARIES, ADMINISTRATIVE AGENT, AND THE SECURED PARTIES, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

6.20 Construction. Administrative Agent and each Grantor acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Security Agreement and the other Loan
Documents with its legal counsel and that this Security Agreement and the other
Loan Documents shall be construed as if jointly drafted by Administrative Agent
and Grantors.

6.21 USA Patriot Act. Each of the Secured Parties that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Secured Party) hereby notifies each Grantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Grantors, which information includes the name and
address of Grantors and other information that will allow such Administrative
Agent or each Secured Party, as applicable, to identify Grantor in accordance
with the Act. Each Grantor shall, promptly following a request for information
by Administrative Agent or any Secured Party, provide all documentation and
other information that Administrative Agent or any such Secured Party requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

6.22 Amendment and Restatement. This Security Agreement amends and restates the
Existing Security Agreement. All liens, claims, rights, titles, interests and
benefits created and granted by the Existing Security Agreement shall continue
to exist, remain valid and subsisting, shall not be impaired or released hereby,
shall remain in full force and effect and are hereby renewed, extended, carried
forward and conveyed as security for the Obligations, in each case, as modified
by the terms hereof.

[Remainder of Page Intentionally Blank.

Signature Page to Follow.]

 

Exhibit G – Page 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and Administrative Agent have caused this
Security Agreement to be executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GRANTORS: _____________________, a _________________

By:  

 

Name:  

 

Title:  

 

[INSERT SIGNATURE BLOCKS FOR OTHER GRANTORS]

 

Signature Page to

Third Amended and Restated Pledge, Assignment, and Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for Secured Parties

By:  

 

Name:  

 

Title:  

 

 

 

Signature Page to

Third Amended and Restated Pledge, Assignment, and Security Agreement



--------------------------------------------------------------------------------

Schedule 3.5

GRANTOR INFORMATION

 

(A)

Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office / Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief Executive Office /Place
of Business (or Residence if
Grantor is a Natural Person)                 

 

(B)

Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

 

Grantor

  

Trade Name or Fictitious Business Name

 

(C)

Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 

Grantor

  

Changes

 

(D)

Financing Statements:

 

Name of Grantor

  

Filing Jurisdiction(s)

 

Schedule 3.5



--------------------------------------------------------------------------------

Schedule 3.6

PROPERTY LOCATIONS

 

(A)

Locations owned by Grantor

 

Name of Grantor

  

Location of Equipment, Inventory, and Fixtures

 

(B)

Locations leased by Grantor as lessee

 

Name of Grantor

  

Location of Equipment, Inventory, and Fixtures

 

(C)

Locations at which Inventory is held in a public warehouse or is otherwise held
by a bailee or on consignment

 

Name of Grantor

  

Location of Equipment, Inventory, and Fixtures

 

(D)

Locations of any other Collateral:

 

Name of Grantor

  

Location

 

(E)

Location(s) of Books and Records:

 

Name of Grantor

  

Location

 

Schedule 3.6



--------------------------------------------------------------------------------

Schedule 3.8

COLLATERAL DESCRIPTIONS

 

(A)

Investment Related Property:

Pledged Stock

 

Grantor

   Stock
Issuer    Class of
Stock    Certificated
(Y/N)    Stock
Certificate
No.    Par
Value    No. of
Pledged Stock    % of
Outstanding
Stock of the
Stock Issuer

Pledged LLC Interests

 

Grantor

   Limited
Liability
Company    Certificated
(Y/N)    Certificate No.
(if any)    No. of Pledged
Units    % of Outstanding
LLC Interests of the
Limited Liability
Company

Pledged Partnership Interests

 

Grantor

   Partnership    Type of
Partnership
Interests (e.g.,
general or
limited)    Certificated
(Y/N)    Certificate
No.
(if any)    % of Outstanding
Partnership Interests
of the Partnership

 

Schedule 3.8



--------------------------------------------------------------------------------

(B)

Securities Accounts, Commodities Accounts, Deposit Account:

Securities Accounts

 

Grantor

   Share of Securities
Intermediary    Account Number    Account Name

Commodity Accounts

 

Grantor

   Name of
Commodities
Intermediary    Account Number    Account Name

Deposit Accounts

 

Grantor

   Name of Depositary
Bank    Account Number    Account Name

 

(C)

Collateral Notes:

 

Grantor

   Issuer    Original
Principal
Amount    Outstanding
Principal
Balance    Issue Date    Maturity Date    Collateral Note
Security

 

Schedule 3.8



--------------------------------------------------------------------------------

(D)

Commercial Tort Claims:

 

Name of Grantor

   Commercial Tort Claims

 

(E)

Letters of Credit:

 

Name of Grantor

   Description of Letters of Credit

 

Schedule 3.8



--------------------------------------------------------------------------------

Schedule 3.13

EXCEPTIONS

 

Schedule 3.13



--------------------------------------------------------------------------------

Schedule 3.14

INTELLECTUAL PROPERTY

PATENTS AND PATENT LICENSES

Item A. Patents

 

Country

   Patent No.    Issue Date    Inventor(s)    Title Pending Patent Applications

Country

   Serial No.    Filing Date    Inventor(s)    Title Patent Applications in
Preparation

Country

   Docket No.    Expected
Filing Date    Inventor(s)    Title

Item B. Patent Licenses

 

Country or

Territory

   Licensor    Licensee    Effective
Date    Expiration
Date    Subject
Matter

 

Schedule 3.14



--------------------------------------------------------------------------------

TRADEMARKS AND TRADEMARK LICENSES

Item A. Trademarks

 

Registered Trademarks

Country

  

Trademark

  

Registration No.

  

Registration Date

Pending Trademark Applications

Country

  

Trademark

  

Serial No.

  

Filing Date

Trademark Applications in Preparation

 

Country

   Trademark    Docket No.    Expected
Filing Date    Products/
Services

Item B. Trademark Licenses

 

Country or

Territory

   Trademark    Licensor    Licensee    Effective
Date        Expiration
Date    

Item C. Material Unregistered Trademarks (not included in Item A above)

 

Country

  

Trademark

COPYRIGHTS AND COPYRIGHT LICENSES

Item A. Copyrights

 

Registered Copyrights

 

Country

   Registration No.    Registration Date    Author(s)    Title

 

Copyright Pending Registration Applications

 

Country

  

Serial No.

  

Filing Date

  

Author(s)

  

Title

Copyright Registration Applications in Preparation

 

Country

   Docket No.    Expected
Filing Date    Author(s)    Title

 

Schedule 3.14



--------------------------------------------------------------------------------

Item B. Copyright Licenses

 

Country or Territory

   Licensor    Licensee    Effective
Date    Expiration
Date

Item C. Material Unregistered Copyrights (not set forth in Item A above)

 

Country

  

Author(s)

  

Title



--------------------------------------------------------------------------------

TRADE SECRET LICENSES

 

Trade Secrets

   Licensor    Licensee    Effective
Date    Expiration
Date

 

Schedule 3.14



--------------------------------------------------------------------------------

EXHIBIT A TO SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of __________, 20__, by [Name(s) of
Grantors to be inserted] (each a “Grantor” and, collectively, the “Grantors”),
in favor of BANK OF AMERICA, N.A., as Administrative Agent (as hereafter
defined) for Secured Parties (as hereafter defined).

W I T N E S S E T H:

WHEREAS, Suburban Propane, L.P., a Delaware limited partnership (“Borrower”) and
Suburban Propane Partners, L.P., a Delaware limited partnership (“Parent”) are
party to that certain Second Amended and Restated Credit Agreement dated as of
March 3, 2016, among the Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (the “Existing Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement
dated as of January 5, 2012, among Borrower, Parent, the lenders party thereto,
and Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of August 1, 2012,
and the Second Amendment to Amended and Restated Credit Agreement dated as of
May 9, 2014), which amended and restated that certain Credit Agreement dated as
of June 26, 2009, among Borrower, Parent, the lenders party thereto, and Bank of
America, N.A., as administrative agent (as amended by the First Amendment to
Credit Agreement dated as of March 9, 2010);

WHEREAS, Grantors and Secured Party are party to that certain Second Amended and
Restated Pledge, Assignment, and Security Agreement dated as of March 3, 2016
(the “Existing Security Agreement”), which amended and restated that certain
Amended and Restated Pledge, Assignment, and Security Agreement dated as of
January 5, 2012, which amended and restated that certain Pledge, Assignment, and
Security Agreement dated as of June 26, 2009;

WHEREAS, Borrower and Parent have entered into that certain Third Amended and
Restated Credit Agreement dated as March 5, 2020, which amended and restated the
Existing Credit Agreement in its entirety, (as the same may be amended,
modified, supplemented, renewed, replaced, restated, or otherwise modified from
time to time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as a
Lender and as Administrative Agent (together with its permitted successors
and/or assigns, in such capacity, “Administrative Agent”) for the Lenders;

WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors have amended and restated the Existing Security Agreement pursuant to
that certain Amended and Restated Security Agreement dated as of even date with
the Credit Agreement made by the Grantors in favor of the Administrative Agent
for the benefit of the Secured Parties (as it may be amended, restated, or
otherwise modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver this Copyright Security Agreement; and

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:

Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

 

Exhibit A to Security Agreement



--------------------------------------------------------------------------------

Section 2 Grant of Security Interest in Copyright Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates, and transfers to the Administrative Agent for the benefit
of the Secured Parties, and grants to the Administrative Agent for the benefit
of the Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the following Collateral of such Grantor
(the “Copyright Collateral”):

(a) all of its Copyrights and Copyright Licenses to which it is a party,
including those referred to on Schedule I hereto;

(b) all renewals of the foregoing; and

(c) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present, future infringement of any Copyright or Copyright
licensed under any Copyright License.

Section 3 Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to Administrative Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: BANK OF AMERICA, N.A., as Administrative Agent for the
benefit of the Secured Parties By:  

 

  Name:   Title:

Exhibit A to Security Agreement



--------------------------------------------------------------------------------

Schedule I

to

Copyright Security Agreement

Copyright Registrations

 

  A.

REGISTERED COPYRIGHTS

Copyright, Reg. No., Date

 

  B.

COPYRIGHT APPLICATIONS

 

  C.

COPYRIGHT LICENSES

Name of Agreement, Parties, Date of Agreement

Exhibit A to Security Agreement

Schedule I



--------------------------------------------------------------------------------

EXHIBIT B TO SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of __________, 20__, by [Name(s) of Grantors
to be inserted] (each a “Grantor” and, collectively, the “Grantors”), in favor
of BANK OF AMERICA, N.A., as Administrative Agent (as hereafter defined) for
Secured Parties (as hereafter defined).

W I T N E S S E T H:

WHEREAS, Suburban Propane, L.P., a Delaware limited partnership (“Borrower”) and
Suburban Propane Partners, L.P., a Delaware limited partnership (“Parent”) are
party to that certain Second Amended and Restated Credit Agreement dated as of
March 3, 2016, among the Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (the “Existing Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement
dated as of January 5, 2012, among Borrower, Parent, the lenders party thereto,
and Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of August 1, 2012,
and the Second Amendment to Amended and Restated Credit Agreement dated as of
May 9, 2014), which amended and restated that certain Credit Agreement dated as
of June 26, 2009, among Borrower, Parent, the lenders party thereto, and Bank of
America, N.A., as administrative agent (as amended by the First Amendment to
Credit Agreement dated as of March 9, 2010);

WHEREAS, Grantors and Secured Party are party to that certain Second Amended and
Restated Pledge, Assignment, and Security Agreement dated as of March 3, 2016
(the “Existing Security Agreement”), which amended and restated that certain
Amended and Restated Pledge, Assignment, and Security Agreement dated as of
January 5, 2012, which amended and restated that certain Pledge, Assignment, and
Security Agreement dated as of June 26, 2009;

WHEREAS, Borrower and Parent have entered into that certain Third Amended and
Restated Credit Agreement dated as March 5, 2020, which amended and restated the
Existing Credit Agreement in its entirety, (as the same may be amended,
modified, supplemented, renewed, replaced, restated, or otherwise modified from
time to time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as a
Lender and as Administrative Agent (together with its permitted successors
and/or assigns, in such capacity, “Administrative Agent”) for the Lenders;

WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors have amended and restated the Existing Security Agreement pursuant to
that certain Amended and Restated Security Agreement dated as of even date with
the Credit Agreement made by the Grantors in favor of the Administrative Agent
for the benefit of the Secured Parties (as it may be amended, restated, or
otherwise modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver this Patent Security Agreement; and

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:

Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

 

Exhibit B to Security Agreement



--------------------------------------------------------------------------------

Section 2 Grant of Security Interest in Patent Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates and transfers to Administrative Agent for the benefit of
the Secured Parties, and grants to Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):

(a) all of its Patents and Patent Licenses to which it is a party, including
those referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present or future infringement of any Patent or any Patent
licensed under any Patent License.

Section 3 Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to Administrative Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: BANK OF AMERICA, N.A., as Administrative Agent for the
benefit of the Secured Parties By:  

 

  Name:   Title:

Exhibit B to Security Agreement



--------------------------------------------------------------------------------

Schedule I

to

Patent Security Agreement

Patent Registrations

 

  A.

REGISTERED PATENTS

Patent, Reg. No., Date

 

  B.

PATENT APPLICATIONS

 

  C.

PATENT LICENSES

Name of Agreement, Parties, Date of Agreement

Exhibit B to Security Agreement

Schedule I



--------------------------------------------------------------------------------

EXHIBIT C TO SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of ___________, 20__, by [Name(s) of
Grantors to be inserted] (each a “Grantor” and, collectively, the “Grantors”),
in favor of BANK OF AMERICA, N.A., as Administrative Agent (as hereafter
defined) for Secured Parties (as hereafter defined).

W I T N E S S E T H:

WHEREAS, Suburban Propane, L.P., a Delaware limited partnership (“Borrower”) and
Suburban Propane Partners, L.P., a Delaware limited partnership (“Parent”) are
party to that certain Second Amended and Restated Credit Agreement dated as of
March 3, 2016, among the Borrower, Parent, the lenders party thereto, and Bank
of America, N.A., as administrative agent (the “Existing Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement
dated as of January 5, 2012, among Borrower, Parent, the lenders party thereto,
and Bank of America, N.A., as administrative agent (as amended by the First
Amendment to Amended and Restated Credit Agreement dated as of August 1, 2012,
and the Second Amendment to Amended and Restated Credit Agreement dated as of
May 9, 2014), which amended and restated that certain Credit Agreement dated as
of June 26, 2009, among Borrower, Parent, the lenders party thereto, and Bank of
America, N.A., as administrative agent (as amended by the First Amendment to
Credit Agreement dated as of March 9, 2010);

WHEREAS, Grantors and Secured Party are party to that certain Second Amended and
Restated Pledge, Assignment, and Security Agreement dated as of March 3, 2016
(the “Existing Security Agreement”), which amended and restated that certain
Amended and Restated Pledge, Assignment, and Security Agreement dated as of
January 5, 2012, which amended and restated that certain Pledge, Assignment, and
Security Agreement dated as of June 26, 2009;

WHEREAS, Borrower and Parent have entered into that certain Third Amended and
Restated Credit Agreement dated as March 5, 2020, which amended and restated the
Existing Credit Agreement in its entirety, (as the same may be amended,
modified, supplemented, renewed, replaced, restated, or otherwise modified from
time to time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as a
Lender and as Administrative Agent (together with its permitted successors
and/or assigns, in such capacity, “Administrative Agent”) for the Lenders;

WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors have amended and restated the Existing Security Agreement pursuant to
that certain Amended and Restated Security Agreement dated as of even date with
the Credit Agreement made by the Grantors in favor of the Administrative Agent
for the benefit of the Secured Parties (as it may be amended, restated, or
otherwise modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver this Trademark Security Agreement; and

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:

Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.

Exhibit C to Security Agreement



--------------------------------------------------------------------------------

Section 2 Grant of Security Interest in Trademark Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates and transfers to Administrative Agent for the benefit of
the Secured Parties, and grants to Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Trademark Collateral”):

(a) all of its Trademarks and Trademark Licenses to which it is a party,
including those referred to on Schedule I;

(b) all renewals of the foregoing;

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark License; and

(d) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present, future (i) infringement or dilution of any Trademark
or Trademark licensed under any Trademark License or (ii) injury to the goodwill
associated with any Trademark or any Trademark licensed under any Trademark
License.

Section 3 Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to Administrative Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed: BANK OF AMERICA, N.A., as Administrative Agent for the
benefit of the Secured Parties By:  

 

  Name:   Title:

Exhibit C to Security Agreement



--------------------------------------------------------------------------------

Schedule I

to

Trademark Security Agreement

Trademark Registrations

 

  A.

REGISTERED TRADEMARKS

Mark, Reg. No., Date

 

  B.

TRADEMARK APPLICATIONS

 

  C.

TRADEMARK LICENSES

Name of Agreement, Parties, Date of Agreement

Exhibit C to Security Agreement

Schedule I



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Suburban Propane, L.P., a Delaware
limited partnership (the “Borrower”), Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent, the Borrower and the
Parent with a certificate of its non-U.S. Person status on IRS Form W-8BEN-E or,
as applicable, W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower, the Parent and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower, the Parent and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

     

Title:

   

Date: ________ __, 20__

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Suburban Propane, L.P., a Delaware
limited partnership (the “Borrower”), Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or, as applicable, W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

     

Title:

   

Date: ________ __, 20__

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Suburban Propane, L.P., a Delaware
limited partnership (the “Borrower”), Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or, as
applicable, W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or, as applicable, W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

     

Title:

   

Date: ________ __, 20__

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 5, 2020 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Suburban Propane, L.P., a Delaware
limited partnership (the “Borrower”), Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent, the Borrower and the
Parent with IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or, as applicable, W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or, as applicable, W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower, the Parent and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower, the Parent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:  

 

  Title:  

 

        Date: ________ __, 20__

 

Exhibit H-4